Exhibit 10.8

 

AGREEMENT OF SALE AND PURCHASE

 

THIS AGREEMENT OF SALE AND PURCHASE (“Agreement”) made this 15th day of July,
2013 by and between 4 SENTRY REALTY L.L.C., a Delaware limited liability company
and FIVE SENTRY REALTY ASSOCIATES L.P., a Pennsylvania limited partnership, 
having an address c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison;
New Jersey 08837-2206 (collectively, “Seller”) and FOUR SENTRY KPG, LLC a
Delaware limited liability company, and FIVE SENTRY KPG III, LLC, a Delaware
limited liability company, having an address at c/o Keystone Property Group, One
Presidential Boulevard, Suite 300, Bala Cynwyd, Pennsylvania 19004
(collectively, “Purchaser”).

 

In consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Purchaser agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1                                    Definitions.  For purposes of
this Agreement, the following capitalized terms have the meanings set forth in
this Section 1.1:

 

“Assignment” has the meaning ascribed to such term in Section 10.3(d) and shall
be in the form attached hereto as Exhibit A.

 

“Assignment of Leases” has the meaning ascribed to such term in
Section 10.3(c) and shall be in the form attached hereto as Exhibit B.

 

“Authorities” means the various federal, state and local governmental and
quasigovernmental bodies or agencies having jurisdiction over the Real Property
and Improvements, or any portion thereof.

 

“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b) and
shall be in the form attached hereto as Exhibit C.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
national banking associations are authorized or required to close.

 

“Certificate as to Foreign Status” has the meaning ascribed to such term in
Section 10.3(g) and shall be in the form attached hereto as Exhibit I.

 

“Certifying Person” has the meaning ascribed to such term in Section 4.3(a).

 

“Closing” means the consummation of the purchase and sale of the Property
contemplated by this Agreement, as provided for in Article X.

 

--------------------------------------------------------------------------------


 

“Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.

 

“Closing Statement” has the meaning ascribed to such term in Section 10.4(b).

 

“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 5.3, 5.4, 7.5, 8.1 8.2, 8.3, 10.4, 10.6, 11.1, 11.2, 12.1,
Article XIV, 16.1, 18.2 and 18.9, and any other provisions which pursuant to
their terms survives the Closing hereunder.  If Purchaser or Seller consists of
more than one entity, then the Closing Surviving Obligations of such Purchaser
or Seller set forth in this Agreement shall only apply to such Purchaser or
Seller as to the portion of the Property it sells or purchases.

 

“Code” has the meaning ascribed to such term in Section 4.3.

 

“Confidentiality and Exclusivity Agreements” means that certain Confidentiality
Agreement dated April 23, 2013, and that certain Exclusivity Agreement dated
June 20, 2013, by and between KPG Investments, LLC (“KPG”) and certain
affiliates of Mack-Cali Realty Corporation.

 

“Deed” has the meaning ascribed to such term in Section 10.3(a).

 

“Delinquent Rental” has the meaning ascribed to such term in Section 10.4(c).

 

“Documents” has the meaning ascribed to such term in Section 5.2(a).

 

“Earnest Money Deposit” has the meaning ascribed to such term in Section 4.2.

 

“Effective Date” means the date of this Agreement first set forth above.

 

“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement with respect to or which otherwise pertains to or effects the
Real Property or the Improvements, or any portion thereof, the use, ownership,
occupancy or operation of the Real Property or the Improvements, or any portion
thereof, or Purchaser, and as same have been amended, modified or supplemented
from time to time prior to the Effective Date, including but not limited to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 (42
U.S.C. § 9601 et seq.), the Hazardous Substances Transportation Act (49 U.S.C. §
1802 et seq.), the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et
seq.), as amended by the Hazardous and Solid Wastes Amendments of 1984, the
Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe Drinking Water
Act (42 U.S.C. § 300f et seq.), the Clean Water Act (33 U.S.C. § 1321 et seq.),
the Clean Air Act (42 U.S.C. § 7401 et seq.), the Solid Waste Disposal Act (42
U.S.C. § 6901 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et
seq.), the Emergency Planning and Community Right-to-Know Act of 1986 (42 U.S.C.
§ 11001 et seq.), the Radon Gas and Indoor Air Quality Research Act of 1986 (42
U.S.C. § 7401 et seq.), the National Environmental Policy Act (42 U.S.C. § 4321
et seq.), the Superfund Amendment Reauthorization Act of 1986 (42 U.S.C. § 9601
et seq.), the Occupational Safety and Health Act (29 U.S.C. § 651 et seq.)

 

2

--------------------------------------------------------------------------------


 

(collectively, the “Environmental Statutes”), and any and all rules and
regulations which have become effective prior to the date of this Agreement
under any and all of the Environmental Statutes.

 

“Escrow Agent” means First American Title Insurance Company, having an address
c/o Executive Realty Transfer, Inc., 1431 Sandy Circle, Narberth, PA 19072.

 

“Existing Survey” means Seller’s existing surveys of the Real Property as
follows: 4 Sentry Parkway:  Survey prepared by Joseph J. Viscuso, PE, PLS of
Vollmer Associates LLP, certified to PH Sentry Parkway Associates, Mack-Cali
Realty Acquisitions Corp., Lawyers Title Insurance Corporation, revision dated
August 27, 2003 and 5 Sentry Parkway: Survey of the Real Property prepared by
Barry L. Wert of Herbert H. Metz, Inc., certified to Commonwealth Land Title
Insurance Company, J.M.B. Institutional Realty Corporation, Mellon Bank (East)
N.A., Five Sentry Parkway Associates, Hansen Properties I, revision dated
November 8, 1989.

 

“Evaluation Period” has the meaning ascribed to such term in Section 5.1.

 

“Governmental Regulations” means all laws, statutes, ordinances, rules and
regulations of the Authorities applicable to Seller or the use or operation of
the Real Property or the Improvements or any portion thereof including but not
limited to the Environmental Laws.

 

“Hazardous Substances” means (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including
smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including, without limitation,
hazardous waste), hazardous air pollutant, hazardous substance, hazardous
chemical substance and mixture, toxic substance, pollutant, pollution, regulated
substance and contaminant, and (d) any other chemical, material or substance,
the use or presence of which, or exposure to the use or presence of which, is
prohibited, limited or regulated by any Environmental Laws.

 

“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.

 

“KPG Purchasers” has the meaning ascribed to such term in Section 2.3.

 

“Lease Schedule” has the meaning ascribed to such term in Section 5.2(a) and is
attached hereto as Exhibit F.

 

“Leases” means all of the leases and other agreements with Tenants with respect
to the use and occupancy of the Real Property, together with all renewals and
modifications thereof, if any, all guaranties thereof, if any, and any new
leases and lease guaranties entered into after the Effective Date.

 

“Licensee Parties” has the meaning ascribed to such term in Section 5.1.

 

“Licenses and Permits” means, collectively, all of Seller’s right, title and
interest, to the extent assignable, in and to licenses, permits, certificates of
occupancy, approvals, dedications,

 

3

--------------------------------------------------------------------------------


 

subdivision maps and entitlements now or hereafter issued, approved or granted
by the Authorities in connection with the Real Property and the Improvements,
together with all renewals and modifications thereof.

 

“Major Tenant” means any Tenant leasing in excess of 10,000 square feet of space
at the Real Property, in the aggregate, as listed on Exhibit J attached hereto.

 

“M-C Sellers” has the meaning ascribed thereto in Section 2.3.

 

“New Tenant Costs” has the meaning ascribed to such term in Section 10.4(f).

 

“Operating Expenses” has the meaning ascribed to such term in Section 10.4(d).

 

“Other P&S Agreements” has the meaning ascribed thereto in Section 2.3.

 

“Other Properties” has the meaning ascribed thereto in Section 2.3.

 

“Permitted Exceptions” has the meaning ascribed to such term in Section 6.2(a).

 

“Permitted Outside Parties” has the meaning ascribed to such term in
Section 5.2(b).

 

“Personal Property” means all of Seller’s right, title and interest in and to
all equipment, appliances, tools, supplies, machinery, artwork, furnishings and
other tangible personal property attached to, appurtenant to, located in and
used exclusively in connection with the ownership or operation of the
Improvements and situated at the Real Property at the time of Closing, but
specifically excluding all personal property leased by Seller or owned by
tenants or others.

 

“Property” has the meaning ascribed to such term in Section 2.1.

 

“Proration Items” has the meaning ascribed to such term in Section 10.4(a).

 

“Purchase Price” has the meaning ascribed to such term in Section 3.1.

 

“Purchaser’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Purchaser; (ii) entity that, directly or
indirectly, controls, is controlled by or is under common control with Purchaser
and (iii) the heirs, executors, administrators, personal or legal
representatives, successors and assigns of any or all of the foregoing.

 

“Purchaser’s Information” has the meaning ascribed to such term in
Section 5.3(c).

 

“REA Party” means any entity that is a party to a reciprocal easement agreement,
cost sharing agreement, association agreement, declaration or other similar
agreement affecting the Property.

 

“Real Property” means those certain parcels of land located at 4 Sentry Parkway
and 5 Sentry Parkway, Blue Bell, Whitpain Township, Pennsylvania, as is more
particularly described on the legal description attached hereto and made a part
hereof as Exhibit D, together with all of Seller’s right, title and interest, if
any, in and to the appurtenances pertaining thereto, including

 

4

--------------------------------------------------------------------------------


 

but not limited to Seller’s right, title and interest in and to the adjacent
streets, alleys and right-of-ways, and any easement rights, air rights,
subsurface development rights and water rights.”Rental” has the meaning ascribed
to such term in Section 10.4(c).

 

“Scheduled Closing Date” means thirty (30) days after the expiration of the
Evaluation Period, subject to Seller’s and Purchaser’s right to adjourn the
Scheduled Closing Date for up to ten (10) days in accordance with the terms and
conditions set forth in Section 10.1 below, or such earlier or later date to
which Purchaser and Seller may hereafter agree in writing.

 

“Security Deposits” means all Tenant security deposits in the form of cash and
letters of credit, if any, held by Seller, as landlord (together with any
interest which has accrued thereon, but only to the extent such interest has
accrued for the account of the Tenant).

 

“Service Contracts” means all of Seller’s right, title and interest, to the
extent assignable, in all service agreements, maintenance contracts, equipment
leasing agreements, warranties, guarantees, bonds, open purchase orders and
other contracts for the provision of labor, services, materials or supplies
relating solely to the Real Property, Improvements or Personal Property and
under which Seller is currently paying for services rendered in connection with
the Property, as listed and described on Exhibit E  attached hereto, together
with all renewals, supplements, amendments and modifications thereof, and any
new such agreements entered into after the Effective Date, to the extent
permitted by Section 7.1.

 

“Seller’s Affiliates” means any past, present or future: (i) shareholder,
partner, member, manager or owner of Seller; (ii) entity in which Seller or any
past, present or future shareholder, partner, member, manager or owner of Seller
has or had an interest; (iii) entity that, directly or indirectly, controls, is
controlled by or is under common control with Seller and (iv) the heirs,
executors, administrators, personal or legal representatives, successors and
assigns of any or all of the foregoing.

 

“Significant Portion” means, for purposes of the casualty provisions set forth
in Article XI hereof, damage by fire or other casualty to the Real Property and
the Improvements or a portion thereof, the cost of which to repair would exceed
ten percent (10%) of the Purchase Price.

 

“SNDA” has the meaning ascribed to such term in Section 7.3.

 

“Survey Objection” has the meaning ascribed to such term in Section 6.1.

 

“Tenants” means the tenants or users of the Real Property and Improvements who
are parties to the Leases.

 

“Tenant Notice Letters” has the meaning ascribed to such term in
Section 10.2(e), and are to be delivered by Purchaser to Tenants pursuant to
Section 10.6.

 

“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2, 5.3, 5.4, 12.1, Articles XIII and XIV,
16.1, 18.2 and 18.8, and any other provisions which pursuant to their terms
survive any termination of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Title Commitment” has the meaning ascribed to such term in Section 6.2(a).

 

“Title Company” means First American Title Insurance Company, through its agent,
Executive Realty Transfer, Inc.

 

“Title Objections” has the meaning ascribed to such term in Section 6.2(a).

 

“To Seller’s Knowledge” or “Seller’s Knowledge” means the present actual (as
opposed to constructive or imputed) knowledge solely of John Adderly, Vice
President, Leasing, and Laurence Fedorka, Senior Director of Property Management
and regional property manager for this Property, without any independent
investigation or inquiry whatsoever.

 

“Updated Survey” has the meaning ascribed to such term in Section 6.1.

 

Section 1.2                                    References; Exhibits and
Schedules.  Except as otherwise specifically indicated, all references in this
Agreement to Articles or Sections refer to Articles or Sections of this
Agreement, and all references to Exhibits or Schedules refer to Exhibits or
Schedules attached hereto, all of which Exhibits and Schedules are incorporated
into, and made a part of, this Agreement by reference. The words “herein,”
“hereof,” “hereinafter” and words and phrases of similar import refer to this
Agreement as a whole and not to any particular Section or Article.

 

ARTICLE II
AGREEMENT OF PURCHASE AND SALE

 

Section 2.1                                    Agreement.  Seller hereby agrees
to sell, convey and assign to Purchaser, and Purchaser hereby agrees to purchase
and accept from Seller, on the Closing Date and subject to the terms and
conditions of this Agreement, all of the following (collectively, the
“Property”):

 

(a)                                 the Real Property;

 

(b)                                 the Improvements;

 

(c)                                  the Personal Property;

 

(d)                                 all of Seller’s right, title and interest as
lessor in and to the Leases and, subject to the terms of the respective
applicable Leases, the Security Deposits;

 

(e)                                  to the extent assignable, the Service
Contracts and the Licenses and Permits; and

 

(f)                                   all of Seller’s right, title and interest,
to the extent assignable or transferable, in and to all other intangible rights,
titles, interests, privileges and appurtenances owned by Seller and related to
or used exclusively in connection with the ownership, use or operation of the
Real Property or the Improvements.

 

Section 2.2                                    Conversion.  Seller and Purchaser
recognize that they may each benefit from converting this Agreement into an
agreement of sale of the partnership or membership

 

6

--------------------------------------------------------------------------------


 

interests in the Seller.  During the Evaluation Period, Seller and Purchaser
shall analyze whether such conversion is feasible and benefits both parties and,
if both parties agree, Seller and Purchaser shall terminate this Agreement as to
the Property and enter into an agreement of sale of partnership or membership
interests of Seller with respect to the Property.

 

Section 2.3                                    Other P&S Agreements.  Certain
affiliates of Seller listed on Schedule 2.3 (collectively, the “M-C Sellers”),
and certain affiliates of Purchaser listed on Schedule 2.3 (collectively, the
“KPG Purchasers”) have entered into various agreements of sale and purchase,
dated of even date herewith (the “Other P&S Agreements”), with respect to the
sale and purchase of certain land and the improvements thereon listed on
Schedule 2.3 (the “Other Properties”), which land and improvements are more
fully described in the applicable Other P&S Agreements.  Notwithstanding
anything to the contrary set forth in this Agreement, Purchaser has no right or
obligation to purchase, and Seller has no obligation to sell, the Property
unless there is a simultaneous sale and purchase of each and all of the Other
Properties pursuant to the Other P&S Agreements, it being the express agreement
and understanding of Purchaser and Seller that, as a material inducement to
Seller and Purchaser to enter into this Agreement, the M-C Sellers and the KPG
Purchasers have entered into the Other P&S Agreements pursuant to which the KPG
Purchasers have agreed to purchase, and the M-C Sellers have agreed to sell, the
Other Properties, subject to and in accordance with the terms and conditions of
the Other P&S Agreements.  Any termination of any Other P&S Agreement shall
constitute a termination of this Agreement.  Any breach of, or default under,
any Other P&S Agreement shall constitute a breach of, or default under, this
Agreement.

 

ARTICLE III
CONSIDERATION

 

Section 3.1                                    Purchase Price.  The purchase
price for the Property (the “Purchase Price”) shall be Sixteen Million Seven
Hundred Ninety Thousand Dollars ($16,790,000) in lawful currency of the United
States of America.  The Purchase Price will be allocated as follows:

 

1.

4 Sentry Parkway

 

$

6,823,654

 

2.

5 Sentry Parkway East

 

$

9,079,638

 

3.

5 Sentry Parkway West

 

$

886,708

 

 

Total:

 

$

16,790,000

 

 

No portion of the Purchase Price shall be allocated to the Personal Property.

 

Section 3.2                                    Method of Payment of Purchase
Price.  No later than 3:00 p.m. Eastern Time on the Closing Date, subject to the
adjustments set forth in Section 10.4, Purchaser shall pay the Purchase Price
(less the Earnest Money Deposit), together with all other costs and amounts to
be paid by Purchaser at the Closing pursuant to the terms of this Agreement
(“Purchaser’s Costs”), by Federal Reserve wire transfer of immediately available
funds to the account of Escrow Agent. Escrow Agent, following authorization by
the parties prior to 4:00 p.m. Eastern Time on the Closing Date, shall (i) pay
to Seller by Federal Reserve wire transfer of immediately available funds to an
account designated by Seller, the Purchase Price less any costs or other amounts
to be paid by Seller at Closing pursuant to the terms of this Agreement,
(ii) pay

 

7

--------------------------------------------------------------------------------


 

to the appropriate payees out of the proceeds of Closing payable to Seller all
costs and amounts to be paid by Seller at Closing pursuant to the terms of this
Agreement, and (iii) pay Purchaser’s Costs to the appropriate payees at Closing
pursuant to the terms of this Agreement.

 

ARTICLE IV
EARNEST MONEY DEPOSIT
AND ESCROW INSTRUCTIONS

 

Section 4.1                                    The Initial Earnest Money
Deposit. Within two (2) Business Days after the Effective Date, Purchaser shall
deposit with the Escrow Agent, by Federal Reserve wire transfer of immediately
available funds, the sum of One Hundred Forty-four Thousand Thirty-four Dollars
($144,034) as the initial earnest money deposit on account of the Purchase Price
(the “Initial Earnest Money Deposit”). TIME IS OF THE ESSENCE with respect to
the deposit of the Initial Earnest Money Deposit.

 

Section 4.2                                    Escrow Instructions and
Additional Deposit. The Initial Earnest Money Deposit, the Additional Deposit
(as defined below in this Section 4.2), and the Evaluation Period Extension
Deposit (as hereinafter defined in Section 5.1(b)) shall be held in escrow by
the Escrow Agent in an interest-bearing account, in accordance with the
provisions of Article XVII. (The Initial Earnest Money Deposit, Additional
Deposit and Evaluation Period Extension Deposit are hereinafter collectively and
individually referred to as the “Earnest Money Deposit”.) In the event this
Agreement is not terminated by Purchaser pursuant to the terms hereof by the end
of the Evaluation Period in accordance with the provisions of
Section 5.3(c) herein, then, (i) prior to the expiration of the Evaluation
Period, Purchaser shall deposit with the Escrow Agent, by Federal Reserve wire
transfer of immediately available funds, the additional sum of Five Hundred
Seventy-six Thousand One Hundred Thirty-five Dollars ($576,135)  as an
additional earnest money deposit on account of the Purchase Price (the
“Additional Deposit”), and (ii) the Earnest Money Deposit and the interest
earned thereon shall become non-refundable to Purchaser except in accordance
with Sections 6.3, 9.1, 11.1, 11.2 and 13.1 below. TIME IS OF THE ESSENCE with
respect to the payment of the Additional Deposit. In the event this Agreement is
terminated by Purchaser prior to the expiration of the Evaluation Period, then
the Initial Earnest Money Deposit, together with all interest earned thereon,
shall be refunded to Purchaser.

 

Section 4.3                                    Designation of Certifying Person.
In order to assure compliance with the requirements of Section 6045 of the
Internal Revenue Code of 1986, as amended (the “Code”), and any related
reporting requirements of the Code, the parties hereto agree as follows:

 

(a)                                 Provided the Escrow Agent shall execute a
statement in writing (in form and substance reasonably acceptable to the parties
hereunder) pursuant to which it agrees to assume all responsibilities for
information reporting required under Section 6045(e) of the Code, Seller and
Purchaser shall designate the Escrow Agent as the person to be responsible for
all information reporting under Section 6045(e) of the Code (the “Certifying
Person”). If the Escrow Agent refuses to execute a statement pursuant to which
it agrees to be the Certifying Person, Seller and Purchaser shall agree to
appoint another third party as the Certifying Person.

 

(b)                                 Seller and Purchaser each hereby agree:

 

8

--------------------------------------------------------------------------------


 

(i)                                     to provide to the Certifying Person all
information and certifications regarding such party, as reasonably requested by
the Certifying Person or otherwise required to be provided by a party to the
transaction described herein under Section 6045 of the Code; and

 

(ii)                                  to provide to the Certifying Person such
party’s taxpayer identification number and a statement (on Internal Revenue
Service Form W-9 or an acceptable substitute form, or on any other form the
applicable current or future Code sections and regulations might require and/or
any form requested by the Certifying Person), signed under penalties of perjury,
stating that the taxpayer identification number supplied by such party to the
Certifying Person is correct.

 

ARTICLE V
INSPECTION OF PROPERTY

 

Section 5.1                                    Evaluation Period.

 

(a)                                 For a period ending at 5:00 p.m. Eastern
Time on August 19, 2013 (as may be extended as provided in 5.1(b) below, the
“Evaluation Period”), Purchaser and its authorized agents and representatives
(for purposes of this Article V, the “Licensee Parties”) shall have the right,
subject to the right of any Tenants, to enter upon the Real Property and
Improvements at all reasonable times during normal business hours to perform an
inspection, including but not limited to a Phase I environmental assessment of
the Property. At least 24 hours prior to such intended entry, Purchaser will
provide e-mail notice to Seller, at the e-mail addresses set forth in
Article XIV below, of the intention of Purchaser or the other Licensee Parties
to enter the Real Property and Improvements, and such notice shall specify the
intended purpose therefor and the inspections and examinations contemplated to
be made and with whom any Licensee Party will communicate. At Seller’s option,
Seller may be present for any such entry and inspection. Purchaser shall not
communicate with or contact any of the Tenants without notifying Seller and
giving Seller the opportunity to have a representative present. Purchaser shall
not communicate with or contact any of the Authorities; provided, however, that
Purchaser may communicate with the township in which the Real Property is
located for the sole purpose of (i) confirming whether there are any existing
municipal zoning or building code violations filed against the Property,
(ii) without identifying the Property, to discuss real estate tax issues
affecting the township generally, and (iii) to obtain copies of previously
issued certificates of occupancy.  Notwithstanding the foregoing, Purchaser
shall not take any action that would cause a municipal inspection to be made of
the Property. During the Evaluation Period, Seller shall instruct its tax appeal
counsel to answer any questions that Purchaser may have regarding the real
estate taxes and the real estate tax appeals with respect to the Property. No
physical testing or sampling shall be conducted during any entry by Purchaser or
any Licensee Party upon the Real Property without Seller’s specific prior
written consent, which consent shall not be unreasonably withheld, conditioned
or delayed. TIME IS OF THE ESSENCE with respect to the provisions of this
Section 5.1.

 

(b)                                 Only for the purpose of obtaining financing
for the purchase of the Property, Purchaser shall have the option to extend the
Evaluation Period for two (2) consecutive  thirty-day periods by (i) providing
notice to Seller at least one (1) Business Day prior to the expiration

 

9

--------------------------------------------------------------------------------


 

of the original Evaluation Period and any extended Evaluation Period that
Purchaser is exercising such option; and (ii) prior to the expiration of the
original Evaluation Period and prior to the expiration of the first extended
Evaluation Period, delivering to Escrow Agent, via Federal Reserve wire transfer
of immediately available funds, the sum of Eighteen Thousand Four Dollars
($18,004) as an additional earnest money deposit on account of the Purchase
Price (each, an “Evaluation Period Extension Deposit”).  The Evaluation Period
Extension Deposit shall be non-refundable to Purchaser except in accordance with
Sections 6.3, 9.1, 11.1, 11.2 and 13.1 below but applicable to Purchase Price. 
TIME IS OF THE ESSENCE with respect to the exercise of the option to extend the
Evaluation Period and the payment of the Evaluation Period Extension Deposit. 
Purchaser agrees and acknowledges that if it elects to exercise its option to
extend the Evaluation Period as provided above, Purchaser shall have elected to
proceed with the transaction as set forth in this Agreement, subject only to
Purchaser obtaining unconditional acquisition financing on terms and conditions
acceptable to Purchaser in its reasonable discretion for the Property and all of
the Other Properties and that notwithstanding anything to the contrary set forth
in Subsection 5.3(c) below, Purchaser shall not have the further right to
terminate this Agreement under Subsection 5.3(c) for any reason other than its
inability to obtain such unconditional acquisition financing for the Property
and all of the Other Properties on terms and conditions acceptable to Purchaser
in its reasonable discretion.

 

Section 5.2                                    Document Review.

 

(a)                                 During the Evaluation Period, Purchaser and
the Licensee Parties shall have the right to review and inspect, at Purchaser’s
sole cost and expense, all of the following which, to Seller’s Knowledge, are in
Seller’s possession or control (collectively, the “Documents”): all existing
environmental reports and studies of the Real Property, real estate tax bills,
together with assessments (special or otherwise), ad valorem and personal
property tax bills, covering the period of Seller’s ownership of the Property;
Seller’s most current lease schedule in the form attached hereto as Exhibit F
(the “Lease Schedule”); current operating statements; historical financial
reports; the Leases, lease files, Service Contracts, and Licenses and Permits.
Such inspections shall occur at a location selected by Seller, which may be at
the office of Seller, Seller’s counsel, Seller’s property manager, at the Real
Property, in an electronic “war room” or any of the above. Purchaser shall not
have the right to review or inspect materials not directly related to the
leasing, maintenance and/or management of the Property, including, without
limitation, Seller’s internal e-mails and memoranda, financial projections,
budgets, appraisals, proposals for work not actually undertaken, income tax
records and similar proprietary, elective or confidential information, and
engineering reports and studies.

 

(b)                                 Purchaser acknowledges that any and all of
the Documents may be proprietary and confidential in nature and have been
provided to Purchaser solely to assist Purchaser in determining the desirability
of purchasing the Property. Subject only to the provisions of Article XII,
Purchaser agrees not to disclose the contents of the Documents or any of the
provisions, terms or conditions contained therein to any party outside of
Purchaser’s organization other than its attorneys, partners, accountants,
agents, consultants, lenders or investors (collectively, for purposes of this
Section 5.2(b), the “Permitted Outside Parties”). Purchaser further agrees that
within its organization, or as to the Permitted Outside Parties, the Documents
will be disclosed and exhibited only to those persons within Purchaser’s
organization or to those Permitted Outside Parties who are responsible for
determining the desirability of

 

10

--------------------------------------------------------------------------------


 

Purchaser’s acquisition of the Property. Purchaser further acknowledges that the
Documents and other information relating to the leasing arrangements between
Seller and Tenants are proprietary and confidential in nature. Purchaser agrees
not to divulge the contents of such Documents and other information except in
strict accordance with the confidentiality standards set forth in this
Section 5.2 and Article XII. In permitting Purchaser and the Permitted Outside
Parties to review the Documents and other information to assist Purchaser,
Seller has not waived any privilege or claim of confidentiality with respect
thereto, and no third party benefits or relationships of any kind, either
express or implied, have been offered, intended or created by Seller, and any
such claims are expressly rejected by Seller and waived by Purchaser and the
Permitted Outside Parties, for whom, by its execution of this Agreement,
Purchaser is acting as an agent with regard to such waiver.

 

(c)                                  Purchaser acknowledges that some of the
Documents may have been prepared by third parties and may have been prepared
prior to Seller’s ownership of the Property. PURCHASER HEREBY ACKNOWLEDGES THAT,
EXCEPT AS EXPRESSLY SET FORTH IN SECTION 8.1 BELOW, SELLER HAS NOT MADE AND DOES
NOT MAKE ANY REPRESENTATION OR WARRANTY REGARDING THE TRUTH, ACCURACY OR
COMPLETENESS OF THE DOCUMENTS OR THE SOURCES THEREOF. SELLER HAS NOT UNDERTAKEN
ANY INDEPENDENT INVESTIGATION AS TO THE TRUTH, ACCURACY OR COMPLETENESS OF THE
DOCUMENTS AND IS PROVIDING THE DOCUMENTS SOLELY AS AN ACCOMMODATION TO
PURCHASER.

 

Section 5.3                                    Entry and Inspection Obligations
Termination of Agreement.

 

(a)                                 Purchaser agrees that in entering upon and
inspecting or examining the Property, Purchaser and the other Licensee Parties
will not disturb the Tenants or interfere with the use of the Property pursuant
to the Leases; interfere with the operation and maintenance of the Real Property
or Improvements; damage any part of the Property or any personal property owned
or held by Tenants or any other person or entity; injure or otherwise cause
bodily harm to Seller or any Tenant, or to any of their respective agents,
guests, invitees, contractors and employees, or to any other person or entity;
permit any liens to attach to the Real Property by reason of the exercise of
Purchaser’s rights under this Article V; or reveal or disclose any information
obtained concerning the Property and the Documents to anyone outside Purchaser’s
organization, except in accordance with the confidentiality standards set forth
in Section 5.4(b)) and Article XII. Purchaser will (i) maintain comprehensive
general liability (occurrence) insurance on terms and in amounts reasonably
satisfactory to Seller, and Workers’ Compensation insurance in statutory limits,
and, if Purchaser or any Licensee Party performs any physical inspection or
sampling at the Real Property in accordance with Section 5.1, then Purchaser or
such Licensee Party shall maintain errors and omissions insurance and
contractor’s pollution liability insurance on terms and in amounts reasonably
acceptable to Seller, and insuring Seller, Mack-Cali Realty, L.P., Mack-Cali
Realty Corporation, Purchaser and such other parties as Seller shall request,
covering any accident or event arising in connection with the presence of
Purchaser or the other Licensee Parties on the Real Property or Improvements,
and deliver evidence of insurance verifying such coverage to Seller prior to
entry upon the Real Property or Improvements; (ii) promptly pay when due the
costs of all entry and inspections and examinations done with regard to the
Property; (iii) cause any inspection to be conducted in accordance with
standards customarily employed in the industry and in compliance with all

 

11

--------------------------------------------------------------------------------


 

Governmental Regulations; (iv) at Seller’s request, furnish to Seller any
studies, reports or test results received by Purchaser regarding the Property,
promptly after such receipt, in connection with such inspection; and (v) restore
the Real Property and Improvements to the condition in which the same were found
before any such entry upon the Real Property and inspection or examination was
undertaken.

 

(b)                                 Purchaser hereby indemnifies, defends and
holds Seller and its partners, members, agents, directors, officers, employees,
successors and assigns harmless from and against any and all liens, claims,
causes of action, damages, liabilities, demands, suits, and obligations to third
parties, together with all losses, penalties, costs and expenses relating to any
of the foregoing (including but not limited to court costs and reasonable
attorneys’ fees and expenses), arising out of any inspections, investigations,
examinations, sampling or tests conducted by Purchaser or any of the Licensee
Parties, whether prior to or after the Effective Date, with respect to the
Property or any violation of the provisions of this Article V.

 

(c)                                  In the event that Purchaser determines,
after its inspection of the Documents and Real Property and Improvements, that
it wants to proceed with the transaction as set forth in this Agreement,
Purchaser shall provide written notice to Seller that it elects to proceed with
the transaction prior to the expiration of the Evaluation Period, WITH TIME
BEING OF THE ESSENCE WITH RESPECT THERETO. In the event Purchaser does not
provide such written notice or if Purchaser provides written notice of its
election to terminate this Agreement, this Agreement shall automatically
terminate. If this Agreement terminates under this Section 5.3(c), or under any
other right of termination as set forth herein, Purchaser shall have the right
to receive a refund of the Earnest Money Deposit, together with all interest
which has accrued thereon, and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligation to each other hereunder. In the event this Agreement is
terminated, Purchaser shall return to Seller all copies Purchaser has made of
the Documents and all copies of any studies, reports or test results regarding
any part of the Property obtained by Purchaser, before or after the execution of
this Agreement, in connection with Purchaser’s inspection of the Property
(collectively, “Purchaser’s Information”) promptly following the termination of
this Agreement for any reason.

 

Section 5.4                                    Sale “As Is”. THE TRANSACTION
CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED BETWEEN SELLER AND PURCHASER,
THIS AGREEMENT REFLECTS THE MUTUAL AGREEMENT OF SELLER AND PURCHASER, AND
PURCHASER HAS THE RIGHT TO CONDUCT ITS OWN INDEPENDENT EXAMINATION OF THE
PROPERTY PURSUANT TO THIS ARTICLE V. OTHER THAN THE MATTERS REPRESENTED IN
SECTION 8.1 AND 16.1 HEREOF, BY WHICH ALL OF THE FOLLOWING PROVISIONS OF THIS
SECTION 5.4 ARE LIMITED, PURCHASER HAS NOT RELIED UPON AND WILL NOT RELY UPON,
EITHER DIRECTLY OR INDIRECTLY, ANY REPRESENTATION OR WARRANTY OF SELLER OR ANY
OF SELLER’S AGENTS OR REPRESENTATIVES, AND PURCHASER HEREBY ACKNOWLEDGES THAT NO
SUCH REPRESENTATIONS OR WARRANTIES HAVE BEEN MADE.

 

12

--------------------------------------------------------------------------------


 

SELLER SPECIFICALLY DISCLAIMS, AND NEITHER SELLER NOR ANY OF SELLER’S AFFILIATES
NOR ANY OTHER PERSON IS MAKING, ANY REPRESENTATION, WARRANTY OR ASSURANCE
WHATSOEVER TO PURCHASER, AND NO WARRANTIES OR REPRESENTATIONS OF ANY KIND OR
CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY SELLER OR RELIED UPON BY
PURCHASER WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE, REPAIR,
CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION
THEREOF, INCLUDING BUT NOT LIMITED TO (a) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR
PURPOSE, (c) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES
OF MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, (e) ANY CLAIM BY PURCHASER FOR DAMAGES BECAUSE OF
DEFECTS, WHETHER KNOWN OR UNKNOWN, WITH RESPECT TO THE IMPROVEMENTS OR THE
PERSONAL PROPERTY, (f) THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY AND
(g) THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH
GOVERNMENTAL REGULATIONS, INCLUDING WITHOUT LIMITATION ENVIRONMENTAL LAWS, NOW
EXISTING OR HEREAFTER ENACTED OR PROMULGATED, IT BEING THE EXPRESS INTENTION OF
SELLER AND PURCHASER THAT, EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE
PROPERTY WILL BE CONVEYED AND TRANSFERRED TO PURCHASER IN ITS PRESENT CONDITION
AND STATE OF REPAIR, “AS IS” AND “WHERE IS,” WITH ALL FAULTS. PURCHASER
REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND SOPHISTICATED PURCHASER
OF REAL ESTATE, AND THAT IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF
PURCHASER’S CONSULTANTS IN PURCHASING THE PROPERTY. PURCHASER HAS BEEN GIVEN A
SUFFICIENT OPPORTUNITY HEREIN TO CONDUCT AND HAS CONDUCTED OR WILL CONDUCT SUCH
INSPECTIONS, INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY
AND RELATED MATTERS AS PURCHASER DEEMS NECESSARY, INCLUDING BUT NOT LIMITED TO
THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AND WILL RELY UPON SAME AND
NOT UPON ANY STATEMENTS OF SELLER (EXCLUDING THE LIMITED MATTERS REPRESENTED BY
SELLER IN SECTION 8.1 HEREOF) NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
ATTORNEY OF SELLER. PURCHASER ACKNOWLEDGES THAT ALL INFORMATION OBTAINED BY
PURCHASER WAS OBTAINED FROM A VARIETY OF SOURCES, AND SELLER WILL NOT BE DEEMED
TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF ANY OF
THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREAFTER FURNISHED TO
PURCHASER. UPON CLOSING, PURCHASER WILL ASSUME THE RISK THAT ADVERSE
MATTERS, INCLUDING, BUT NOT LIMITED TO, ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INSPECTIONS AND
INVESTIGATIONS. PURCHASER ACKNOWLEDGES AND AGREES THAT, UPON CLOSING, SELLER
WILL SELL AND CONVEY TO PURCHASER, AND PURCHASER WILL ACCEPT THE PROPERTY, “AS
IS, WHERE IS,” WITH ALL FAULTS. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT
THERE ARE NO ORAL

 

13

--------------------------------------------------------------------------------


 

AGREEMENTS, WARRANTIES OR REPRESENTATIONS COLLATERAL TO OR AFFECTING THE
PROPERTY BY SELLER, ANY AGENT OF SELLER OR ANY THIRD PARTY. SELLER IS NOT LIABLE
OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS, REPRESENTATIONS OR
INFORMATION PERTAINING TO THE PROPERTY FURNISHED BY ANY REAL ESTATE BROKER,
AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE SPECIFICALLY SET FORTH OR
REFERRED TO HEREIN. PURCHASER ACKNOWLEDGES THAT THE PURCHASE PRICE REFLECTS THE
“AS IS, WHERE IS” NATURE OF THIS SALE AND ANY FAULTS, LIABILITIES, DEFECTS OR
OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED WITH THE PROPERTY. PURCHASER, WITH
PURCHASER’S COUNSEL, HAS FULLY REVIEWED THE DISCLAIMERS AND WAIVERS SET FORTH IN
THIS AGREEMENT AND UNDERSTANDS THEIR SIGNIFICANCE AND AGREES THAT THE
DISCLAIMERS AND OTHER AGREEMENTS SET FORTH HEREIN ARE AN INTEGRAL  PART OF THIS
AGREEMENT, AND THAT SELLER WOULD NOT HAVE AGREED TO SELL THE PROPERTY TO
PURCHASER FOR THE PURCHASE PRICE WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS
SET FORTH IN THIS AGREEMENT.

 

SUBJECT TO PURCHASER’S RIGHT TO BRING AN ACTION AGAINST SELLER PURSUANT TO
SECTION 8.3 BELOW IN THE EVENT OF ANY BREACH BY SELLER OF THE REPRESENTATION AND
WARRANTY PERTAINING TO ENVIRONMENTAL MATTERS SET FORTH IN SECTION 8.1 BELOW,
PURCHASER AND PURCHASER’S AFFILIATES FURTHER COVENANT AND AGREE NOT TO SUE
SELLER AND SELLER’S AFFILIATES AND HEREBY RELEASE SELLER AND SELLER’S AFFILIATES
OF AND FROM AND WAIVE ANY CLAIM OR CAUSE OF ACTION, INCLUDING WITHOUT LIMITATION
ANY STRICT LIABILITY CLAIM OR CAUSE OF ACTION, THAT PURCHASER OR PURCHASER’S
AFFILIATES MAY HAVE AGAINST SELLER OR SELLER’S AFFILIATES UNDER ANY
ENVIRONMENTAL LAW, NOW EXISTING OR HEREAFTER ENACTED OR PROMULGATED, RELATING TO
ENVIRONMENTAL MATTERS OR ENVIRONMENTAL CONDITIONS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
COMPREHENSIVE ENVIRONMENTAL RESPONSE, COMPENSATION AND LIABILITY ACT, OR BY
VIRTUE OF ANY COMMON LAW RIGHT, NOW EXISTING OR HEREAFTER CREATED, RELATED TO
ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON, UNDER, ABOUT OR
MIGRATING FROM OR ONTO THE PROPERTY. THE TERMS AND CONDITIONS OF THIS
SECTION 5.4 WILL EXPRESSLY SURVIVE THE TERMINATION OF THIS AGREEMENT OR THE
CLOSING, AS THE CASE MAY BE, AND WILL NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS AND ARE HEREBY DEEMED INCORPORATED INTO THE DEED AS FULLY AS
IF SET FORTH AT LENGTH THEREIN.

 

ARTICLE VI
TITLE AND SURVEY MATTERS

 

Section 6.1                                    Survey. Purchaser acknowledges
receipt of the Existing Survey. Any modification, update or recertification of
the Existing Survey shall be at Purchaser’s election and sole cost and expense.
Any updated survey that Purchaser has elected to obtain, if any, is herein
referred to as the “Updated Survey.” Purchaser shall have until August 2, 2013
to obtain an

 

14

--------------------------------------------------------------------------------


 

Updated Survey and to deliver a copy of same to Seller. Any gores, strips,
overlaps or potential boundary line disputes and other survey defects, including
but not limited to encroachments, legal description issues, easement locations
that impede or interfere with use or occupancy and similar defects shall
constitute a “Survey Objection” under this Agreement.

 

Section 6.2                                    Title Commitment.

 

(a)                                 Purchaser has ordered a title insurance
commitment with respect to the Real Property issued, by the Title Company (the
“Title Commitment”).  On or before July 25, 2013, Purchaser shall provide to
Seller the Title Commitment, together with legible copies of the title
exceptions listed thereon. On or before August 8, 2013 (the “Title Objection
Date”), Purchaser shall notify Seller in writing, if there are (i) any monetary
liens or other title exceptions that Purchaser objects to (“Title Objections”)
or (ii) any Survey Objection. In the event Seller does not receive written
notice of any Title Objections or Survey Objection by the Title Objection Date,
TIME BEING OF THE ESSENCE, then Purchaser will be deemed to have accepted or
waived such exceptions to title set forth on the Title Commitment as permitted
exceptions (as accepted or waived by Purchaser, the “Permitted Exceptions”) and
shall be deemed to have waived its right to object to any Survey Objection.

 

(b)                                 After the Title Objection Date, if the Title
Company raises any new exception to title to the Real Property, Purchaser’s
counsel shall have five (5) Business Days after he or she receives notice of
such exception (the “New Objection Date”) (or as promptly as possible prior to
the Closing if such notice is received with less than five (5) Business Days
prior to the Closing), to provide Seller with written notice if such exception
constitutes a Title Objection. In the event Seller does not receive notice of
such Title Objection by the New Objection Date, Purchaser will be deemed to have
accepted the exceptions to title set forth on any updates to the Title
Commitment as Permitted Exceptions.

 

(c)                                  All taxes, water rates or charges, sewer
rents and assessments, plus interest and penalties thereon, which on the Closing
Date are liens against the Real Property and which Seller is obligated to pay
and discharge will be credited against the Purchase Price (subject to the
provision for apportionment of taxes, water rates and sewer rents herein
contained) and shall not be deemed a Title Objection. If on the Closing Date
there shall be security interests filed against the Real Property, such items
shall not be Title Objections if (i) the personal property covered by such
security interests are no longer in or on the Real Property, or (ii) such
personal property is the property of a Tenant, and Seller executes and delivers
an affidavit to such effect, or the security interest was filed more than five
(5) year prior to the Closing Date and was not renewed.

 

(d)                                 If on the Closing Date the Real Property
shall be affected by any lien  which, pursuant to the provisions of this
Agreement, is required to be discharged or satisfied by Seller, Seller shall not
be required to discharge or satisfy the same of record provided the money
necessary to satisfy the lien is retained by the Title Company at Closing, and
the Title Company either omits the lien as an exception from the title insurance
commitment or insures against collection thereof from out of the Real Property,
and a credit is given to Purchaser for the recording charges for a satisfaction
or discharge of such lien.

 

15

--------------------------------------------------------------------------------


 

(e)                                  No franchise, transfer, inheritance,
income, corporate or other tax open, levied or imposed against Seller or any
former owner of the Property, that may be a lien against the Property on the
Closing Date, shall be an objection to title if the Title Company insures
against collection thereof from or out of the Real Property and/or the
Improvements, and provided further that Seller deposits with the Title Company a
sum of money or a parental guaranty reasonably acceptable to the Title Company
and sufficient to secure a release of the Property from the lien thereof. If a
search of title discloses judgments, bankruptcies, or other returns against
other persons having names the same as or similar to that of Seller, Seller will
deliver to Purchaser an affidavit stating that such judgments, bankruptcies or
other returns do not apply to Seller, and such search results shall not be
deemed Title Objections.

 

Section 6.3                                    Title Defect.

 

(a)                                 In the event Seller receives notice of any
Survey Objection or Title Objection (collectively and individually a “Title
Defect”) within the time periods required under Sections 6.1 and 6.2 above,
Seller may elect (but shall not be obligated) to attempt to remove, or cause to
be removed at its expense, any such Title Defect, and shall provide Purchaser
with notice within five (5) days of its receipt of any such objection, of its
intention to attempt to cure such any such Title Defect. If Seller elects to
attempt to cure any Title Defect, the Scheduled Closing Date shall be extended
for a period of twenty (20) days for the purpose of such removal.  In the event
that (i) Seller elects not to attempt to cure any such Title Defect, or
(ii) Seller is unable to cure any such Title Defect within such twenty (20) days
from the Scheduled Closing Date, Seller shall so notify Purchaser and Purchaser
shall have the right to terminate this Agreement pursuant to this
Section 6.3(a) and receive a refund of the Earnest Money Deposit, together with
all interest which has accrued thereon, or to waive such Title Defect and
proceed to the Closing. Purchaser shall make such election by written notice to
Seller within three (3) days after receipt of Seller’s notice. If Seller has
elected to cure a Title Defect and thereafter fails to timely cure such Title
Defect, and Purchaser elects to terminate this Agreement, then (i) Seller shall
reimburse Purchaser for its reasonable out-of-pocket costs and expenses payable
to third parties in connection with this transaction incurred after the date on
which Seller informed Purchaser of its election to cure the Title Defect, not to
exceed the Reimbursement Cap, and (ii) Purchaser shall promptly return
Purchaser’s Information to Seller, after which neither party shall have any
further obligation to the other under this Agreement except for the Termination
Surviving Obligations. If Purchaser elects to proceed to the Closing, any Title
Defects waived by Purchaser shall be deemed to constitute Permitted Exceptions,
and there shall be no reduction in the Purchase Price. If, within the three-day
period, Purchaser fails to notify Seller of Purchaser’s election to terminate,
then Purchaser shall be deemed to have waived the Title Defect and to have
elected to proceed to the Closing.

 

(b)                                 Notwithstanding any provision of this
Article VI to the contrary, Seller shall be obligated to cure exceptions to
title to the Property, in the manner described above, relating to liens and
security interests securing any financings to Seller, any judgment liens, which
are in existence on the Effective Date, or which come into existence after the
Effective Date, and any mechanic’s liens resulting from work at the Property
commissioned by Seller; provided, however, that any such mechanic’s lien may be
cured by bonding in accordance with Pennsylvania law. In addition, Seller shall
be obligated to pay off any outstanding real estate

 

16

--------------------------------------------------------------------------------


 

taxes that were due and payable prior to the Closing (but subject to adjustment
in accordance with Section 10.4 below).

 

ARTICLE VII
INTERIM OPERATING COVENANTS AND ESTOPPELS

 

Section 7.1                                    Interim Operating Covenants.
Seller covenants to Purchaser that Seller will:

 

(a)                                 Operations and Leasing. From the Effective
Date until Closing, continue to operate, manage and maintain the Property in the
ordinary course of Seller’s business and substantially in accordance with
Seller’s present practice, subject to ordinary wear and tear, and further
subject to Article XI of this Agreement. From the Effective Date through the
expiration of the Evaluation Period, Seller will notify Purchaser of any new
Leases or amendments to existing Leases and provide copies thereof to Purchaser,
along with notice of the anticipated expenditures in connection therewith to the
extent known to Seller at such time, if such expenditures are not set forth in
the amendment or new Lease, and will notify Purchaser of  any real estate tax
appeals initiated or settled during such period, but Purchaser shall have no
right to approve any new Leases or Lease amendments or the initiation or
settlement of any real estate tax appeals during such period (for the avoidance
of doubt, Seller shall not be obligated to provide notice of tenant inducements
that are set forth in a Lease amendment or new Lease, such as notice of the
landlord’s tenant improvement or moving expense, obligations, even if the
amendment or Lease does not set forth a specific dollar amount or maximum
expenditure in connection with such inducement, unless Seller has already
obtained a cost estimate for such item). Nothing herein shall require Seller to
obtain written cost estimates for tenant improvements, but if Seller has them,
it will deliver them to Purchaser along with the other new lease or lease
amendment documents. After the expiration of the Evaluation Period and
Purchaser’s posting of the Additional Deposit with the Escrow Agent, Seller
shall not amend any existing Lease or enter into any new Lease, or initiate or
settle any tax appeal, without Purchaser’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed.  It shall be reasonable
for Purchaser to reject a proposed lease due to (i) rent amounts or free rent,
(ii) tenant improvement allowances, (iii) term, (iv) creditworthiness of tenant,
(v) landlord obligations such as requiring Purchaser to construct additional
parking spaces at the Property and (vi) other reasonable underwriting criteria.
From the expiration of the Evaluation Period and continuing through and after
the Closing, Seller expressly reserves the right to prosecute and settle,
subject to Purchaser’s prior written consent, which will not be unreasonably
withheld, conditioned, or delayed, any tax appeals that pertain to tax years
prior to the tax year in which the Closing occurs.

 

(b)                                 Compliance with Governmental Regulations.
From the Effective Date until Closing, not knowingly take any action that Seller
knows would result in a failure to comply in any material respects with any
Governmental Regulations applicable to the Property, it being understood and
agreed that prior to Closing, Seller will have the right to contest any such
Governmental Regulations so long as there is no penalty or fine as a result
thereof.

 

(c)                                  Service Contracts. From the expiration of
the Evaluation Period until Closing, not enter into any service contract other
than in the ordinary course of business, unless

 

17

--------------------------------------------------------------------------------


 

such service contract is terminable on thirty (30) days notice without penalty
or unless Purchaser consents thereto in writing, which approval will not be
unreasonably withheld, conditioned or delayed.

 

(d)                                 Notices. To the extent received by Seller,
from the Effective Date until Closing, promptly deliver to Purchaser copies of
written default notices, notices of lawsuits and notices of violations affecting
the Property.

 

(e)                                  Representations and Warranties. Three
(3) Business Days prior to the expiration of the Evaluation Period, Seller shall
notify Purchaser in writing of any changes in the representations and warranties
of Seller set forth in Section 8.1 below.

 

(f)                                   No New Liens and Encumbrances. After the
Evaluation. Period, Seller shall not encumber the Property with any new lien or
encumbrance.

 

Section 7.2                                    Estoppels. It will be a condition
to Closing that Seller obtain from each Major Tenant an executed estoppel
certificate in the form, or limited to the substance, prescribed by each Major
Tenant’s Lease. Notwithstanding the foregoing, Seller agrees to request that
each Major Tenant and other Tenants in the buildings and any REA Party execute
an estoppel certificate in the form reasonably requested by Purchaser and
annexed hereto as Exhibit G or such form as reasonably required by Purchaser’s
lenders if such form is provided to Seller at least five (5) days prior to the
end of the Evaluation Period. No later than five (5) Business Days after the end
of the Evaluation Period, Seller will request each Major Tenant and other
Tenants in the buildings and any REA Party to execute an estoppel certificate in
the form of Exhibit G or such form as reasonably required by Purchaser’s lenders
if such form is provided to Seller at least five (5) days prior to the end of
the Evaluation Period and use good faith efforts to obtain same. Seller shall
not be in default of its obligations hereunder if any Major Tenant or other
Tenant or REA Party fails to deliver an estoppel certificate, or delivers an
estoppel certificate which is not in accordance with this Agreement.

 

Section 7.3                                    SNDAs.  Upon Purchaser’s request,
Seller shall deliver to each Major Tenant a subordination, non-disturbance and
attornment agreement (“SNDA”) in the form, or limited to the substance,
prescribed by each Major Tenant’s Lease, or if no form is required or substance
prescribed, then in a commercially reasonable form required by Purchaser’s
lender, provided such form is provided to Seller at least five (5) days prior to
the expiration of the Evaluation Period.  Seller shall not be in default of its
obligations hereunder if any Major Tenant fails to deliver an SNDA, or delivers
a SNDA which is not in accordance with this Agreement and the delivery of any
SNDA shall not be a condition precedent to Purchaser’s obligations to complete
Closing.

 

Section 7.4                                    Board Approval.  Purchaser
acknowledges that Seller’s obligations hereunder are contingent upon Purchaser
obtaining the approval of the Board of Directors of  Mack-Cali Realty
Corporation to the transaction contemplated herein.   In the event that the
Board of Directors of Mack-Cali Realty Corporation does not grant its formal
approval of the transaction contemplated by this Agreement and by the Other P&S
Agreements prior to 5:00 p.m. on July 19, 2013, Seller may elect to terminate
this Agreement by notice given to Purchaser prior to 5:00 p.m. on July 19, 2013,
in which event Purchaser shall have the right to receive a

 

18

--------------------------------------------------------------------------------


 

refund of the Earnest Money Deposit, together with all interest which has
accrued thereon, and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligation to each other hereunder.  If Seller does not give such
termination notice to Purchaser prior to 5:00 p.m. on July 19, 2013, TIME BEING
OF THE ESSENCE, Seller shall not have any further right to terminate this
Agreement under this Section 7.4.

 

Section 7.5                                    Bulk Sales.  The parties
acknowledge that certain taxes which may be due by Seller to the Commonwealth of
Pennsylvania as of the Closing may become the obligation of Purchaser pursuant
to Act of May 25, 1939, P.L. 189, 69 P.S. Section 529, the Act of May 29, 1951,
P.L. 508, 72 P.S. Section 1403(a), and the Act of March 4, 1971, P.L. 6, No. 2,
72 P.S. Section 7240 and their respective amendments (“Bulk Sales Law”). 
Accordingly, Seller hereby covenants to pay, on a timely basis, all tax
obligations of Seller, including but not limited to any tax withholding
obligations, that could become a liability of Purchaser pursuant to the Bulk
Sales Law.  Seller hereby agrees to indemnify and to protect, defend, and hold
Purchaser harmless from and against any and all claims, losses, damages, costs,
and expenses (including reasonable attorneys’ fees, charges, and disbursements)
incurred by Purchaser by reason of Seller’s failure to pay such taxes when due. 
Such indemnification obligation shall expire on the earlier to occur of
(a) Seller’s payment of such taxes and evidence substantiating same or,
(b) Seller’s delivery to Purchaser of a certificate from the applicable
Governmental Authority evidencing compliance with the Notice requirements of the
Bulk Sales Law.  Seller’s covenants and obligations set forth in this
Section 7.5 shall survive the Closing and shall not merge into the Deed.

 

ARTICLE VIII
REPRESENTATIONS AND WARRANTIES

 

Section 8.1                                    Seller’s Representations and
Warranties. The following constitute the sole representations and warranties of
Seller, which representations and warranties shall be true in all material
respects as of the Effective Date and the Closing Date (but subject to
modifications as permitted by this Agreement). Subject to the limitations set
forth in Section 8.3 of this Agreement, Seller represents and warrants to
Purchaser the following:

 

(a)                                 Status. 4 Sentry Realty L.L.C. is a Delaware
limited liability company, duly organized and validly existing under the laws of
the State of Delaware and Five Sentry Realty Associates L.P. is a Pennsylvania
limited partnership, duly organized and validly existing under the laws of the
Commonwealth of Pennsylvania.

 

(b)                                 Authority. Subject to Seller obtaining the
approval of the Board of Directors of Mack-Cali Realty Corporation as provided
in Section 7.4 above, the execution and delivery of this Agreement and the
performance of Seller’s obligations hereunder have been or will be duly
authorized by all necessary action on the part of Seller, and this Agreement
constitutes the legal, valid and binding obligation of Seller.

 

(c)                                  Non-Contravention. The execution and
delivery of this Agreement by Seller and the consummation by Seller of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of, or constitute a default under the organizational
documents of Seller,

 

19

--------------------------------------------------------------------------------


 

any note or other evidence of indebtedness, any mortgage, deed of trust or
indenture, or any lease or other material agreement or instrument to which
Seller is a party or by which it is bound.

 

(d)                                 Suits and Proceedings. To Seller’s
Knowledge, except as listed in Exhibit H, there are no legal actions, suits or
similar proceedings pending and served, or threatened in writing against Seller
or the Property which (i) are not adequately covered by existing insurance and
(ii) if adversely determined, would materially and adversely affect the value of
the Property, the continued operations thereof, or Seller’s ability to
consummate the transactions contemplated hereby.

 

(e)                                  Non-Foreign Entity. Seller is not a
“foreign person” or “foreign corporation” as those terms are defined in the
Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder.

 

(f)                                   Tenants and Leases. As of the Effective
Date, to Seller’s Knowledge, the only tenants of the Property are the Tenants
set forth in the Lease Schedule on Exhibit F. To Seller’s Knowledge, the
Documents made available to Purchaser pursuant to Section 5.2 hereof include
true and correct copies of all of the Leases listed on Exhibit F. To Seller’s
Knowledge, as of the Effective Date, no Tenant is in material non-monetary
default, or in monetary default, under its Lease except as set forth on the
arrearage schedule annexed hereto and made a part hereof as Exhibit K (the
“Arrearage Schedule”). To Seller’s Knowledge, as of the Effective Date:
(i) Seller has not received written notice in accordance with requirements of
the applicable Lease from any Tenant that such Tenant is terminating its Lease,
vacating its premises, or filing for bankruptcy, other than as listed on
Schedule 8.1(f)(i); and (ii) Seller has paid all Tenant allowances and
commissions for the current lease terms and demised premises under all Leases,
other than as listed on Schedule 8.1(f)(ii). For the avoidance of doubt, Seller
makes no representation or warranty with respect to any Tenant allowances or
commissions that may be due and owing upon an extension, renewal or expansion of
an existing Lease as stated in such Lease or in any extension, renewal or
expansion amendment to such Lease.

 

(g)                                  Service Contracts. To Seller’s Knowledge,
none of the service providers listed on Exhibit E is in default under any
Service Contract. To Seller’s Knowledge, the Documents made available to
Purchaser pursuant to Section 5.2 hereof include copies of all Service Contracts
listed on Exhibit E under which Seller is currently paying for services rendered
in connection with the Property.

 

(h)                                 Environmental Matters. To Seller’s
Knowledge, (i) copies of all environmental assessments, reports and studies in
Seller’s possession have been made available to Purchaser for Purchaser’s
review, and (ii) Seller has not received written notice that the Property is
currently in violation of any Environmental Laws.

 

(i)                                     Condemnation. To Seller’s Knowledge,
there are no condemnation or eminent domain actions pending, or threatened in
writing, against Seller or any part of the Property.

 

(j)                                    Bankruptcy. Seller is not insolvent or
bankrupt within the meaning of  United States federal law or Commonwealth of
Pennsylvania law.

 

20

--------------------------------------------------------------------------------


 

(k)                                 Anti-Terrorism. Neither Seller, nor any
officer, director, shareholder, partner, investor or member of Seller is named
by any Executive Order of the United States Treasury Department as a terrorist,
a “Specially Designated National and Blocked Person;” or any other banned or
blocked person, entity, nation or transaction pursuant to the law, order,
rule or regulation that is enforced or administered by the Office of Foreign
Assets Control (collectively, an “Identified Terrorist”). Seller is not engaging
in this transaction on the behalf of, either directly or indirectly, any
Identified Terrorist.

 

Section 8.2                                    Purchaser’s Representations and
Warranties.  Purchaser represents and warrants to Seller the following:

 

(a)                                 Status. Purchaser is a duly organized and
validly existing limited liability company under the laws of the Delaware.

 

(b)                                 Authority. The execution and delivery of
this Agreement and the performance of Purchaser’s obligations hereunder have
been duly authorized by all necessary action on the part of Purchaser, and this
Agreement constitutes the legal, valid and binding obligation of Purchaser.

 

(c)                                  Non-Contravention. The execution and
delivery of this Agreement by Purchaser and the consummation by Purchaser of the
transactions contemplated hereby will not violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority or conflict
with, result in a breach of or constitute a default under the organizational
documents of Purchaser, any note or other evidence of indebtedness, any
mortgage, deed of trust or indenture, or any lease or other material agreement
or instrument to which Purchaser is a party or by which it is bound.

 

(d)                                 Consents. No consent, waiver, approval or
authorization is required from any person or entity (that has not already been
obtained) in connection with the execution and delivery of this Agreement by
Purchaser or the performance by Purchaser of the transactions contemplated
hereby.

 

(e)                                  Anti-Terrorism. Neither Purchaser, nor any
officer, director, shareholder, partner, investor or member of Purchaser is
named by any Executive Order of the United States Treasury Department as
Identified Terrorist. Purchaser is not engaging in this transaction on the
behalf of, either directly or indirectly, any Identified Terrorist.

 

Section 8.3                                    Survival of Representations,
Warranties and Covenants. The representations and warranties of Seller set forth
in Subsections 8.1 (a) through (g), (i), (j) and (k) will survive the Closing
for a period of six (6) months, after which time they will merge into the Deed.
The representations and warranties of Seller set forth in Subsection 8.1
(h) will survive the Closing for a period of one (1) year, after which time they
will merge into the Deed. Purchaser will not have any right to bring any action
against Seller as a result of any untruth or inaccuracy of such representations,
warranties or certifications, unless and until the aggregate amount of all
liability and losses arising out of any such untruth or inaccuracy when combined
with the aggregate amount of all liability and losses  with respect to the
representations and warranties made by the M-C Sellers pursuant to the Other P&S
Agreements, exceeds Two

 

21

--------------------------------------------------------------------------------


 

Hundred Fifty Thousand Dollars ($250,000.00); and then only to the extent of
such excess.  In addition, in no event will the Seller’s and the M-C Sellers’
collective liability for all such breaches exceed, in the aggregate, the sum of
Six Million Dollars ($6,000,000.00).  Seller shall have no liability with
respect to any of Seller’s representations, warranties or certifications herein
if, prior to the Closing, Purchaser obtains knowledge (from whatever source,
including, without limitation, any tenant estoppel certificates, as a result of
Purchaser’s due diligence tests, investigations and inspections of the Property,
or written disclosure by Seller or Seller’s agents and employees) that
contradicts any of Seller’s representations, warranties or certifications, and
Purchaser nevertheless consummates the transaction contemplated by this
Agreement. The Closing Surviving Obligations and the Termination Surviving
Obligations will survive Closing without limitation unless a specified period is
otherwise provided in this Agreement.  All other representations, warranties,
covenants and agreements made or undertaken by Seller under this Agreement,
unless otherwise specifically provided herein, will not survive the Closing but
will be merged into the Deed and other Closing documents delivered at the
Closing.  Purchaser’s knowledge shall mean the present actual knowledge of
William Glazer or Michael Corvasce.

 

ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING

 

Section 9.1                                    Conditions Precedent to
Obligation of Purchaser. The obligation of Purchaser to consummate the
transaction hereunder shall be subject to the fulfillment on or before the
Closing Date of all of the following conditions, any or all of which may be
waived by Purchaser in its sole discretion:

 

(a)                                 Seller shall have delivered to Purchaser all
of the items required to be delivered to Purchaser pursuant to the terms of this
Agreement, including but not limited to the tenant estoppel certificates
required under Section 7.2 and the documents and other items provided for in
Section 10.3.

 

(b)                                 All of the representations and warranties of
Seller contained in this Agreement shall be true and correct in all material
respects as of the Closing Date (with appropriate modifications permitted under
this Agreement). For the avoidance of doubt, the representations and warranties
contained in Subsections 8.1 (f) and (g) may be modified at Closing to reflect
changes in the identity of the Tenants and the Leases (that are not in violation
of the operating covenants set forth in Section 7.1 above), notices received
from any Tenant that it is terminating its Lease, vacating its premises, or
filing for bankruptcy, any Tenant defaults between the date hereof and Closing,
and any changes in the Service Contracts (in accordance with the operating
covenants set forth in Section 7.1 above), and any defaults by the service
providers thereunder.

 

(c)                                  Seller shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Seller as of the Closing Date.

 

(d)                                 At or prior to Closing, the Title Company
shall be prepared, or First American Title Insurance Company’s National Office
shall be prepared if the Title Company is not so prepared, to irrevocably commit
to issue to Purchaser a standard Pennsylvania basic

 

22

--------------------------------------------------------------------------------


 

owner’s title insurance policy (without regard to any endorsements required by
Purchaser or its lender) in the amount of the Purchase Price with respect to the
Property pursuant to a marked-up title commitment or a pro-forma policy
effective as of the Closing Date, subject only to Permitted Exceptions and the
standard printed exceptions on such policy, upon the fulfillment by Seller and
Purchaser of the Schedule B, Section I requirements, and the payment by
Purchaser of the requisite premium.  Seller shall have the right to arrange for
First American Title Insurance Company’s National Office to become involved in
such title decisions.

 

(e)                                  Closing shall simultaneously take place
between KPG Purchasers and M-C Sellers under all of the Other P&S Agreements,
unless such failure to close thereunder is due to the bad faith and intentional
acts of Purchaser or any KPG Purchaser intended to impede Closing or a breach of
any material covenant of Purchaser under this Agreement or any KPG Purchaser
under the other P&S Agreements of which it is a party.

 

If the conditions precedent to Closing under this Section 9.1 are not satisfied
or waived by Purchaser on or before Closing, Purchaser shall have the right to
terminate this Agreement and receive a refund of the Earnest Money Deposit and
interest earned thereon and except with respect to the Termination Surviving
Obligations, this Agreement shall be null and void and the parties shall have no
further obligations to each other hereunder.

 

Section 9.2                                    Conditions Precedent to
Obligation to Seller. The obligation of Seller to consummate the transaction
hereunder shall be subject to the fulfillment on or before the Closing Date (or
as otherwise provided) of all of the following conditions, any or all of which
may be waived by Seller in it sole discretion:

 

(a)                                 Seller shall have received the Purchase
Price as adjusted pursuant to, and payable in the manner provided for, in this
Agreement.

 

(b)                                 Purchaser shall have delivered to Seller all
of the items required to be delivered to Seller pursuant to the terms of this
Agreement, including but not limited to, those provided for in Section 10.2.

 

(c)                                  All of the representations and warranties
of Purchaser contained in this Agreement shall be true and correct in all
material respects as of the Closing Date.

 

(d)                                 Purchaser shall have performed and observed,
in all material respects, all covenants and agreements of this Agreement to be
performed and observed by Purchaser as of the Closing Date.

 

(e)                                  Seller shall have timely received from
Keystone Property Group the notices and certificates required under that certain
letter agreement dated of even date with this Agreement by and between M-C Penn
Management Trust and Keystone Property Group.

 

(f)                                   Closing shall simultaneously take place
between KPG Purchasers and the M-C Sellers under all of the Other P&S
Agreements, unless such failure to close thereunder is due to the bad faith and
intentional acts of Seller or any M-C Sellers intended to impede Closing or a
breach of any material covenant of Seller under this Agreement or any M-C Seller
under the other P&S Agreements of which it is a party.

 

23

--------------------------------------------------------------------------------


 

ARTICLE X
CLOSING

 

Section 10.1                             Closing.  (a)  The consummation of the
transaction contemplated by this Agreement by delivery of documents and payments
of money shall take place and be completed on or before 4:00 p.m. Eastern Time
on the Scheduled Closing Date at the offices of the Escrow Agent.  Either of
Purchaser and Seller may elect, one (1) time, to adjourn the Closing to a date
no later than ten (10) days after the Scheduled Closing Date, or the next
Business Day thereafter if such date is not a Business Day, by delivery of
notice to the other, given at least one (1) day  prior to the Scheduled Closing
Date, TIME BEING OF THE ESSENCE with respect to each party’s respective
obligation to close on such adjourned date.  Such adjourned date, if any, shall
be the Closing Date.

 

At Closing, the events set forth in this Article X will occur, it being
understood that the performance or tender of performance of all matters set
forth in this Article X are mutually concurrent conditions which may be waived
by the party for whose benefit they are intended. The acceptance of the Deed by
Purchaser shall be deemed to be full performance and discharge of each and every
agreement and obligation on the part of Seller to be performed hereunder unless
otherwise specifically provided herein.

 

Section 10.2                             Purchaser’s Closing Obligations. On the
Closing Date, Purchaser, at its sole cost and expense, will deliver to Seller
the following items:

 

(a)                                 The Purchase Price, after all adjustments
are made as herein provided, by Federal Reserve wire transfer of immediately
available funds, in accordance with the timing and other requirements of
Section 3.2;

 

(b)                                 A counterpart original of each Assignment of
Leases, duly executed by Purchaser;

 

(c)                                  A counterpart original of each Assignment,
duly executed by Purchaser;

 

(d)                                 Evidence reasonably satisfactory to Seller
that the person executing the Assignment of Leases, the Assignment, and the
Tenant Notice Letters on behalf of Purchaser has full right, power and authority
to do so;

 

(e)                                  Form of written notice executed by
Purchaser and to be addressed and delivered to the Tenants by Purchaser in
accordance with Section 10.6 herein, (i) acknowledging the sale of the Property
to Purchaser, (ii) acknowledging that Purchaser has received and that Purchaser
is responsible for the Security Deposit (specifying the exact amount of the
Security Deposit) and (iii) indicating that rent should thereafter be paid to
Purchaser and giving instructions therefor (the “Tenant Notice Letters”);

 

(f)                                   A counterpart original of the Closing
Statement, duly executed by Purchaser;

 

24

--------------------------------------------------------------------------------


 

(g)                                  A certificate, dated as of the Closing
Date, stating that the representations and warranties of Purchaser contained in
Section 8.2 are true and correct in all material respects as of the Closing
Date;

 

(h)                                 A counterpart original of the Operating
Agreement (as defined in Section 10.3(k) below), duly executed by Purchaser; and

 

(i)                                     Such other documents as, may be
reasonably necessary or appropriate to effect the consummation of the
transaction which is the subject of this Agreement.

 

Section 10.3                             Seller’s Closing Obligations. On the
Closing Date, Seller, at its sole cost and expense, will deliver to Purchaser
the following items:

 

(a)                                 A special warranty deed (the “Deed”), duly
executed and acknowledged by Seller, conveying to Purchaser the Real Property
and the Improvements, subject only to the Permitted Exceptions;

 

(b)                                 A bill of sale in the form attached hereto
as Exhibit C (the “Bill of Sale”), duly executed by Seller, assigning and
conveying to Purchaser, without representation or warranty, title to the
Personal Property;

 

(c)                                  A counterpart original of an assignment and
assumption of Seller’s interest, as lessor, in the Leases and Security Deposits
in the form attached hereto as Exhibit B (the “Assignment of Leases”), duly
executed by Seller, conveying and assigning to Purchaser all of Seller’s right,
title and interest, as lessor, in the Leases and Security Deposits;

 

(d)                                 A counterpart original of an assignment and
assumption of Seller’s interest in the Service Contracts (other than any Service
Contracts as to which Purchaser has notified Seller prior to the expiration of
the Evaluation Period that Purchaser elects not to assume at Closing) and the
Licenses and Permits in the form attached hereto as Exhibit A (the
“Assignment”), duly executed by Seller, conveying and assigning to Purchaser all
of Seller’s right, title, and interest, if any, in such Service Contracts and
the Licenses and Permits;

 

(e)                                  The Tenant Notice Letters, duly executed by
Seller, with respect to the Tenants;

 

(f)                                   Evidence reasonably satisfactory to
Purchaser and the Title Company that the person executing the documents
delivered by Seller pursuant to this Section 10.3 on behalf of Seller has full
right, power, and authority to do so;

 

(g)                                  A certificate in the form attached hereto
as Exhibit I (“Certificate as to Foreign Status”) certifying that Seller is not
a “foreign person” as defined in Section 1445 of the Internal Revenue Code of
1986, as amended;

 

(h)                                 All original Leases, to the extent in
Seller’s possession, the original Major Tenant Estoppels and any other estoppels
as described in Section 7.2, SNDAs as described in Section 7.3 and all original
Licenses and Permits and Service Contracts in Seller’s possession bearing on the
Property;

 

25

--------------------------------------------------------------------------------


 

(i)                                     A certificate, dated as of the Closing
Date, stating that the representations and warranties of Seller contained in
Section 8.1 are true and correct in all material respects as of the Closing Date
(with appropriate modifications to reflect any changes therein that are not
prohibited by this Agreement, including but not limited to updates to the Lease
Schedule, Schedule of Service Contracts and Arrearage Schedule as set forth in
Section 9.1(b));

 

(j)                                    An Affidavit of Title in form and
substance reasonably satisfactory to the Title Company; and

 

(k)                                 A counterpart original of an operating
agreement in the form of Exhibit L attached to this Agreement, duly executed by
Seller or an affiliate of Seller (the “Operating Agreement”).

 

Section 10.4                             Prorations and Adjustments.

 

(a)                                 Seller and Purchaser agree to prorate and/or
adjust, as of 11:59 p.m. on the day preceding the Closing Date (the “Proration
Time”), the following (collectively, the “Proration Items”):

 

(i)                                     Rents, in accordance with
Section 10.4(c) below.

 

(ii)                                  Cash Security Deposits and any prepaid
rents, together with any interest required to be paid thereon.

 

(iii)                               Utility charges payable by Seller,
including, without limitation, electricity, water charges and sewer charges. If
there are meters on the Real Property, final readings and final billings for
utilities will be made if possible on the day before the Closing Date, in which
event no proration will be made at the Closing with respect to utility bills. If
meter readings on the day before the Closing Date are not possible, then Seller
will cause readings of all said meters to be performed not more than five
(5) days prior to the Closing Date, and a per diem adjustment shall be made for
the days between the meter reading date and the Closing Date based on the most
recent meter reading. Seller will be entitled to all deposits presently in
effect with the utility providers, and Purchaser will be obligated to make its
own arrangements for any deposits with the utility providers.

 

(iv)                              Amounts payable under the Service Contracts
other than those Service Contracts which Purchaser has elected not to assume by
written notice to Seller prior to the expiration of the Evaluation Period.

 

(v)                                 Real estate taxes due and payable for the
calendar year. If the Closing Date shall occur before the tax rate is fixed, the
apportionment of real estate taxes shall be upon the basis of the tax rate for
the preceding year applied to the latest assessed valuation. If, subsequent to
the Closing Date, real estate taxes (by reason of change in either assessment or
rate or for any other reason other than as a result of the final determination
or settlement of any tax appeal) for the Real Property should be determined to
be higher or lower than those that are

 

26

--------------------------------------------------------------------------------


 

apportioned, a new computation shall be made, and Seller agrees to pay Purchaser
any increase shown by such recomputation and vice versa; provided, however, that
if any increase in the assessed value of the Property results from improvements
made to the Property by Purchaser, then Purchaser shall be solely responsible
for any increase in taxes attributable thereto. With respect to tax appeals, any
tax refunds or credits attributable to tax years prior to the tax year in which
the Closing occurs shall belong solely to Seller, regardless of whether such
refunds are paid or credits are given before or after Closing. Any tax refunds
or credits attributable to the tax year in which the Closing occurs shall be
apportioned between Seller and Purchaser based on their respective periods of
ownership in such tax year. The expenses of any tax appeals shall be apportioned
between the parties in the same manner as the refunds and/or credits. The
provisions of this Section 10.4(a)(v) shall survive the Closing.

 

(vi)                              The value of fuel stored at the Real Property,
at Seller’s most recent cost, including taxes, on the basis of a reading made
within ten (10) days prior to the Closing by Seller’s supplier.

 

(b)                                 Seller will be charged and credited for the
amounts of all of the Proration Items relating to the period up to and including
the Proration Time, and Purchaser will be charged and credited for all of the
Proration Items relating to the period after the Proration Time. The estimated
Closing prorations shall be set forth on a preliminary closing statement to be
prepared by Seller and submitted to Purchaser prior to the Closing Date (the
“Closing Statement”). The Closing Statement, once agreed upon, shall be signed
by Purchaser and Seller. The proration shall be paid at Closing by Purchaser to
Seller (if the prorations result in a net credit to Seller) or by Seller to
Purchaser (if the prorations result in a net credit to Purchaser) by increasing
or reducing the cash to be delivered by Purchaser in payment of the Purchase
Price at the Closing. If the actual amounts of the Proration Items are not known
as of the Closing Date, the prorations will be made at Closing on the basis of
the best evidence then available; thereafter, when actual figures are received,
re-prorations will be made on the basis of the actual figures, and a final cash
settlement will be made between Seller and Purchaser. No prorations will be made
in relation to insurance premiums, and Seller’s insurance policies will not be
assigned to Purchaser. The provisions of this Section 10.4(b) will survive the
Closing for twelve (12) months.

 

(c)                                  Purchaser will receive a credit on the
Closing Statement for the prorated amount (as of the Proration Time) of all
Rental previously paid to or collected by Seller and attributable to any period
following the Proration Time. After the Closing, Seller will cause to be paid or
turned over to Purchaser all Rental, if any, received by Seller after Closing
and attributable to any period following the Proration Time. “Rental” as used
herein includes fixed monthly rentals, additional rentals, percentage rentals,
escalation rentals (which include each Tenant’s proration share of building
operation and maintenance costs and expenses as provided for under the Lease, to
the extent the same exceeds any expense stop specified in such Lease),
retroactive rentals, all administrative charges, utility charges, tenant or real
property association dues, storage rentals, special event proceeds, temporary
rents, telephone receipts, locker rentals, vending machine receipts and other
sums and charges payable by Tenants under the Leases or from other occupants or
users of the Property. Rental is “Delinquent” when it was due prior to

 

27

--------------------------------------------------------------------------------


 

the Closing Date, and payment thereof has not been made on or before the
Proration Time. Delinquent Rental will not be prorated. Purchaser agrees to use
good faith collection procedures with respect to the collection of any
Delinquent Rental. All sums collected by Purchaser in the month of Closing shall
be applied to the month of Closing. All sums collected by Purchaser thereafter
from each Tenant (excluding tenant specific billings for tenant work orders and
other specific services as described in and governed by Section 10.4(e) below)
will be applied first to current amounts owed by such Tenant to Purchaser, and
then delinquencies owed by such Tenant to Seller. Any sums due Seller will be
promptly remitted to Seller.  Purchaser shall not modify, amend or terminate any
existing agreements with Tenants relating to past rent due.

 

(d)                                 At the Closing, Seller shall deliver to
Purchaser a list of additional rent, however characterized, under each Lease,
including without limitation, real estate taxes, electrical charges, utility
costs, easement charges and operating expenses (collectively, “Operating
Expenses”) billed to Tenants for the calendar year in which the Closing occurs
(both on a monthly basis and in the aggregate), the basis on which the monthly
amounts are being billed and the amounts actually incurred by Seller on account
of the components of Operating Expenses for such calendar year. Upon the
reconciliation by Purchaser of the estimated Operating Expenses billed to
Tenants, and the amounts actually incurred for such calendar year, Seller and
Purchaser shall be liable to Tenants for the refund of any overpayments of
Operating Expenses, and shall be entitled to payments from Tenants in the event
of underpayments, as the case may be, on a prorata basis based upon each party’s
period of ownership during such calendar year.

 

(e)                                  With respect to specific tenant billings
for work orders, special items performed or provided at the request of a Tenant
or other specific services, which are collected by Purchaser after the Closing
Date but relate to the foregoing specific services rendered by Seller prior to
the Proration Time, then notwithstanding anything to the contrary contained
herein, Purchaser shall cause the first amounts collected from such Tenant to be
paid to Seller on account thereof.

 

(f)                                   Notwithstanding any provision of this
Section 10.4 to the contrary, Purchaser will be solely responsible for any
leasing commissions, tenant improvement costs or other expenditures due with
respect to any Lease amendments, renewals and/or expansions entered into or, if
pursuant to options, exercised after the Effective Date.  Purchaser further
agrees to be solely responsible for all leasing commissions, tenant improvement
costs and other expenditures (for purposes of this Section 10.4(f), “New Tenant
Costs”) incurred or to be  incurred in connection with any new lease executed on
or after the Effective Date in accordance with Section 7.1 above, and Purchaser
will pay to Seller at Closing as an addition to the Purchase Price an amount
equal to any New Tenant Costs paid by Seller.  In addition, Purchaser has
approved a renewal and expansion with Anexinet Corp. and Virtus Partners, LLC at
4 Sentry Parkway on the terms approved by Purchaser, and Purchaser shall be
responsible for all New Tenant Costs in connection with such Lease, amendment,
renewal or expansion even if it is executed prior to the Effective Date.

 

Section 10.5                             Costs of Title Company and Closing
Costs. Costs of the Title Company and other Closing costs incurred in connection
with the Closing will be allocated as follows:

 

28

--------------------------------------------------------------------------------


 

(a)                                 Seller shall pay (i) Seller’s attorney’s
fees; (ii) one-half (1/2) of escrow fees, if any; (iii) the cost of recording
any discharges or satisfactions of liens that are the Seller’s responsibility to
cure at Closing; and (iv) one-half (1/2) of the realty transfer tax.

 

(b)                                 Purchaser shall pay (i) the costs of
recording the Deed to the Property and all other documents; (ii) the premium for
an owner’s title insurance policy, the cost of customary title searches, the
cost of any additional coverage under the title insurance policy or
endorsements; (iii) all premiums and other costs for any mortgagee policy of
title insurance, including but not limited to any additional coverage or
endorsements required by the mortgage lender; (iv) Purchaser’s attorney’s fees;
(v) one-half (1/2) of escrow fees, if any; (vi) the costs of the Updated Survey,
as provided for in Section 6.1; and (vii) one-half (1/2) of the realty transfer
tax.

 

(c)                                  Any other costs and expenses of Closing not
provided for in this Section 10.5 shall be allocated between Purchaser and
Seller in accordance with the custom in the area in which the Property is
located.

 

Section 10.6                             Post-Closing Delivery of Tenant Notice
Letters. Immediately following Closing, Purchaser will deliver to each Tenant a
Tenant Notice Letter, as described in Section 10.2(e).

 

Section 10.7                             Like-Kind Exchange. Purchaser hereby
acknowledges that Seller may now or hereafter desire to enter into a partially
or completely nontaxable exchange (a “Section 1031 Exchange”) involving the
Property (and/or any one or more of the properties comprising the Property)
under Section 1031 of the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations promulgated thereunder. In connection therewith, and
notwithstanding anything herein to the contrary, Purchaser shall cooperate with
Seller and shall take, and consent to Seller taking, any action in furtherance
of effectuating a Section 1031 Exchange (including, without limitation, any
action undertaken pursuant to Revenue Procedure 2000-37, 2000-40. IRB, as may
hereafter be amended or revised (the “Revenue Procedure”)), including, without
limitation, (a) permitting Seller or an “exchange accommodation titleholder”
(within the meaning of the Revenue Procedure) (“EAT”) to assign, or cause the
assignment of, this Agreement and all of Seller’s rights hereunder with respect
to any or all of the Property to a “qualified intermediary” (as defined in
Treasury Regulations Section 1.1031(k)-1(g)(4)(iii)) (a “QI”); (b) permitting
Seller to assign this Agreement and all of Seller’s rights and obligations
hereunder with respect to any or all of the Property and/or to convey, transfer
or sell any or all of the Property, to (i) an EAT; (ii) any one or more limited
liability companies (“LLCs”) that are wholly-owned by an EAT; or (iii) any one
or more LLCs that are wholly-owned by Seller and/or any affiliate of Seller and
to thereafter permit Seller to assign its interest in such one or more LLCs to
an EAT; and (c) pursuant to the terms of this Agreement, having any or all of
the Property conveyed by an EAT or any one or more of the LLCs referred to in
(b)(ii) or (b)(iii) above, and allowing for the consideration therefor to be
paid by an EAT, any such LLC or a QI; provided, however, that Purchaser shall
not be required to delay the Closing; and provided further that Seller shall
provide whatever safeguards are reasonably requested by Purchaser, and not
inconsistent with Seller’s desire to effectuate a Section 1031 Exchange
involving any of the Property, to ensure that all of Seller’s obligations under
this Agreement shall be satisfied in accordance with the terms thereof.

 

29

--------------------------------------------------------------------------------


 

ARTICLE XI
CONDEMNATION AND CASUALTY

 

Section 11.1                             Casualty. If, prior to the Closing
Date, all or a Significant Portion of the Property is destroyed or damaged by
fire or other casualty, Seller will notify Purchaser of such casualty. Purchaser
will have the option to terminate this Agreement upon notice to Seller given not
later than fifteen (15) days after receipt of Seller’s notice. If this Agreement
is terminated, the Earnest Money Deposit and all interest accrued thereon will
be returned to Purchaser and thereafter neither Seller nor Purchaser will have
any further rights or obligations to the other hereunder except with respect to
the Termination Surviving Obligations. If Purchaser does not elect to terminate
this Agreement or less than a Significant Portion of the Property is destroyed
or damaged as aforesaid, Seller will not be obligated to repair such damage or
destruction but (a) Seller will assign and turn over to Purchaser the insurance
proceeds net of reasonable collection costs (or if such have not been awarded,
all of its right, title and interest therein) payable with respect to such fire
or other casualty up to the amount of the Purchase Price and (b) the parties
will proceed to Closing pursuant to the terms hereof without abatement of the
Purchase Price, except that Purchaser will receive a credit for any insurance
deductible amount. In the event Seller elects to perform any repairs as a result
of a casualty, Seller will be entitled to deduct its costs and expenses from any
amount to which Purchaser is entitled under this Section 11.1, which right shall
survive the Closing; provided, however, that if the casualty occurs after the
expiration of the Evaluation Period, then Seller’s right to make such repairs
shall be subject to the prior written approval of Purchaser, which will not be
unreasonably withheld, conditioned or delayed.

 

Section 11.2                             Condemnation of Property. In the event
of (a) any condemnation or sale in lieu of condemnation of all of the Property;
or (b) any condemnation or sale in lieu of condemnation of greater than ten
percent (10%) of the fair market value of the Property prior to the Closing,
Purchaser will have the option, to be exercised within fifteen (15) days after
receipt of notice of such condemnation or sale, of terminating Purchaser’s
obligations under this Agreement, or electing to have this Agreement remain in
full force and effect. In the event that either (i) any condemnation or sale in
lieu of condemnation of the Property is for less than ten percent (10%) of the
fair market value of the Property, or (ii) Purchaser does not terminate this
Agreement pursuant to the preceding sentence, Seller will assign to Purchaser
any and all claims for the proceeds of such condemnation or sale to the extent
the same are applicable to the Property, and Purchaser will take title to the
Property with the assignment of such proceeds and subject to such condemnation
and without reduction of the Purchase Price. Should Purchaser elect to terminate
Purchaser’s obligations under this Agreement under the provisions of this
Section 11.2, the Earnest Money Deposit and any interest thereon will be
returned to Purchaser and neither Seller nor Purchaser will have any further
obligation under this Agreement, except for the Termination Surviving
Obligations. Notwithstanding anything to the contrary herein, if any eminent
domain or condemnation proceeding is instituted (or notice of same is given)
solely for the taking of any subsurface rights for utility easements or for any
right-of-way easement, and the surface may, after such taking, be used in
substantially the same manner as though such rights have not been taken,
Purchaser will not be entitled to terminate this Agreement as to any part of the
Property, but any award resulting therefrom will be assigned to Purchaser at
Closing and will be the exclusive property of Purchaser upon Closing.

 

30

--------------------------------------------------------------------------------


 

ARTICLE XII
CONFIDENTIALITY

 

Section 12.1                             Confidentiality. Seller and Purchaser
each expressly acknowledge and agree that the transactions contemplated by this
Agreement and the terms, conditions, and negotiations concerning the same will
be held in the strictest confidence by each of them and will not be disclosed by
either of them except to their respective legal counsel, accountants,
consultants, officers, partners, directors, and shareholders, and except and
only to the extent that such disclosure may be necessary for their respective
performances hereunder. Purchaser further acknowledges and agrees that, unless
and until the Closing occurs, all information obtained by Purchaser in
connection with the Property will not be disclosed by Purchaser to any third
persons without the prior written consent of Seller. Nothing contained in this
Article XII will preclude or limit either party to this Agreement from
disclosing or accessing any information otherwise deemed confidential under this
Article XII in response to lawful process or subpoena or other valid or
enforceable order of a court of competent jurisdiction or any filings with
governmental authorities or stock exchange required by reason of the
transactions provided for herein pursuant to advice of counsel. Nothing in this
Article XII will negate, supersede or otherwise affect the obligations of the
parties under the Confidentiality Agreement. In addition, prior to, at or after
the Closing, any release to the public of information with respect to the sale
contemplated herein or any matters set forth in this Agreement will be made only
in a form approved by Purchaser and Seller and their respective counsel, which
approval shall not be unreasonably withheld, conditioned or delayed. The
provisions of this Article XII will survive the Closing or any termination of
this Agreement.

 

ARTICLE XIII
REMEDIES

 

Section 13.1                             Default by Seller. In the event the
Closing and the transactions contemplated hereby do not occur as herein provided
by reason of any default of Seller, Purchaser may, as Purchaser’s sole and
exclusive remedy, elect by notice to Seller within ten (10) Business Days
following the Scheduled Closing Date, either of the following: (a) terminate
this Agreement, in which event Purchaser will receive from the Escrow Agent the
Earnest Money Deposit, together with all interest accrued thereon, and
reimbursement from Seller of Purchaser’s reasonable out of pocket costs and
expenses payable to third parties in connection with this transaction; provided,
however, that the reimbursement by Seller to Purchaser under this Agreement
shall not exceed Fifty-four Thousand Thirteen Dollars ($54,013) and the
aggregate reimbursement by Seller to Purchaser under this Agreement and the
Other P&S Agreements shall not exceed  Seven Hundred Fifty Thousand Dollars
($750,000) (the “Reimbursement Cap”); whereupon Seller and Purchaser will have
no further rights or obligations under this Agreement, except with respect to
the Termination Surviving Obligations; or (b) seek to enforce specific
performance of Seller’s obligation to execute the documents required to convey
the Property to Purchaser, it being understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Purchaser expressly waives its rights to seek damages in the
event of Seller’s default hereunder. Purchaser shall be deemed to have elected
to terminate this Agreement and receive back the Earnest Money Deposit if
Purchaser fails to file suit for specific performance against Seller in a court
having jurisdiction in the county and state in which the Property is located on
or before

 

31

--------------------------------------------------------------------------------


 

thirty (30) days following the Scheduled Closing Date. Notwithstanding the
foregoing, nothing contained in this Section 13.1 will limit Purchaser’s
remedies at law, in equity or as herein provided in pursuing remedies of a
breach by Seller of any of the Termination Surviving Obligations.

 

Section 13.2                             Default by Purchaser. In the event the
Closing and the consummation of the transactions contemplated herein do not
occur as provided herein, and if the Closing does not occur by reason of any
default of Purchaser, Purchaser and Seller agree it would be impractical and
extremely difficult to fix the damages which Seller may suffer. Purchaser and
Seller hereby agree that (a) an amount equal to the Earnest Money Deposit,
together with all interest accrued thereon, is a reasonable estimate of the
total net detriment Seller would suffer in the event Purchaser defaults and
fails to complete the purchase of the Property, and (b) such amount will be the
full, agreed and liquidated damages for Purchaser’s default and failure to
complete the purchase of the Property, and will be Seller’s sole and exclusive
remedy (whether at law or in equity) for any default by Purchaser resulting in
the failure of consummation of the Closing, whereupon this Agreement will
terminate and Seller and Purchaser will have no further rights or obligations
hereunder, except with respect to the Termination Surviving Obligations. The 
payment of such amount as liquidated damages is not intended as a forfeiture or
penalty but is intended to constitute liquidated damages to Seller.
Notwithstanding the foregoing, nothing contained herein will limit Seller’s
remedies at law, in equity or as herein provided in the event of a breach by
Purchaser of any of the Termination Surviving Obligations.

 

ARTICLE XIV
NOTICES

 

Section 14.1                             Notices.

 

(a)                                 All notices or other communications required
or permitted hereunder shall be in writing, and shall be given by any nationally
recognized overnight delivery service with proof of delivery, or by facsimile
transmission (provided that such facsimile is confirmed by the sender by
expedited delivery service in the manner previously described), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement will be as follows:

 

If to Purchaser:                                                  c/o Keystone
Property Group

One Presidential Boulevard, Suite 300

Bala Cynwyd, Pennsylvania 19004

Attn.: William Glazer

(610) 980-7000 (tele.)

(610) 980-7009 (fax)

 

with a copy to:                                                     Bradley A.
Krouse, Esq.

Klehr Harrison Harvey Branzburg LLP

1835 Market Street

Philadelphia, PA 19103

 

32

--------------------------------------------------------------------------------


 

(215) 568-6060 (tele.)

(215) 568-6603 (fax)

E-mail: bkrouse@klehr.com

 

If to
Seller:                                                                         
c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837-2206

 

with separate notices

to the attention of:                                Mr. Mitchell E. Hersh

(732) 590-1040 (tele.)

(732) 205-9040 (fax)

E-mail: mhersh@mack-cali.com

 

and

 

Roger W. Thomas, Esq.

(732) 590-1010 (tele.)

(732) 205-9015 (fax)

E-mail: rthomas@mack-cali.com

 

and

 

Stephan K. Pahides

McCausland Keen & Buckman

Suite 160, Radnor Court

259 N. Radnor-Chester Road

Radnor, PA 19087

(610) 341-1075 (tele.)

(610) 341-1099 (fax)

E-Mail:  spahides@mkbattorneys.com

 

If to Escrow Agent:                             c/o Executive Realty
Transfer, Inc.

1431 Sandy Circle

Narberth, PA 19072

(610) 668-9301 (tele.)

(610) 668-9302 (fax)

E-mail: beth@ert-title.com

 

(b)                                 Notices given by (i) overnight delivery
service as aforesaid shall be deemed received and effective on the first
business day following such dispatch and (ii) facsimile transmission as
aforesaid shall be deemed given at the time and on the date of machine
transmittal provided same is sent and confirmation of receipt is received by the
sender prior to 4:00 p.m. (EST) on a Business Day (if sent later, then notice
shall be deemed given on the next Business Day). Notices may be given by counsel
for the parties described above, and such notices shall be deemed given by said
party for all purposes hereunder.

 

33

--------------------------------------------------------------------------------


 

ARTICLE XV
ASSIGNMENT

 

Section 15.1                             Assignment: Binding Effect. Purchaser
shall not have the right to assign this Agreement except with the prior written
consent of Seller, which such consent may be withheld in Seller’s sole
discretion.  In the event that Seller consents to any such assignment, Purchaser
shall be solely responsible and shall pay any transfer tax levied or due in
connection with such assignment and shall indemnify Seller from any such
transfer tax liability and Purchaser shall remain liable under this Agreement. 
The provisions of this Section 15.1 shall survive Closing.

 

ARTICLE XVI
BROKERAGE.

 

Section 16.1                             Brokers. Purchaser and Seller represent
that they have not dealt with any brokers, finders or salesmen, in connection
with this transaction. Purchaser and Seller agree to indemnify, defend and hold
each other harmless from and against any and all loss, cost, damage, liability
or expense, including reasonable attorneys’ fees, which either party may
sustain, incur or be exposed to by reason of any claim for fees or commissions
made through the other party. The provisions of this Article XVI will survive
any Closing or termination of this Agreement.

 

ARTICLE XVII
ESCROW AGENT

 

Section 17.1                             Escrow.

 

(a)                                 Escrow Agent will hold the Earnest Money
Deposit in escrow in an interest-bearing account of the type generally used by
Escrow Agent for the holding of escrow funds until the earlier of (i) the
Closing, or (ii) the termination of this Agreement in accordance with any right
hereunder. In the event Purchaser has not terminated this Agreement by the end
of the Evaluation Period, the Earnest Money Deposit shall be non-refundable to
Purchaser, but shall be credited against the Purchase Price at the Closing. All
interest earned on the Earnest Money Deposit shall be paid to the party entitled
to the Earnest Money Deposit. In the event this Agreement is terminated prior to
the expiration of the Evaluation Period, the Earnest Money Deposit and all
interest accrued thereon will be returned by the Escrow Agent to Purchaser. In
the event the Closing occurs, the Earnest Money Deposit and all interest accrued
thereon will be released to Seller, and Purchaser shall receive a credit against
the Purchase Price in the amount of the Earnest Money Deposit, without the
interest. In all other instances, Escrow Agent shall not release the Earnest
Money Deposit to either party until Escrow Agent has been requested by Seller or
Purchaser to release the Earnest Money Deposit and has given the other party
five (5) Business Days to object to the release of the Earnest Money Deposit by
giving written notice of such objection to the requesting party and Escrow
Agent. Purchaser represents that its tax identification number, for purposes of
reporting the interest earnings, is [                        ]. Seller
represents that its tax identification number, for purposes of reporting the
interest earnings, is 22-3473402.

 

34

--------------------------------------------------------------------------------


 

(b)                                 Escrow Agent shall not be liable to any
party for any act or omission,  except for bad faith, gross negligence or
willful misconduct, and the parties agree to indemnify Escrow Agent and hold
Escrow Agent harmless from any and all claims, damages, losses or expenses
arising in connection herewith. The parties acknowledge that Escrow Agent is
acting solely as stakeholder for their mutual convenience. In the event Escrow
Agent receives written notice of a dispute between the parties with respect to
the Earnest Money Deposit and the interest earned thereon (the “Escrowed
Funds”), Escrow Agent shall not be bound to release and deliver the Escrowed
Funds to either party but may either (i) continue to hold the Escrowed Funds
until otherwise directed in a writing signed by all parties hereto or
(ii) deposit the Escrowed Funds with the clerk of any court of competent
jurisdiction. Upon such deposit, Escrow Agent will be released from all duties
and responsibilities hereunder. Escrow Agent shall have the right to consult
with separate counsel of its own choosing (if it deems such consultation
advisable) and shall not be liable for any action taken, suffered or omitted by
it in accordance with the advice of such counsel.

 

(c)                                  Escrow Agent shall not be required to
defend any legal proceeding which may be instituted against it with respect to
the Escrowed Funds, the Property or the subject matter of this Agreement unless
requested to do so by Purchaser or Seller, and Escrow Agent is indemnified to
its satisfaction against the cost and expense of such defense. Escrow Agent
shall not be required to institute legal proceedings of any kind and shall have
no responsibility for the genuineness or validity of any document or other item
deposited with it or the collectability of any check delivered in connection
with this Agreement. Escrow Agent shall be fully protected in acting in
accordance with any written instructions given to it hereunder and believed by
it to have been signed by the proper parties.

 

ARTICLE XVIII
MISCELLANEOUS

 

Section 18.1                             Waivers. No waiver of any breach of any
covenant or provisions contained herein will be deemed a waiver of any preceding
or succeeding breach thereof, or of any other covenant or provision contained
herein. No extension of time for performance of any obligation or act will be
deemed an extension of the time for performance of any other obligation or act.

 

Section 18.2                             Recovery of Certain Fees. In the event
a party hereto files any action or suit against another party hereto alleging
any breach of any of the covenants, agreements or provisions contained in this
Agreement, then in that event the prevailing party will be entitled to have and
recover certain fees from the other party including all reasonable attorneys’
fees and costs resulting therefrom. For purposes of this Agreement, the term
“attorneys’ fees” or “attorneys’ fees and costs” shall mean the fees and
expenses of counsel to the parties hereto, which may include printing,
photocopying, duplicating and other expenses, air freight charges, and fees
billed for law clerks, paralegals and other persons not admitted to the bar but
performing services under the supervision of an attorney, and the costs and fees
incurred in connection with the enforcement or collection of any judgment
obtained in any such proceeding. The provisions of this Section 18.2 shall
survive the entry of any judgment, and shall not merge, or be deemed to have
merged, into any judgment.

 

35

--------------------------------------------------------------------------------


 

Section 18.3                             Construction. Headings at the beginning
of each Article and Section of this Agreement are solely for the convenience of
the parties and are not a part of this Agreement. Whenever required by the
context of this Agreement, the singular will include the plural and the
masculine will include the feminine and vice versa. This Agreement will not be
construed as if it had been prepared by one of the parties, but rather as if
both parties had prepared the same. All exhibits and schedules referred to in
this Agreement are attached and incorporated by this reference, and any
capitalized term used in any exhibit or schedule which is not defined in such
exhibit or schedule will have the meaning attributable to such term in the body
of this Agreement. In the event the date on which Purchaser or Seller is
required to take any action under the terms of this Agreement is not a Business
Day, the action will be taken on the next succeeding Business Day.

 

Section 18.4                             Counterparts. This Agreement may be
executed in multiple counterparts, each of which, when assembled to include a
signature for each party contemplated to sign this Agreement, will constitute a
complete and fully executed contract. All such fully executed counterparts will
collectively constitute a single agreement. The delivery of a signed counterpart
of this Agreement via e-mail or other electronic means by a party to this
Agreement or legal counsel for such party shall be legally binding on such
party, as fully as the delivery of a counterpart bearing an original signature
of such party.

 

Section 18.5                             Severability. If any term or other
provision of this Agreement is invalid, illegal, or incapable of being enforced
by any rule of law or public policy, all of the other conditions and provisions
of this Agreement will nevertheless remain in full force and effect, so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any adverse manner to either party. Upon such determination that any
term or other provision is invalid, illegal, or incapable of being enforced, the
parties hereto will negotiate in good faith to modify this Agreement so as to
reflect the original intent of the parties as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the extent possible.

 

Section 18.6                             Entire Agreement. This Agreement is the
final expression of, and contains the entire agreement between, the parties with
respect to the subject matter hereof, and supersedes all prior understandings
with respect thereto. This Agreement may not be modified, changed, supplemented
or terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.

 

Section 18.7                             Governing Law. THIS AGREEMENT WILL BE
CONSTRUED, PERFORMED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
COMMONWEALTH OF PENNSYLVANIA. SELLER AND PURCHASER HEREBY IRREVOCABLY SUBMIT TO
THE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING IN THE COMMONWEALTH OF
PENNSYLVANIA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH ACTION
OR PROCEEDING SHALL BE HEARD AND DETERMINED IN A STATE OR FEDERAL COURT SITTING
IN THE COMMONWEALTH OF PENNSYLVANIA.

 

36

--------------------------------------------------------------------------------


 

Section 18.8                             No Recording. The parties hereto agree
that neither this Agreement nor any affidavit or memorandum concerning it will
be recorded, and any recording of this Agreement or any such affidavit or
memorandum by Purchaser will be deemed a default by Purchaser hereunder.

 

Section 18.9                             Further Actions. The parties agree to
execute such instructions to the Title Company and such other instruments and to
do such further acts as may be reasonably necessary to carry out the provisions
of this Agreement.

 

Section 18.10                      Exhibits and Schedules. The following sets
forth a list of Exhibits and Schedules to the Agreement:

 

Exhibit A -                                      Assignment

Exhibit B -                                      Assignment of Leases

Exhibit C -                                      Bill of Sale

Exhibit D -                                      Legal Description of Real
Property

Exhibit E -                                       Service Contracts

Exhibit F -                                        Lease Schedule

Exhibit G -                                      Tenant Estoppel

Exhibit H -                                     Suits and Proceedings

Exhibit I -                                          Certificate as to Foreign
Status

Exhibit J -                                          Major Tenants

Exhibit K -                                     Arrearage Schedule

Exhibit L -                                       Operating Agreement

Schedule 2.3 -                    Purchasers, Sellers and Properties

Schedule 8.1(f)(i) -   Termination Notices

Schedule 8.1(f)(ii) -  Tenant Allowances and Leasing Commissions

 

Section 18.11                      No Partnership. Notwithstanding anything to
the contrary contained herein, this Agreement shall not be deemed or construed
to make the parties hereto partners or joint venturers, it being the intention
of the parties to merely create the relationship of Seller and Purchaser with
respect to the Property to be conveyed as contemplated hereby.

 

Section 18.12                      Limitations on Benefits. It is the explicit
intention of Purchaser and Seller that no person or entity other than Purchaser,
Seller and Seller’s Affiliates and their permitted successors and assigns is or
shall be entitled to bring any action to enforce any provision of this Agreement
against any of the parties hereto, and the covenants, undertakings and
agreements set forth in this Agreement shall be solely for the benefit of, and
shall be enforceable only by, Purchaser, Seller and Seller’s Affiliates or their
respective successors and assigns as permitted hereunder. Except as set forth in
this Section 18.12, nothing contained in this Agreement shall under any
circumstances whatsoever be deemed or construed, or be interpreted, as making
any third party (including, without limitation, Broker) a beneficiary of any
term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and Purchaser and Seller expressly reject any such intent,
construction or interpretation of this Agreement.

 

37

--------------------------------------------------------------------------------


 

Section 18.13                      Discharge of Obligations. The acceptance of
the Deed by Purchaser shall be deemed to be a full performance and discharge of
every representation and warranty made by Seller herein and every agreement and
obligation on the part of Seller to be performed pursuant to the provisions of
this Agreement, except those which are herein specifically stated to survive the
Closing.

 

Section 18.14                      Waiver of Formal Requirements. The parties
waive the formal requirements for tender of payment and deed.

 

Section 18.15                      Zoning.  The current zoning classification of
the Property is AR - Administrative and Research under the applicable Township
zoning code.

 

38

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Purchaser have respectively executed this
Agreement as of the Effective Date.

 

 

PURCHASER:

 

 

 

FOUR SENTRY KPG III, LLC, a Delaware limited liability company

 

 

 

By:

/s/ William Glazer

 

Name: William Glazer

 

Title: President

 

 

 

 

 

FIVE SENTRY KPG III, LLC, a Delaware limited liability company

 

 

 

By:

/s/ William Glazer

 

Name: William Glazer

 

Title: President

 

 

 

 

 

SELLER:

 

 

 

4 SENTRY REALTY L.L.C., a Delaware limited liability company

 

 

 

By: 4 Sentry Holding L.L.C., sole member

 

 

 

By: Mack-Cali Texas Property L.P., sole member

 

 

 

By: Mack-Cali Sub XVII, Inc., general partner

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

 

 

 

 

FIVE SENTRY REALTY ASSOCIATES L.P., a Pennsylvania limited partnership

 

 

 

By: Mack-Cali Sub XV Trust, general partner

 

 

 

By:

/s/ Mitchell E. Hersh

 

Name: Mitchell E. Hersh

 

Title: President and Chief Executive Officer

 

39

--------------------------------------------------------------------------------


 

 

As to Article XVII only:

 

 

 

ESCROW AGENT:

 

 

 

First American Title Insurance Company, through its agent, Executive Realty
Transfer, Inc.

 

 

 

By:

/s/ Beth Krause

 

Name: Beth Krause

 

Title: President

 

40

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION OF SERVICE CONTRACTS,

LICENSES AND PERMITS

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of
                     20         by and between
[                                                          ] under the laws of
the [                                                          ], having an
office located at c/o Mack-Cali Realty Corporation, 343 Thornall Street, Edison,
New Jersey 08837 (“Assignor”), and                                           , a
                                                      , having an office located
at                                                           (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor is the owner of real property commonly known as
[                                                          ], more particularly
described in Exhibit A attached hereto and made a part hereof (the “Property”),
which Property is affected by certain service agreements, maintenance contracts,
equipment leasing agreements, warranties, guarantees, bonds, open purchase
orders and other contracts for the provision of labor, services, materials or
supplies relating solely to the Property, together with all renewals,
supplements, amendments and modifications thereof, which are set forth on
Exhibit B attached hereto and made a part hereof (hereinafter collectively
referred to as the “Contracts”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(the “Sale Agreement”), dated                   , 20        , with Assignee,
wherein Assignor has agreed to convey to Assignee all of Assignor’s right, title
and interest in and to the Property;

 

WHEREAS, Assignor desires to assign to Assignee, to the extent assignable, all
of Assignor’s right, title and interest in and to: (i) the Contracts and
(ii) all licenses, permits, certificates of occupancy, approvals, dedications,
subdivision maps and entitlements in connection with the Property now or
hereafter issued, approved or granted by any governmental or quasi-governmental
bodies or agencies having jurisdiction over the Property or any portion thereof,
together with all renewals and modifications thereof (collectively, the
“Licenses and Permits”), and Assignee desires to accept the assignment of such
right, title and interest in and to the Contracts and Licenses and Permits and
to assume all of Assignor’s rights and obligations thereunder.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, and sets over to Assignee, its successors and assigns, to the extent
assignable, all of Assignor’s right, title and interest in and to (i) the
Contracts and (ii) the Licenses and Permits.

 

2.                                      Assignee hereby accepts the foregoing
assignment and transfer and agrees to assume, fulfill, perform and discharge all
the various commitments, obligations and liabilities of

 

--------------------------------------------------------------------------------


 

Assignor under and by virtue of the Contracts and Licenses and Permits accruing
or obligated to be performed from and after the date hereof.

 

3.                                      Assignor hereby agrees to indemnify,
defend and hold harmless Assignee from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable
attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to the Contracts and/or Licenses and Permits before the date
hereof.

 

4.                                      Assignee hereby agrees to indemnify,
defend and hold harmless Assignor from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable
attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to the Contracts and/or Licenses and Permits on and after the date
hereof.

 

5.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Sale Agreement.

 

6.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Agreement shall be governed by, and construed
under, the laws of the Commonwealth of Pennsylvania.

 

7.                                      This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original Assignment,
but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

[                                                          ]

 

 

 

 

By:

[                                                          ]

 

 

 

 

 

 

By

[                                                          ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Legal Description

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Contracts

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

THIS ASSIGNMENT AND ASSUMPTION (this “Assignment”) is made as of
                     20       by and between
[                                                          ] organized under the
laws of the [                                                          ], having
an office located at c/o Mack-Cali Realty Corporation, 343 Thornall Street,
Edison, New Jersey 08837 (“Assignor”), and
                                          , a
                                                      , having an office located
at                                                           (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, the property commonly known as
[                                                          ], further described
in Exhibit A attached hereto (the “Property”) is affected by certain leases and
other agreements with respect to the use and occupancy of the Property, which
leases and other agreements are listed on Exhibit B annexed hereto and made a
part hereof (the “Leases”);

 

WHEREAS, Assignor has entered into that certain Agreement of Sale and Purchase
(“Agreement”) dated                                 , 20       with Assignee,
wherein Assignor has agreed to assign and transfer to Assignee all of Assignor’s
right, title and interest in and to the Leases and all security deposits paid to
Assignor, as landlord (together with any interest which has accrued thereon, but
only to the extent such interest has accrued for the benefit of a tenant), to
the extent such security deposits have not yet been applied toward the
obligations of any tenant under the Leases (“Security Deposits”);

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest in and to the Leases and Security Deposits, and Assignee desires to
accept the assignment of such right, title and interest in and to the Leases and
Security Deposits and to assume all of Assignor’s rights and obligations under
the Leases and with respect to the Security Deposits.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions herein
contained, and for other good and valuable consideration, the parties, intending
to be legally bound, do hereby agree as follows:

 

1.                                      Assignor hereby assigns, sells,
transfers, sets over and conveys to Assignee, its successors and assigns, all of
Assignor’s right, title and interest in and to (i) the Leases and (ii) Security
Deposits.  Assignee hereby accepts this assignment and transfer and agrees to
assume, fulfill, perform and discharge all the various commitments, obligations
and liabilities of Assignor under and by virtue of the Leases, accruing or
obligated to be performed from and after the date hereof, including the return
of Security Deposits in accordance with the terms of the Leases.

 

2.                                      Assignor hereby agrees to indemnify,
defend and hold harmless Assignee from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable

 

--------------------------------------------------------------------------------


 

attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to (i) the obligations of the landlord under the Leases required to
be performed prior to the date hereof; and (ii) the failure of Assignor to
deliver or credit to Assignee the Security Deposits.

 

3.                                      Assignee hereby agrees to indemnify,
defend and hold harmless Assignor from and against any and all obligations,
claims, liabilities, losses, damages, causes of action, costs and expenses
(including, without limitation, court costs through all appeals and reasonable
attorneys’ fees and disbursements) incurred in connection with claims arising
with respect to (i) the obligations of the landlord under the Leases from and
after the date hereof and (ii) the failure of Assignee to properly maintain,
apply and return any of the Security Deposits in accordance with terms of the
Leases.

 

4.                                      This Assignment is made without
representation, warranty (express or implied) or recourse of any kind, except as
may be expressly provided herein or in the Agreement.

 

5.                                      This Assignment shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and assigns.  This Assignment shall be governed by, and construed
under, the laws of the Commonwealth of Pennsylvania.

 

6.                                      This Assignment may be executed in one
or more counterparts, each of which shall be deemed to be an original
Assignment, but all of which shall constitute but one and the same Assignment.

 

IN WITNESS WHEREOF, Assignor and Assignee do hereby execute and deliver this
Assignment as of the date and year first above written.

 

 

ASSIGNOR:

 

 

 

[                                                          ]

 

 

 

By:

[                                                          ]

 

 

 

 

 

By [                                                          ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Legal Description

 

--------------------------------------------------------------------------------


 

Exhibit B

 

Description of Leases

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

BILL OF SALE

 

[                                                          ] organized under the
laws of the [                                                          ]
(“Seller”), for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby grants, bargains, sells, transfers and
delivers to                                                           , a
                                                     (“Buyer”), all of Seller’s
right, title and interest in and to all equipment, appliances, tools, supplies,
machinery, artwork, furnishings and other tangible personal property attached
to, appurtenant to, located in and used exclusively in connection with the
ownership or operation of the real property commonly known as
[                                                          ] (more fully
described on Exhibit A annexed hereto and made a part hereof; the “Real
Property”) and situated at the Real Property on the date hereof, but
specifically excluding all personal property leased by Seller or owned by
tenants or others, if any (the “Personal Property”), to have and to hold the
Personal Property unto Buyer, its successors and assigns, forever.

 

Seller makes no representation or warranty to Buyer, express or implied, in
connection with this Bill of Sale or the sale, transfer and conveyance made
hereby.

 

EXECUTED under seal this            day of                 , 20      .

 

 

[                                                          ]

 

 

 

 

By:

[                                                          ]

 

 

 

 

 

 

By:

[                                                          ]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

LEGAL DESCRIPTION

 

Four Sentry

 

ALL THAT CERTAIN tract of ground, SITUATE in the Township of Whitpain,
Montgomery County, Commonwealth of Pennsylvania, bounded and described according
to the Final Plan made for Hansen Properties I Subdivision, four lots dated
11-20-1981 and last revised 12-4-1981 by Charles E. Shoemaker, Inc., Engineers
and Surveyors of Abington, Pennsylvania, which Plan was recorded in the Office
for the Recording of Deeds and Mortgages in and for the County of Montgomery,
Norristown, Pennsylvania on 12-9-1981 in Plan Book A-44 page 77 as follows:

 

BEGINNING at a point formed by the intersection of the Northeasterly side of
Norristown Road (80 feet wide) and the center line of proposed Sentry Parkway
(44 feet wide), said point being at the arc distance of 250.05 feet, measured
Northwestwardly, Westwardly and Southwestwardly along the Northeasterly,
Northerly and Northwesterly side of Norristown Road, on the arc of a circle
curving to the right, with a radius of 2,000 feet from a point of curvature on
the Northwesterly side of Norristown Road, said point of curvature being at the
distance of 797 feet, measured along the Northwesterly side of Norristown Road,
South 86 degrees 32 minutes 0 seconds West, from the point at tangency of a
radius corner, said point of tangency being at the tangent distance of 68.87
feet, measured South 86 degrees 32 minutes 0 seconds West, from a point formed
by the intersection of the said Northwesterly side of Norristown Road (produced)
and the Southwesterly side of Stenton Avenue (80 feet wide) (produced); thence
extending from the place of beginning, Northwestwardly along the Northeasterly
side of Norristown Road, on the arc of a circle curving to the right with a
radius of 2,000 feet, the arc distance of 180.47 feet to a point of tangency;
thence still along the Northeasterly side of Norristown Road, North 81 degrees 8
minutes 0 seconds West, 244.09 feet to a point of curvature, thence
Northwestwardly, along the Northeasterly side of Norristown Road, on the arc of
a circle curving to the right, with a radius of 2,000 feet, the arc distance of
169.55 feet to a point, the common front corner of Lots No. 4 and 2; thence
along the Southeasterly line of Lot No. 2, North 3 degrees 54 minutes 45 seconds
East, 313.13 feet to a point on the center line of proposed Sentry Parkway;
thence Southeastwardly, Eastwardly and Northeastwardly, along the said center
line of proposed Sentry Parkway, on the arc of a circle curving to the left,
with a radius of 549 feet, the arc distance of 395.20 feet to point; thence
still along the said center line of proposed Sentry Parkway, South 37 degrees 19
minutes 55 seconds East, 197.21 feet to a point of curvature; thence
Southeastwardly and Southwestwardly along the said center line of proposed
Sentry Parkway, on the arc of a circle curving to the right, with a radius of
400 feet, the arc distance of 286.43 feet to a point of tangency; thence still
along the said center line of proposed Sentry Parkway, South 3 degrees 41
minutes 48 seconds West, 89.17 feet to a point on the Northeasterly side of
Norristown Road the first mentioned point and place of beginning.

 

CONTAINING 217,804 square feet or 5.0001 Acres, more or less.

 

BEING Lot No. 4 on Final Plan made for Hansen Properties I.

 

--------------------------------------------------------------------------------


 

TOGETHER with and subject to the several terms and provisions as set forth in a
certain Declaration of Covenants, Easements and Restrictions dated 1-15-1982 and
recorded in the Office for the Recording of Deeds in and for Montgomery County
in Deed Book 4675 page 457.

 

LOCATION of Property: Four Sentry Parkway, Blue Bell, Pennsylvania 19422.

 

Being Parcel Number 66-00-06079-70-4

 

Being the same premises which Francis P. Lalley, Sheriff of the County of
Montgomery, by Deed Poll dated April 25, 1996 and recorded April 26, 1996 in
Montgomery County in Deed Book 5145 Page 2444, conveyed unto P. H. Sentry
Associates, in fee.

 

Five Sentry (East & West)

 

PREMISES A

 

ALL THAT CERTAIN lot or tract of ground Situate in the Township of Whitpain,
Montgomery County, Commonwealth of Pennsylvania bounded and described according
to an As Built Survey Plan made by Charles E. Shoemaker, Inc., Engineers and
Surveyors of Abington, Pennsylvania for Hansen Properties I dated 6-28-1984 and
revised 9-11-1984 more particularly described as follows:

 

BEGINNING at a point on the Southeasterly ultimate right-of-way line of Walton
Road (said Southeasterly ultimate right-of-way line being 40 feet Southeast of
and parallel with the centerline of Walton Road) said point being at the
distance of two hundred eighty-six and eighty-one one-hundredths feet (286.81
feet) measured South forty-four degrees thirty-two minutes zero seconds West (S
44 degrees 32 minutes 00 seconds W) along the said Southeasterly ultimate
right-of-way line of Walton Road from the point formed by the intersection of
the said Southeasterly ultimate right-of-way line of Walton Road and the
centerline of Sentry Parkway; thence extending from the place of beginning South
thirty-five degrees forty-eight minutes zero seconds East (S 35 degrees 48
minutes 00 seconds E) four hundred forty-six and ninety-one one-hundredths feet
(446.91 feet) to a point; thence North fifty-four degrees twelve minutes zero
seconds East (N 54 degrees 12 minutes 00 seconds E) thirty-nine and no
one-hundredths feet (39.00 feet) to a point; thence South thirty-five degrees
forty-eight minutes zero seconds East (S 35 degrees 48 minutes 00 seconds E) two
hundred and no one-hundredths feet (200.00 Feet) to a point; thence North
fifty-four degrees twelve minutes zero seconds East (N 54 degrees 12 minutes 00
seconds E) thirty-one and fifty one- hundredths feet (31.50 feet) to a point;
thence South thirty-five degrees forty-eight minutes zero seconds East (S 35
degrees 48 minutes 00 seconds E) seventy-six and sixty-two one-hundredths feet
(76.62 feet) to a point; thence Southwestwardly on the arc of a circle curving
to the right with a radius of three hundred eighty-seven and fifty
one-hundredths feet (387.50 feet) the arc distance of one hundred eleven and
seventy-eight one- hundredths feet (111.78 feet) to a point; thence South seven
degrees thirty-three minutes zero seconds East (S 07 degrees 33 minutes 00
seconds E) sixty-one and fifty one-hundredths feet (61.50 feet) to a point;
thence South eighty-two degrees twenty-seven minutes zero seconds West (S 82
degrees 27 minutes 00 seconds W) one hundred twenty and no one-hundredths feet
(120.00 feet) to a point; thence North thirty-five degrees forty-eight minutes
zero seconds West (N 35 degrees 48 minutes 00 seconds W) six hundred fifty-four
and five one-hundredths feet (654.05 feet) to a point on the said

 

--------------------------------------------------------------------------------


 

Southeasterly ultimate right-of-way line of Walton Road; thence along the same
North forty-four degrees thirty-two minutes zero seconds East (N 44 degrees 32
minutes 00 seconds E) one hundred seventy-one and forty-three one-hundredths
feet (171.43 feet) to the first mentioned point and place of beginning.

 

BEING PARCEL 5-A on said Plan.

 

TOGETHER with and subject to the several terms and provisions as set forth in a
certain Declaration of Covenants, Easements and Restrictions dated 1-15-1982 and
recorded in the Office for the Recording of Deeds and Mortgages in and for
Montgomery County in Deed Book 4675 page 457.

 

TOGETHER with and subject to the several terms and provisions as set forth in a
certain First Amendment to Declaration of Covenants, Easements and Restrictions
dated 6-8-1983, and recorded in the Office for the Recording of Deeds and
Mortgages in and for Montgomery County, in Deed Book 4709 page 924.

 

TOGETHER with and subject to the several terms and provisions as set forth in a
certain Second Amendment of Declaration of Covenants, Easements and Restrictions
dated 9-13-1984 and recorded in the Office for the Recording of Deeds and
Mortgages in and for Montgomery County, in Deed Book 4747 page 2131.

 

TOGETHER with and subject to the several terms and provisions of an easement
Agreement dated 5-5-1983 between Alfred L. Wolf, Constance Wolf, his wife,
Hansen Properties I, Montgomery County Industrial Development Authority and One
Sentry Parkway Limited Partnership, a Pennsylvania Limited Partnership and
recorded in the Office for the Recording of Deeds and Mortgages in and for
Montgomery County in Deed Book 4709 page 910.

 

TOGETHER with and subject to the several terms and provisions of an Easement
Agreement dated 6-13-1983 between 745 Property Investments, a Massachusetts
voluntary association, Hansen Properties I and Whitpain Sewer Authority and
recorded in the Office for the Recording of Deeds and Mortgages in and for
Montgomery County in Deed book 4709 page 2344.

 

BEING ASSESSMENT PARCEL NUMBER 66-00-08216-10-6.

 

PREMISES B

 

ALL THAT CERTAIN lot or tract of ground SITUATE in the township of Whitpain,
Montgomery County, Commonwealth of Pennsylvania bounded and described according
to a plan thereof made November 1, 1983 and last revised November 25, 1983 by
Charles E. Shoemaker, Inc., Engineers and Surveyors of Abington, Pennsylvania as
follows:

 

BEGINNING at a the point formed by the intersection of the Southeasterly
ultimate right of way line of Walton Road (said Southeasterly ultimate right of
way line being 40 feet Southeast of and parallel with the centerline of Walton
Road) and the centerline of Sentry Parkway; thence extending from the place of
beginning South 45 degrees 28 minutes 00 seconds East along the said center line
of Sentry Parkway 145.00 feet to a curvature; thence Southeastwardly still along
the said centerline of Sentry Parkway on the arc of a circle curving to the left
having a radius of 448.00 feet the arc distance of 233.66 feet to a point of
reverse curvature; thence still Southeastwardly and still the said centerline of
Sentry Parkway on the arc of a circle curving to the right having a radius of
460.00 feet the arc distance of 505.96 feet to a pint of reverse curvature;
thence still Southeastwardly and still along the said centerline of Sentry
Parkway on the arc of a circle curving to the left with a radius of 500.00 feet
the arc distance of 20.78 feet to a point; thence South 55 degrees 55 minutes 28
seconds West 438.06 feet to a point thence South 82 degrees 27 minutes 00
seconds West 100.00 feet to a point; thence North 07 degrees 33 minutes 00
seconds West 61.50 feet to a point; thence Northeastwardly on the arc of a
circle curving to the left with a radius of 387.50 feet the arc distance of
111.78 feet to a point; thence North 35 degrees 48 minutes 00 seconds West 76.62
feet to a point; thence

 

--------------------------------------------------------------------------------


 

South 54 degrees 12 minutes 00 seconds West 31.50 feet to a point; thence North
35 degrees 48 minutes 00 seconds West 200.00 feet to a point; thence South 54
degrees 12 minutes 00 seconds West 39.00 feet to a point; thence North 35
degrees 48 minutes 00 seconds West 446.91 feet to a point on the said
Southeasterly ultimate right of way line of Walton Road; thence along the same
North 44 degrees 32 minutes 00 seconds East 286.81 feet to a point formed by the
intersection of the said Southeasterly ultimate right of way lie of Walton Road
and the centerline of Sentry Parkway and place of beginning.

 

BEING Parcel 5-B on Plan of Subdivision for Leasing and Mortgage purposes only
made for Hansen Properties I.

 

TOGETHER with and subject to the several terms and provisions as set forth in a
certain Declaration of Covenants, Easement and Restrictions dated January 15,
1982, and recorded in the Office for the Recording of Deeds and Mortgages in and
for Montgomery County in Deed Book 4675 page 457 on January 8, 1982.

 

TOGETHER with and subject to the several terms and provisions as set forth in a
certain first amendment to Declaration of Covenants, Easements and Restrictions
dated June 8, 1983, and recorded in the Office for the Recording of Deeds and
Mortgages in and for Montgomery County in Deed Book 4709 page 924, and a Second
Amendment thereto dated September 13, 1984 and recorded in Deed Book 4747
page 2131, and a Third Amendment thereto dated May 20, 1985 and recorded in Deed
Book 4769 page 1750, and a Fourth Amendment thereto dated July 2, 1986 and
recorded in Deed Book 4807 page 1398.

 

TOGETHER with and subject to the several terms and provisions of an Easement
Agreement dated May 5, 1983, between Alfred A. Wolf, Constance Wolf, his wife,
Hansen Properties I, Montgomery County Industrial Development Authority and One
Sentry Parkway, Limited Partnership, a Pennsylvania Limited Partnership, and
intended to be recorded in the Office for the Recording of Deeds and Mortgages
in and for the County of Montgomery, Norristown, Pennsylvania, forthwith.

 

TOGETHER with and subject to certain easements, rights and other matters of
record.

 

BEING ASSESSMENT PARCEL NUMBER 66-00-08216-00-7

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

SERVICE CONTRACTS

 

Four Sentry

 

Day Porter Service

 

Agreement between Professional Porter Services, Inc., Contractor, and 4 Sentry
Realty L.L.C., Owner, dated November 22, 2010.

 

Elevator Inspection

 

Agreement between National Elevator Inspection Services, Contractor, and 4
Sentry Realty L.L.C., Owner, dated December 22, 2011.

 

Elevator Service

 

Agreement between Schindler Elevator Corporation, Contractor, and 4 Sentry
Realty L.L.C., Owner, dated February 8, 2013.

 

Fire Monitoring

 

Agreement between Militia Hill Security, Inc., Contractor, and 4 Sentry Realty
L.L.C., Owner, dated August 8, 2011.

 

HVAC Preventative Maintenance

 

Agreement between Wilgro Services, Inc., Contractor, and 4 Sentry Realty L.L.C.,
Owner, dated February 27, 2013.

 

Interior Plant Maintenance and Holiday Decoration

 

Agreement between Parker Interior Plantscape, Inc., Contractor, and 4 Sentry
Realty L.L.C., Owner, dated February 6, 2013.

 

Irrigation Systems

 

Agreement between The Lingo Group, Contractor, and 4 Sentry Realty L.L.C.,
Owner, dated March 7, 2013.

 

Janitorial Service

 

Agreement between Professional Building Services, Inc., Contractor, and 4 Sentry
Realty L.L.C., Owner, dated November 22, 2010.

 

Landscape Maintenance

 

Agreement between Detailed Environments, Inc., Contractor, and 4 Sentry Realty
L.L.C., Owner, dated November 9, 2012.

 

Trash Removal

 

Agreement between Waste Management, Contractor, and 4 Sentry Realty L.L.C.,
Owner, dated March 11, 2013.

 

--------------------------------------------------------------------------------


 

Life Safety

 

Agreement between Kistler O’Brien Fire Protection, Contractor, and 4 Sentry
Realty L.L.C., Owner, dated June 18, 2012.

 

USDA Wildlife Management Agreement

 

Cooperative Service Agreement between 4 Sentry Realty L.L.C., incorrectly listed
as Mack-Cali Bluebell (MCBB), and the United States Department of Agriculture
Animal and Plant Health Inspection Service (APHIS) Wildlife Services (WS), dated
February 11, 2013.

 

Pest Control

 

Agreement between Orkin Pest Control, Contractor, and 4 Sentry Realty L.L.C.,
Owner, dated March 30, 2012.

 

Window Cleaning

 

Agreement between Valcourt Building Services, Contractor, and 4 Sentry Realty
L.L.C., Owner, dated July 30, 2012.

 

Five Sentry

 

Day Porter Service

 

Agreement between Professional Porter Services, Inc., Contractor, and Five
Sentry Realty Associates L.P., Owner, dated November 22, 2010.

 

Elevator Inspection

 

Agreement between National Elevator Inspection Services, Contractor, and Five
Sentry Realty Associates L.P., Owner, dated December 22, 2011.

 

Fire Monitoring

 

Agreement between Militia Hill Security, Inc., Contractor, and Five Sentry
Realty Associates L.P., Owner, dated August 8, 2011.

 

HVAC Preventative Maintenance

 

Agreement between Wilgro Services, Inc., Contractor, and Five Sentry Realty
Associates L.P., Owner, dated February 21, 2013.

 

Irrigation Systems

 

Agreement between The Lingo Group, Contractor, and Five Sentry Realty Associates
L.P., Owner, dated March 7, 2013.

 

Janitorial Service

 

Agreement between Professional Building Services, Inc., Contractor, and, Five
Sentry Realty Associates L.P., Owner, November 22, 2010.

 

--------------------------------------------------------------------------------


 

Landscape Maintenance

 

Agreement between Detailed Environments, Inc., Contractor, and Five Sentry
Realty Associates L.P., Owner, dated November 9, 2012.

 

Trash Removal

 

Agreement between Waste Management, Contractor, and Five Sentry Realty
Associates L.P., Owner, dated March 11, 2013.

 

Elevator Service

 

Agreement between Schindler Elevator Corporation, Contractor, and Five Sentry
Realty Associates L.P., Owner, dated February 8, 2013.

 

Interior Plant Maintenance and Holiday Decoration

 

Agreement between Parker Interior Plantscape, Inc., Contractor, and Five Sentry
Realty Associates L.P., Owner, dated February 6, 2013.

 

Life Safety

 

Agreement between Kistler O’Brien Fire Protection, Contractor, and Five Sentry
Realty Associates L.P., Owner, dated June 18, 2012.

 

USDA Wildlife Management Agreement

 

Cooperative Service Agreement between Five Sentry Realty Associates L.P.,
incorrectly listed as Mack-Cali Bluebell (MCBB), and the United States
Department of Agriculture Animal and Plant Health Inspection Service (APHIS)
Wildlife Services (WS), dated February 11, 2013.

 

Pest Control

 

Agreement between Orkin Pest Control, Contractor, and Five Sentry Realty
Associates L.P., Owner, dated March 30, 2012.

 

Window Cleaning

 

Agreement between Valcourt Building Services, Contractor, and Five Sentry Realty
Associates L.P., Owner, dated July 30, 2012.

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

LEASE SCHEDULE

 

Four Sentry

 

AMEC E&I, Inc.

 

Storage Space License between Four Sentry Realty L.L.C., Licensor, and Mactec
Engineering & Consulting, Inc., Licensee, dated March 31, 2009.

 

·                  First Amendment to Storage Space License between Four Sentry
Realty L.L.C., Licensor, and Mactec Engineering & Consulting, Inc., Licensee,
dated June 12, 2009.

·                  Application for Amended Certificate of Authority Foreign
Corporation, changing name of Corporation from Mactec Engineering and
Consulting, Inc. to AMEC E&I, Inc., dated July 6, 2011.

 

Anexinet Corp. and Virtus Partners, LLC

 

Lease between 4 Sentry Realty L.L.C., Lessor, and Anexinet Corp. and Virtus
Partners, LLC, Lessee, dated June 22, 2009.

 

·                  First Amendment to Lease between 4 Sentry Realty L.L.C.,
Lessor, and Anexinet Corp. and Virtus Partners, LLC, Lessee, dated November 10,
2009.

·                  Second Amendment to Lease between 4 Sentry Realty L.L.C.,
Lessor, and Anexinet Corp. and Virtus Partners, LLC, Lessee, dated June 28,
2011.

·                  Third Amendment to Lease between 4 Sentry Realty L.L.C.,
Lessor, and Anexinet Corp. and Virtus Partners, LLC, Lessee, dated November 9,
2011.

·                  Fourth Amendment to Lease between 4 Sentry Realty L.L.C.,
Lessor and Anexinet Corp. and Virtus Partners, LLC, Lessee dated June 25, 2013.

 

Bank of America, N.A.

 

Lease between 4 Sentry Realty L.L.C., Lessor, and Progress Bank, Lessee, dated
September 12, 2003.

 

·                  Certificate of Merger or Consolidation of FleetBoston
Financial Corporation and Progress Financial Corporation into FleetBoston
Financial Corporation, dated January 30, 2004.

·                  First Amendment to Lease between 4 Sentry Realty L.L.C.,
Lessor, and Bank of America, N.A., successor-in-interest to Fleet National Bank,
itself, successor-in-interest to Progress Bank, Lessee, dated May 13, 2009.

·                  Second Amendment to Lease between 4 Sentry Realty L.L.C.,
Lessor, and Bank of America, N.A., Lessee, dated September 13, 2012.

 

Career Concepts, Inc.

 

Short Form Lease between 4 Sentry Realty L.L.C., Landlord, and Career
Concepts, Inc., Tenant, dated September 29, 2008.

 

·                  First Amendment to Lease between 4 Sentry Realty L.L.C.,
Landlord, and Career Concepts, Inc., Tenant, dated December 18, 2008.

·                  Second Amendment to Lease between 4 Sentry Realty L.L.C.,
Landlord, and Career Concepts, Inc., Tenant, dated May 21, 2009.

 

--------------------------------------------------------------------------------


 

·                  Third Amendment to Lease between 4 Sentry Realty L.L.C.,
Landlord, and Career Concepts, Inc., Tenant, dated November 17, 2009.

 

Comcast Cable Communications Management L.L.C.

 

Cable Access Agreement between 4 Sentry Realty L.L.C., Owner, and Comcast Cable
Communications Management L.L.C., Provider, dated March 7, 2011.

 

Office Media Network, Inc.

 

Property Service Agreement for Office Buildings between 4 Sentry Realty, L.L.C.,
Subscriber, and Office Media Network, Inc., Service Provider, Effective Date
listed as September 5, 2007.

 

PDC Acquisition Corporation

 

Office Lease between PH Sentry Associates, Landlord, and PDC Acquisition
Corporation, Tenant, dated May 19, 2000.

 

·                  Guaranty between PH Sentry Associates, Landlord, to PDC
Acquisition Corporation, Tenant, and Product Development Corporation, Guarantor,
dated May 19, 2000.

·                  First Amendment to Lease between 4 Sentry Realty L.L.C.,
successor-in-interest to PH Sentry Associates, Landlord, and PDC Acquisition
Corporation, Tenant, dated December 31, 2004.

·                  Letter from PDC Acquisition Corporation giving formal notice
of their intent to exercise the Termination Option, dated August 30, 2007.

·                  Second Amendment to Lease between 4 Sentry Realty L.L.C.,
Landlord, and PDC Acquisition Corporation, Tenant, dated December 14, 2007.

·                  Third Amendment to Lease between 4 Sentry Realty L.L.C.,
Landlord, and PDC Acquisition Corporation, Tenant, dated April 19, 2011.

·                  Fourth Amendment to Lease between 4 Sentry Realty L.L.C.,
Landlord, and PDC Acquisition Corporation, Tenant, dated September 20, 2012.

·                  Letter from PDC Acquisition Corporation giving official
notice to exercise the Termination Option, dated February 28, 2013.

 

Verizon Pennsylvania Inc.

 

Telecommunications Facilities License Agreement between 4 Sentry Realty L.L.C.,
Owner, and Verizon Pennsylvania Inc., Verizon, dated April 1, 2008.

 

5 SENTRY PARKWAY EAST

 

Comcast Cable Communications Management L.L.C.

 

Cable Access Agreement between Five Sentry Realty Associates L.P., Owner, and
Comcast Cable Communications Management L.L.C., Provider, dated March 1, 2007.

 

JK Medequip Inc.

 

Lease between Five Sentry Realty Associates L.P., Lessor, and JK Medequip, Inc.,
Lessee, dated April 16, 2009.

 

--------------------------------------------------------------------------------


 

Linde Engineering North America Inc.

 

Office Lease Agreement between Five Sentry Parkway Limited Partnership,
Landlord, and Selas Fluid Processing Corporation, Tenant, dated March 19, 1984.

 

·                  Addendum between Five Sentry Parkway Limited Partnership,
Landlord, and Selas Fluid Processing Corporation, Tenant, dated March 19, 1984.

 

·                  Work Letter Agreement between Five Sentry Parkway Limited
Partnership, Landlord, and Selas Fluid Processing Corporation, Tenant, dated
March 19, 1984.

 

·                  Second Amendment of Lease between Five Sentry Parkway Limited
Partnership, Landlord, and Selas Fluid Processing Corporation, Tenant, dated
March 7, 1988.

 

·                  Third Amendment of Lease between Five Sentry Parkway Limited
Partnership, Landlord, and Selas Fluid Processing Corporation, Tenant, dated
October 6, 1988.

 

·                  Lease Extension Agreement between Mellon Bank East N.A., not
personally, but as Ancillary Trustee under Trust Agreement dated August 10,
1984, successors-in-interest to Five Sentry Parkway Limited Partnership,
Landlord, and Selas Fluid Processing Corporation, Tenant, dated December 5,
1989.

 

·                  Lease Expansion and Extension Agreement between Mellon Bank
East N.A., not personally, but as Ancillary Trustee under Trust Agreement dated
August 10, 1984, Landlord, and Selas Fluid Processing Corporation, Tenant, dated
June 17, 1993.

 

·                  Sixth Amendment to Lease between Five Sentry Realty
Associates L.P., successor-in-interest of Mellon Bank East N.A. and Five Sentry
Parkway Limited Partnership, Landlord, and Selas Fluid Processing Corporation,
Tenant, dated August 31, 1998.

 

·                  Seventh Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
September 30, 2002.

 

·                  Eighth Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
September 29, 2006.

 

·                  Ninth Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
February 15, 2007.

 

·                  Tenth Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
February 15, 2007.

 

·                  Eleventh Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
May 23, 2007.

 

·                  Twelfth Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
December 18, 2007.

 

--------------------------------------------------------------------------------


 

·                  Thirteenth Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
December 18, 2008.

 

·                  Fourteenth Amendment to Lease between Five Sentry Realty
Associates L.P., Landlord, and Selas Fluid Processing Corporation, Tenant, dated
February 15, 2010.

 

·                  Certificate of Amendment with the State of Delaware changing
the Corporation name from Selas Fluid Processing Corporation to Linde
Engineering North America Inc., dated October 8, 2012.

 

Office Media Network, Inc.

 

Property Service Agreement for Office Buildings between Five Sentry Realty
Associates L.P., Subscriber, and Office Media Network, Inc., Service Provider,
Effective Date listed as September 5, 2007.

 

Verizon New Jersey Inc.

 

Telecommunications Facilities License Agreement between Verizon New Jersey Inc.,
Verizon, and Five Sentry Realty Associates L.P., Owner, dated April 1, 2008.

 

5 SENTRY PARKWAY WEST

 

Attitude Measurement Corporation

 

Lease between Five Sentry Realty Associates, L.P., Lessor, and Attitude
Measurement Corporation, Lessee, dated September 26, 2006.

 

·                  First Amendment to Lease between Five Sentry Realty
Associates, L.P., Lessor, and Attitude Measurement Corporation, Lessee, dated
August 22, 2007.

 

Comcast Cable Communications Management L.L.C.

 

Cable Access Agreement between Five Sentry Realty Associates L.P., Owner, and
Comcast Cable Communications Management L.L.C., Provider, dated March 1, 2007.

 

Office Media Network, Inc.

 

Property Service Agreement for Office Buildings between Five Sentry Realty
Associates L.P., Subscriber, and Office Media Network, Inc., Service Provider,
Effective Date listed as September 5, 2007.

 

RGN-Blue Bell I, LLC

 

Lease between Five Sentry Realty Associates, L.P., Lessor, and RGN-Blue Bell I,
LLC, Lessee, dated September 28, 2012.

 

·                  Guaranty of Lease between RGN-Blue Bell I LLC, Lessee, Five
Sentry Realty Associates L.P., Lessor, and HQ Global Workplaces LLC, Guarantor,
undated.

 

--------------------------------------------------------------------------------


 

Verizon New Jersey Inc.

 

Telecommunications Facilities License Agreement between Verizon New Jersey Inc.,
Verizon, and Five Sentry Realty Associates L.P., Owner, dated April 1, 2008.

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TENANT ESTOPPEL CERTIFICATE

 

FORM

 

[Letterhead of Tenant]

 

 

[Date]

 

To:                             [Purchaser name and address]

 

[Lender name and address]

 

Re:                             Lease dated
                                                                  , with
amendments dated                                            ( together with all
amendments and modifications thereto, the “Lease”), between
                                                        , as landlord, and
                                                                                              
(“Tenant”) (the landlord thereunder from time to time being referred to herein
as “Landlord”), covering  approximately                                square
feet of space (the “Leased Premises”) in a building located at
                                                          , and commonly known
as

 

The undersigned Tenant hereby ratifies the Lease and agrees and certifies as
follows:

 

1.                                      That attached hereto as “Exhibit A” is a
true, correct and complete copy of the Lease, together with all amendments
thereto, which Lease is in full force and effect and has not been modified,
supplemented or amended in any way except as set forth in “Exhibit A.”  The
Leased Premises have not been sublet in whole or in part, except
                                                  , and the Lease has not been
assigned or encumbered in whole or in part, whether conditionally, collaterally
or otherwise, except                                                 .

 

2.                                      Tenant has accepted possession of the
Leased Premises and is presently in occupancy of the Leased Premises.  The
initial term of the Lease commenced on                               , and the
current term of the Lease will expire on
                                                          .  The Lease provides
    [  ] additional successive extensions for a period of         [  ] year[s ]
each.  The extension options for the following period[s] has/have been
exercised:                       .

 

3.                                      Tenant began paying rent on
                                          .  Tenant is obligated to pay fixed or
base rent under the Lease in the annual amount of
$                                , payable in monthly installments of
$                          .  No rent under the Lease has been paid more than
one month in advance, and no other sums have been deposited with Landlord other
than $                                 deposited as security under the Lease. 
Tenant is entitled to no rent concessions or free rent.

 

4.                                      Tenant is currently paying estimated
payments of additional rent of $                     on account of real estate
taxes, insurance and common area maintenance expenses. [Select

 

--------------------------------------------------------------------------------


 

correct alternative A Tenant pays its full proportionate share of real estate
taxes, insurance and common area maintenance expenses OR B Tenant pays Tenant’s
proportionate share of the increase in real estate taxes, common maintenance
expenses and insurance over the [base year/base amount] OR
[                                              .]

 

5.                                      All conditions and obligations under the
Lease to be satisfied or performed, or to have been satisfied or performed, by
Landlord as of the date hereof have been fully satisfied or performed, including
any and all conditions and obligations of Landlord relating to completion of
tenant improvements and making the Leased Premises ready for occupancy by
Tenant.

 

6.                                      There exist no defenses to enforcement
of the Lease by Landlord, nor any rights or claims to offset with respect to
rent payable under the terms of the Lease except as may be set forth in
“Exhibit A”.  To the best of Tenant’s knowledge, neither Landlord nor Tenant is
in default under the Lease or in breach of its obligations thereunder, and no
event has occurred or situation exists which would with the passage of time
and/or the giving of notice, constitute a default or an event of default by the
Tenant under the Lease.

 

7.                                      Tenant has no purchase options under the
Lease or any other right or option to purchase the real property and/or
improvements, or a part thereof, on which the demised premises are located.

 

8.                                      That as of this date there are no
actions, whether voluntary or otherwise, pending against the Tenant or any
guarantor of the Lease under the bankruptcy or insolvency laws of the United
States or any state thereof.

 

9.                                      That to the best of the Tenant’s
knowledge, no hazardous wastes have been generated, treated, stored or disposed
of, by or on behalf of the Tenant or anyone else on the Leased Premises except
for those that are customary in connection with typical office uses, and any
such generation, treatment, storage and/or disposal has been in accordance with
all applicable environmental laws.

 

The agreements and certifications set forth herein are made with the knowledge
and intent that Purchaser and Lender will rely on them, and shall be binding
upon the successors and assigns of Tenant.

 

 

[TENANT]

 

 

 

By

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SUITS & PROCEEDINGS

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

CERTIFICATE OF NON-FOREIGN STATUS

 

Section 1445 of the Internal Revenue Code of 1986, as amended (the “Code”),
provides that under specified circumstances, a transferee of a United States
real property interest must withhold tax if the transferor is a foreign person. 
For United States tax purposes (including Section 1445), the owner of a
disregarded entity (which has legal title to a United States real property
interest under local law) will be the transferor of the real property interest
and not the disregarded entity.  To inform                            (the
“Transferee”), that withholding of tax is not required upon the disposition of a
United States real property interest by                            (the
“Transferor”), the undersigned hereby certifies the following:

 

1.                                      The Transferor is not a foreign
corporation, foreign partnership, foreign trust or foreign estate (as those
terms are defined in the Code and Income Tax Regulations).

 

2.                                      The Transferor is not a disregarded
entity as defined in Section 1.1445-2(b)(2)(iii) of the United States Treasury
Regulations.

 

3.                                      The Transferor’s United States taxpayer
identification number is                                         .

 

4.                                      The Transferor’s office address is
                                                                            .

 

The Transferor understands that this certification may be disclosed to the
Internal Revenue Service by the Transferee and that any false statement
contained herein could be punished by fine, imprisonment or both.

 

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare that I have authority to sign this document on behalf of
the Transferor.

 

 

Date:                                         , 2013

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

MAJOR TENANTS

 

Four Sentry Parkway

 

Anexinet Corp. and Virtus Partners, LLC

 

Bank of America, N.A.

 

5 Sentry Parkway East

 

Linde Engineering North America Inc.

 

JK Medequip Inc.

 

5 Sentry Parkway West

 

RGN-Blue Bell I LLC

 

Attitude Measurement Corporation

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

ARREARAGE SCHEDULE

 

MACK - CALI REALTY CORPORATION

 

OPENAR - OPEN A/R LIST - RUN ON: 07/12/13 - AGING BY: DUE DATE

 

PRINT FORMAT: B - TOTALS BY CHARGE CODE

TODAY’S ACTIVITY INCLUDED: YES

COMMERCIAL TENANTS: CURRENT TENANTS ONLY

AGING: 0-30 31-60 61-90 OVER 90

CONSOLIDATE SUB-TENANTS BY MASTER TENANT: NO

MINIMUM: NONE

TENANT TYPES: ALL

ALL/CREDIT BAL: ALL BALANCES

RESIDENTIAL TENANTS: EXCLUDED

PRINT CHARGE CODE SUMMARY ONLY: NO

PROFILE CODES: N/A

SORT BY: I-TENANT ID

SKIP RES.TEN IF MOVE IN GREATER THAN IPL: NO

PAGE BREAK BY: ENTITY, PROP

TENANT DETAIL: YES

PRINT MEMOS: YES

FLAGGED/UNFLAGGED/ALL: BOTH FLAGGED AND UN-FLAGGED

SEPARATE FLAG TOTALS: NO

INCLUDE FLAGS: ALL

REACTION TO FLAGS: NONE

PRINT CHRG CODE SUMMARIES FOR: GRAND TOTALS, ENTITY, PROP

 

INCLUDE CHARGE CODES: ALL

 

 

ENTITY: 0179 - 4 SENTRY HOLDING LLC

PROPERTY: SP - 4 SENTRY HOLDING LLC

 

CHARGE CODE

 

TOTAL OPEN

 

0-30 DAYS

 

31-60 DAYS

 

61-90 DAYS

 

OVER 90 DAYS

 

TENANT: SP /ANES - ANEXINET CORP. AND VIRTUS PAR

 

 

 

 

 

 

 

 

 

 

 

LEASE:

07/01/13-09/30/13

 

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

938.25

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RR-RENT

 

938.25

 

938.25

 

0.00

 

0.00

 

0.00

 

TENANT TOTALS:

 

 

 

938.25

 

938.25

 

0.00

 

0.00

 

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT: SP /PRO2 - BANK OF AMERICA N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE:

10/01/10-09/30/13

 

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

(888) 375-3382

 

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

36,713.33

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

0.00

 

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RR-RENT

 

(1,901.50

)

0.00

 

0.00

 

0.00

 

(1,901.50

)

 

 

IP-INSURANCE SETTL

 

(221.88

)

(221.88

)

0.00

 

0.00

 

0.00

 

 

 

SU-UTILITY SETL UP

 

(554.37

)

(554.37

)

0.00

 

0.00

 

0.00

 

 

 

SR-RE TAX SETTLEUP

 

(1,196.08

)

(1,196.08

)

0.00

 

0.00

 

0.00

 

 

 

TR-TEN’T BAL.TRANF

 

559.35

 

559.35

 

0.00

 

0.00

 

0.00

 

TENANT TOTALS:

 

 

 

(3,314.48

)

(1,412.98

)

0.00

 

0.00

 

(1,901.50

)

PROPERTY TOTALS:

 

 

 

(2,376.23

)

(474.73

)

0.00

 

0.00

 

(1,901.50

)

 

1

--------------------------------------------------------------------------------


 

MACK - CALI REALTY CORPORATION

 

OPENAR - OPEN A/R LIST - RUN ON: 07/12/13 - AGING BY: DUE DATE

 

ENTITY: 0179 - 4 SENTRY HOLDING LLC

PROPERTY: SP - 4 SENTRY HOLDING LLC

 

CHARGE CODE

 

TOTAL OPEN

 

0-30 DAYS

 

31-60 DAYS

 

61-90 DAYS

 

OVER 90 DAYS

 

PROPERTY CHARGE CODE SUMMARY

 

 

 

IP-INSURANCE SETTL

 

(221.88

)

(221.88

)

0.00

 

0.00

 

0.00

 

 

 

RR-RENT

 

(963.25

)

938.25

 

0.00

 

0.00

 

(1,901.50

)

 

 

SR-RE TAX SETTLEUP

 

(1,196.08

)

(1,196.08

)

0.00

 

0.00

 

0.00

 

 

 

SU-UTILITY SETL UP

 

(554.37

)

(554.37

)

0.00

 

0.00

 

0.00

 

 

 

TR-TEN’T BAL.TRANF

 

559.35

 

559.35

 

0.00

 

0.00

 

0.00

 

PROPERTY TOTALS:

 

 

 

(2,376.23

)

(474.73

)

0.00

 

0.00

 

(1,901.50

)

ENTITY TOTALS:

 

 

 

(2,376.23

)

(474.73

)

0.00

 

0.00

 

(1,901.50

)

ENTITY CHARGE CODE SUMMARY

 

 

 

IP-INSURANCE SETTL

 

(221.88

)

(221.88

)

0.00

 

0.00

 

0.00

 

 

 

RR-RENT

 

(963.25

)

938.25

 

0.00

 

0.00

 

(1,901.50

)

 

 

SR-RE TAX SETTLEUP

 

(1,196.08

)

(1,196.08

)

0.00

 

0.00

 

0.00

 

 

 

SU-UTILITY SETL UP

 

(554.37

)

(554.37

)

0.00

 

0.00

 

0.00

 

 

 

TR-TEN’T BAL.TRANF

 

559.35

 

559.35

 

0.00

 

0.00

 

0.00

 

ENTITY TOTALS:

 

 

 

(2,376.23

)

(474.73

)

0.00

 

0.00

 

(1,901.50

)

 

2

--------------------------------------------------------------------------------


 

MACK - CALI REALTY CORPORATION

 

OPENAR - OPEN A/R LIST - RUN ON: 07/12/13 - AGING BY: DUE DATE

 

ENTITY: 0237 - FIVE SENTRY REALTY ASSOC. L.P.

PROPERTY: FE - FIVE SENTRY PARKWAY EAST

 

CHARGE CODE

 

TOTAL OPEN

 

0-30 DAYS

 

31-60 DAYS

 

61-90 DAYS

 

OVER 90 DAYS

 

TENANT:FE /JKM - JK MEDEQUIP INC.

 

 

 

 

 

 

 

 

 

 

 

LEASE:

06/01/09-08/31/16

 

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

18,331.67

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

16,498.50

 

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RR-RENT

 

14,117.75

 

14,117.75

 

0.00

 

0.00

 

0.00

 

 

 

L -LATE FEE

 

1,129.42

 

1,129.42

 

0.00

 

0.00

 

0.00

 

TENANT TOTALS:

 

 

 

15,247.17

 

15,247.17

 

0.00

 

0.00

 

0.00

 

PROPERTY TOTALS:

 

 

 

15,247.17

 

15,247.17

 

0.00

 

0.00

 

0.00

 

PROPERTY CHARGE CODE SUMMARY

 

 

 

L -LATE FEE

 

1,129.42

 

1,129.42

 

0.00

 

0.00

 

0.00

 

 

 

RR-RENT

 

14,117.75

 

14,117.75

 

0.00

 

0.00

 

0.00

 

PROPERTY TOTALS:

 

 

 

15,247.17

 

15,247.17

 

0.00

 

0.00

 

0.00

 

 

3

--------------------------------------------------------------------------------


 

MACK - CALI REALTY CORPORATION

 

OPENAR - OPEN A/R LIST - RUN ON: 07/12/13 - AGING BY: DUE DATE

 

ENTITY: 0237 - FIVE SENTRY REALTY ASSOC. L.P.

PROPERTY: FW - FIVE SENTRY PARKWAY WEST

 

CHARGE CODE

 

TOTAL OPEN

 

0-30 DAYS

 

31-60 DAYS

 

61-90 DAYS

 

OVER 90 DAYS

 

TENANT: FW /RGN - RGN- BLUE BELL I LLC

 

 

 

 

 

 

 

 

 

 

 

LEASE:

06/01/13-11/30/24

 

 

 

 

 

 

 

 

 

 

 

 

 

TEL:

NONE

 

 

 

 

 

 

 

 

 

 

 

 

 

RENT:

13,524.00

 

 

 

 

 

 

 

 

 

 

 

 

 

SEC:

48,686.40

 

 

 

 

 

 

 

 

 

 

 

 

 

FLAGS:

LS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WT-CUSTOMER EXTRAS

 

16,145.85

 

2,234.40

 

0.00

 

13,911.45

 

0.00

 

 

 

OM-MONTHLY OPERATE

 

229.80

 

229.80

 

0.00

 

0.00

 

0.00

 

 

 

T -TAXES

 

25.08

 

25.08

 

0.00

 

0.00

 

0.00

 

 

 

UM-MONTHLY UTILITY

 

624.32

 

624.32

 

0.00

 

0.00

 

0.00

 

 

 

L -LATE FEE

 

26.38

 

26.38

 

0.00

 

0.00

 

0.00

 

 

 

TR-TEN’T BAL.TRANF

 

3,011.40

 

3,011.40

 

0.00

 

0.00

 

0.00

 

TENANT TOTALS:

 

 

 

20,062.83

 

6,151.38

 

0.00

 

13,911.45

 

0.00

 

PROPERTY TOTALS:

 

 

 

20,062.83

 

6,151.38

 

0.00

 

13,911.45

 

0.00

 

PROPERTY CHARGE CODE SUMMARY

 

 

 

L -LATE FEE

 

26.38

 

26.38

 

0.00

 

0.00

 

0.00

 

 

 

OM-MONTHLY OPERATE

 

229.80

 

229.80

 

0.00

 

0.00

 

0.00

 

 

 

T -TAXES

 

25.08

 

25.08

 

0.00

 

0.00

 

0.00

 

 

 

TR-TEN’T BAL.TRANF

 

3,011.40

 

3,011.40

 

0.00

 

0.00

 

0.00

 

 

 

UM-MONTHLY UTILITY

 

624.32

 

624.32

 

0.00

 

0.00

 

0.00

 

 

 

WT-CUSTOMER EXTRAS

 

16,145.85

 

2,234.40

 

0.00

 

13,911.45

 

0.00

 

PROPERTY TOTALS:

 

 

 

20,062.83

 

6,151.38

 

0.00

 

13,911.45

 

0.00

 

ENTITY TOTALS:

 

 

 

35,310.00

 

21,398.55

 

0.00

 

13,911.45

 

0.00

 

ENTITY CHARGE CODE SUMMARY

 

 

 

L -LATE FEE

 

1,155.80

 

1,155.80

 

0.00

 

0.00

 

0.00

 

 

 

OM-MONTHLY OPERATE

 

229.80

 

229.80

 

0.00

 

0.00

 

0.00

 

 

 

RR-RENT

 

14,117.75

 

14,117.75

 

0.00

 

0.00

 

0.00

 

 

 

T -TAXES

 

25.08

 

25.08

 

0.00

 

0.00

 

0.00

 

 

 

TR-TEN’T BAL.TRANF

 

3,011.40

 

3,011.40

 

0.00

 

0.00

 

0.00

 

 

 

UM-MONTHLY UTILITY

 

624.32

 

624.32

 

0.00

 

0.00

 

0.00

 

 

 

WT-CUSTOMER EXTRAS

 

16,145.85

 

2,234.40

 

0.00

 

13,911.45

 

0.00

 

ENTITY TOTALS:

 

 

 

35,310.00

 

21,398.55

 

0.00

 

13,911.45

 

0.00

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT L

 

OPERATING AGREEMENT

 

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

OF

[JOINT VENTURE]

 

THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR HAVE THEY
BEEN REGISTERED WITH THE SECURITIES COMMISSION OF ANY STATE, INCLUDING WITHOUT
LIMITATION THE COMMONWEALTH OF PENNSYLVANIA.  THESE SECURITIES HAVE BEEN
ACQUIRED FOR INVESTMENT PURPOSES ONLY AND MAY NOT BE OFFERED FOR SALE, PLEDGED,
HYPOTHECATED, SOLD OR TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND
CONDITIONS OF THIS AGREEMENT AND IN A TRANSACTION WHICH IS EITHER EXEMPT FROM
REGISTRATION UNDER SUCH ACTS OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACTS.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

CERTAIN DEFINITIONS

1

 

 

 

SECTION 2

NAME; TERM

9

2.1.

Name

9

2.2.

Term

9

 

 

 

SECTION 3

ORGANIZATION AND LOCATION

10

3.1.

Formation

10

3.2.

Principal Office

10

3.3.

Registered Office and Registered Agent

10

 

 

 

SECTION 4

PURPOSE

10

 

 

 

SECTION 5

MEMBER INFORMATION

10

5.1.

Generally

10

5.2.

No Fiduciary Obligations of Members

10

 

 

 

SECTION 6

CONTRIBUTION TO CAPITAL AND STATUS OF MEMBERS

10

6.1.

Initial Capital Contributions

10

6.2.

Additional Capital Contributions

10

6.3.

Limited Liability of a Member

11

6.4.

Capital Accounts

11

6.5.

Withdrawal and Return of Capital

12

6.6.

Interest on Capital

12

 

 

 

SECTION 7

DISTRIBUTIONS TO MEMBERS

12

7.1.

Distributions

12

7.2.

Timing of Distributions

13

7.3.

Taxes Withheld

13

7.4.

Offset for MCG Liabilities Under the Purchase Agreement

14

 

 

 

SECTION 8

ALLOCATION OF PROFITS AND LOSSES

14

8.1.

Net Profits and Net Losses

14

8.2.

Special Allocations

16

8.3.

Built-In Gain or Loss/Code Section 704(c) Tax Allocations

18

8.4.

Tax Allocations

18

 

 

 

SECTION 9

MANAGEMENT OF THE COMPANY

18

9.1.

Powers and Duties of the Manager

18

9.2.

Other Activities

22

9.3.

Indemnification

22

9.4.

Agreements with, and Fees to, the Manager or its Affiliates

23

9.5.

REIT Provisions

23

9.6.

Loan Documents

25

 

i

--------------------------------------------------------------------------------


 

SECTION 10

TRANSFERABILITY OF MEMBERSHIP INTERESTS

25

10.1.

Transfers

25

10.2.

Substitution of Assignees

26

10.3.

Compliance with Securities Laws

27

10.4.

Buy/Sell

27

10.5.

Listing Procedures

29

10.6.

Payments / Distributions in Connection with the Buy/Sell and Listing Procedures

30

 

 

 

SECTION 11

TERMINATION OF THE COMPANY

31

11.1.

Dissolution

31

11.2.

Liquidation

32

 

 

 

SECTION 12

COMPANY PROPERTY

32

12.1.

Bank Accounts

32

12.2.

Title to Company Property

33

 

 

 

SECTION 13

BOOKS AND RECORDS: REPORTS

33

13.1.

Books and Records

33

13.2.

Accounting Method

33

13.3.

Reports

33

13.4.

Controversies with Internal Revenue Service

33

 

 

 

SECTION 14

WAIVER OF PARTITION

34

 

 

 

SECTION 15

GENERAL PROVISIONS

34

15.1.

Amendments

34

15.2.

Notices

34

15.3.

Governing Law

35

15.4.

Binding Nature of Agreement

35

15.5.

Validity

35

15.6.

Entire Agreement

35

15.7.

Indulgences, Etc.

35

15.8.

Execution in Counterparts

35

15.9.

Interpretation

36

15.10.

Access; Confidentiality

36

15.11.

Equitable Relief

36

15.12.

Representations and Covenants by the Members

37

15.13.

No Third Party Beneficiaries

39

15.14.

Waiver of Trial by Jury

39

15.15.

Taxation as Partnership

39

 

Exhibit A — Schedule of Members

Exhibit B — Budget

 

ii

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

OF

[JOINT VENTURE]

 

THIS OPERATING AGREEMENT (this “Agreement”) is made and entered into as of
                                              , 2013, by and among [MACK-CALI
INVESTOR], a [STATE] [ENTITY], (“MCG”), [KEYSTONE INVESTOR], a Pennsylvania
limited liability company (the “Keystone Investor”), and K-III SPW Manager, LLC,
a Pennsylvania limited liability company (the “Manager”), and each other party
listed on Exhibit A as a member and such other persons as shall hereinafter
become members as hereinafter provided (each a “Member” and, collectively, the
“Members”).

 

BACKGROUND STATEMENT

 

WHEREAS, [JOINT VENTURE] (the “Company”) was formed by the Manager on [DATE],
2013, by the filing of its Certificate of Organization with the Secretary of
State of the Commonwealth of Pennsylvania; and

 

WHEREAS, MCG has been admitted as a Member on the date hereof; and

 

WHEREAS, pursuant to this Agreement, the Members desire to set forth their
respective rights, duties and responsibilities with respect to the Company as
provided in this Agreement.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the undersigned hereby agree as follows:

 

SECTION 1
CERTAIN DEFINITIONS

 

Capitalized terms used in this Agreement and not defined elsewhere herein shall
have the following meanings:

 

“Acceptable Terms” shall have the meaning set forth in Section 10.5.

 

“Act” means the Pennsylvania Limited Liability Company Law (15 PA C.S. §§ 8913
et seq.), as amended from time to time (or any corresponding provision of
succeeding law).

 

“Adjusted Capital Account” means, with respect to any Member, the balance in
such Member’s Capital Account as of the end of the relevant Fiscal Year or other
period, after giving effect to the following adjustments:

 

(a)                                 credit to such Capital Account any amounts
which such Member is obligated to restore pursuant to Treasury Regulation
§1.704-1(b)(2)(iii)(c) or is deemed to be obligated to restore pursuant to the
penultimate sentences of Treasury Regulations §§1.704-2(g)(1) and 1.704-2(i)(5);
and

 

(b)                                 debit to such Capital Account the items
described in Treasury Regulations §§1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).

 

--------------------------------------------------------------------------------


 

The foregoing definition of Adjusted Capital Account is intended to comply with
the provisions of Treasury Regulations §1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

 

“Affiliate” or “affiliate” of a Person means (i) any Person, directly or
indirectly controlling, controlled by or under common control with the specified
Person; (ii) any Person owning or controlling ten percent (10%) or more of the
outstanding voting securities of such specified Person; (iii) any officer,
director, Member or trustee of such specified Person; and (iv) if any Person who
is an Affiliate is an officer, director, Member or trustee of another Person,
such other Person.  For purposes of this definition, the term “controlling,”
“controlled by,” or “under common control with” shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a person or entity, whether through the ownership of
voting securities, by contract, or otherwise.

 

“Agreement” means this Operating Agreement as the same may be amended from time
to time.

 

“Approved Accountants” means either (i) the Company’s accountants that have been
approved or deemed approved in accordance with Section 9.1(d) as a Major
Decision or (ii), if the accountants referenced in clause (i) are unwilling or
unable to act as Approved Accountants, other accountants, which are independent
of both MCG and Keystone Property Group and their respective affiliates, and
which are consented to by MCG and the Manager, such consent not to be
unreasonably withheld.

 

“Available Cash” means, for any period, the total annual cash gross receipts of
the Company during such period derived from all sources (including rent or
business interruption insurance and the net proceeds of any secured or unsecured
debt incurred by the Company), as reasonably determined by the Manager, during
such period, together with any amounts included in reserves or working capital
from prior periods which the Manager determines should be distributed, less
(i) the operating expenses of the Company paid during such period, (ii) any
increases in reserves (reasonably established by the Manager) during such
period; and (ii) repayment of all secured and unsecured Company debts.

 

“Book Value” or “book value” means, with respect to any asset, the adjusted
basis of that asset for federal income tax purposes, except as follows:

 

(a)                                 The initial Book Value of any asset
contributed by a Member to the Company will be the fair market value of the
asset on the date of the contribution, as reasonably determined by the Manager.

 

(b)                                 The Book Values of all assets will be
adjusted to equal the respective fair market values of the assets, as reasonably
determined by the Manager, as of (1) the acquisition of an additional interest
in the Company by any new or existing Member in exchange for more than a de
minimis capital contribution, (2) the distribution by the Company to a Member of
more than a de minimis amount of Company property as consideration for an
interest in the Company if an adjustment is necessary or appropriate to reflect
the relative economic interests of the Members in the Company, (3) the
liquidation of the Company within the meaning of Regulations Section 

 

2

--------------------------------------------------------------------------------


 

1.704-1(b)(2)(ii)(g), and (4) the grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company.

 

(c)                                  The Book Value of any asset distributed to
any Member will be the gross fair market value of the asset on the date of
distribution as reasonably determined by the Manager.

 

(d)                                 The Book Values of assets will be increased
or decreased to reflect any adjustment to the adjusted basis of the assets under
Code Section 734(b) or 743(b), but only to the extent that the adjustment is
taken into account in determining Capital Accounts under Regulations
Section 1.704-1(b)(2)(iv)(m), provided that Book Values will not be adjusted
under this paragraph (d) to the extent that the Manager determines that an
adjustment under paragraph (b) above is necessary or appropriate in connection
with a transaction that would otherwise result in an adjustment under this
paragraph (d).

 

(e)                                  After the Book Value of any asset has been
determined or adjusted under paragraph (a), (b) or (d) above, Book Value will be
adjusted by the depreciation, amortization or other cost recovery deductions
taken into account with respect to the asset for purposes of computing Net
Profits or Net Losses.

 

“Business Day” or “business day” means each day which is not a Saturday, Sunday
or legally recognized national public holiday or a legally recognized public
holiday in the Commonwealth of Pennsylvania.

 

“Buy/Sell Notice” shall have the meaning set forth in Section 10.4(b).

 

“Capital Account” shall have the meaning set forth in Section 6.4.

 

“Capital Contribution” means the amount of cash or the fair market value of
property actually contributed to the Company by a Member.  Capital Contributions
include, but may not be limited to, Class 1 Capital Contributions, Supplemental
Capital Contributions and MCG Class 2 Capital Contributions.

 

“Capital Contribution Account” means any or all of the Class 1 Capital
Contribution Account, the Supplemental Capital Contribution Account and/or the
MCG Class 2 Capital Contribution Account, as the context requires.

 

“Capital Event” means a refinancing, sale or other disposition of substantially
all of the assets of the Company, or any event resulting in the dissolution and
termination of the Company in accordance with Section 11.

 

“Certificate of Organization” means the Certificate of Organization of the
Company, as filed with the Secretary of State of the Commonwealth of
Pennsylvania, as the same may be amended from time to time.

 

“Class 1 Capital Contribution” shall mean the Capital Contribution made by the
Keystone Investor to the Company pursuant to Section 6.1 on the date of this
Agreement.

 

3

--------------------------------------------------------------------------------


 

“Class 1 Capital Contribution Account” means an account maintained for the
Keystone Investor equal to (i) the Class 1 Capital Contribution actually made to
the Company by the Keystone Investor pursuant to Section 6.1, less (ii) the
aggregate distributions to the Keystone Investor pursuant to Section 7.1(d).

 

“Class 1 Preferred Return” means a fifteen percent (15%) Internal Rate of Return
on such Member’s Class 1 Capital Contribution Account, calculated from the date
hereof.

 

“Class 1 Preferred Return Account” means an account maintained for each Member
equal to the Class 1 Preferred Return accrued for such Member less the aggregate
amount of distributions made to each Member pursuant to Section 7.1(c).

 

“Code” means the Internal Revenue Code of 1986, as amended (and as may be
amended from time to time).

 

“Company” shall have the meaning set forth in the recitals.

 

“Company Minimum Gain” has the meaning set forth in Section 1.704-2(d) of the
Regulations for partnership minimum gain.  Subject to the foregoing, Company
Minimum Gain shall equal the amount of gain, if any, which would be recognized
by the Company with respect to each nonrecourse liability of the Company if the
Company were to transfer the Company’s property which is subject to such
nonrecourse liability in full satisfaction thereof.

 

“Damaged Party” shall have the meaning set forth in Section 7.4.

 

“Damages” shall have the meaning set forth in Section 7.4.

 

“Deposit” shall have the meaning set forth in Section 10.4(c).

 

“Election Notice” shall have the meaning set forth in Section 10.4(c).

 

“Fiscal Year” shall have the meaning set forth in Section 13.2.

 

“Initial Financing” means amounts borrowed by the Company or its subsidiary on
the date hereof and/or to be borrowed to finance the acquisition and, if
applicable, rehabilitation of the Project by the Company’s subsidiary that owns
the Project.

 

“Internal Rate of Return” or “IRR” will be calculated using the “XIRR”
spreadsheet function in Microsoft Excel, where values is an array of values with
contributions being negative values and distributions made to the Members
pursuant to Section 7 as positive values and the corresponding dates in the
array are the actual dates that contributions are made to the Company and
distributions are made from the Company, taking into account the amount and
timing.

 

“Listing Period” shall have the meaning set forth in Section 10.5.

 

“Major Decision” shall have the meaning set forth in Section 9.1(d).

 

4

--------------------------------------------------------------------------------


 

“Manager” shall initially have the meaning set forth in the preamble of this
Agreement or any Person that replaces the Manager in accordance with this
Agreement.

 

“M-C Corp.” means Mack-Cali Realty Corporation, a Maryland corporation, which is
an affiliate of MCG.

 

“M-C LP” means Mack-Cali Realty, L.P., a Delaware limited partnership which is
an affiliate of MCG.

 

[THESE DEFINITIONS ARE FOR THE “NON-AIRPORT” JOINT VENTURES]

 

[“MCG Class 2 Capital Contribution” shall mean the Capital Contribution made by
MCG to the Company pursuant to Section 6.1 on the date of this Agreement.]

 

[“MCG Class 2 Capital Contribution Account” means an account maintained for MCG
equal to (i) the MCG Class 2 Capital Contribution actually made to the Company
by MCG pursuant to Section 6.1 less (ii) the aggregate distributions to MCG
pursuant to Section 7.1(f).]

 

[“MCG Preferred Return” means a ten percent (10%) Internal Rate of Return on the
MCG Class 2 Capital Contribution Account, calculated from the date hereof.]

 

[“MCG Preferred Return Account” means an account maintained for MCG equal to the
MCG Preferred Return accrued for MCG less the aggregate amount of distributions
made to MCG pursuant to Section 7.1(e).]

 

“Member Minimum Gain” means an amount, with respect to each Member Nonrecourse
Debt, equal to the Company Minimum Gain that would result if such Member
Nonrecourse Debt were treated as a Nonrecourse Liability.

 

“Member Nonrecourse Debt” has the meaning set forth in Section 1.704-2(b)(4) of
the Regulations for “partner nonrecourse debt”.

 

“Member Nonrecourse Deductions” has the meaning set forth in
Section 1.704-2(i) of the Regulations for “partner nonrecourse deductions”. 
Subject to the foregoing, the amount of Member Nonrecourse Deductions with
respect to a Member Nonrecourse Debt for a Company Fiscal Year equals the
excess, if any, of the net increase, if any, in the amount of Member Minimum
Gain attributable to such Member Nonrecourse Debt during that Fiscal Year over
the aggregate amount of any distribution during that Fiscal Year to the Member
that bears the economic risk of loss for such Member Nonrecourse Debt to the
extent such distributions are from the proceeds of such Member Nonrecourse Debt
and are allocable to an increase in Member Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Section 1.704-2(i) of the
Regulations.

 

“Members” mean each party listed on Exhibit A as a Member and any other Person
admitted to the Company as a member pursuant to the terms of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Membership Interest” means a Member’s entire interest in the Company including
such Member’s right to receive allocations and distributions pursuant to this
Agreement and the right to participate in the management of the business and
affairs of the Company in accordance with this Agreement, including the right to
vote on, consent to, or otherwise participate in any decision or action of or by
the Members granted pursuant to this Agreement.

 

“Net Profits” and “Net Losses” means, for each Fiscal Year or other period, an
amount equal to the Company’s net taxable loss or income, respectively, for such
year or period, determined in accordance with Section 703(a) of the Code, but
not including any gains or losses resulting from a Capital Event (and for this
purpose, all items of income, gain, loss, or reduction required to be stated
separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:

 

(a)                                 Any income of the Company that is exempt
from federal income tax and not otherwise taken into account in computing Net
Profits or Net Losses shall be added to such taxable income or loss;

 

(b)                                 Any expenditures of the Company described in
Section 705(a)(2)(B) of the Code or treated as 705(a)(2)(B) expenditures
pursuant to Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Profits or Net Losses shall be subtracted from
such taxable income or loss;

 

(c)                                  In the event the book value of any Company
asset is adjusted in accordance with item (b) or (d) of the definition of “Book
Value”, the amount of such adjustment shall be taken into account as gain or
loss from the disposition of such asset for purposes of computing Net Profits or
Net Losses;

 

(d)                                 Gain or loss resulting from any disposition
of Company property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the book value of the
property disposed of notwithstanding that the adjusted tax basis of such
property differs from its book value;

 

(e)                                  In lieu of the depreciation, amortization,
and other cost recovery deductions taken into account in computing such taxable
income or loss, whenever the book value of an asset differs from its adjusted
basis for federal income tax purposes at the beginning of a Fiscal Year,
depreciation, amortization or other cost recovery deductions allowable with
respect to an asset shall be an amount which bears the same ratio to such
beginning book value as the federal income tax depreciation, amortization or
other cost recovery deduction for such year bears to such beginning adjusted tax
basis; provided, however, that if the adjusted basis for federal income taxes of
an asset at the beginning of a year is zero, depreciation, amortization or other
cost recovery deductions shall be determined by reference to the beginning book
value of such asset using any reasonable method selected by the Manager; and

 

(f)                                   Any items which are specially allocated
pursuant to Section 8.2 shall not be taken into account in computing Net Profits
or Net Losses.

 

“Nonrecourse Deductions” has the meaning set forth in Sections 1.704-2(b)(1) and
1.704-2(c) of the Regulations.  Subject to the preceding sentence, the amount of
Nonrecourse

 

6

--------------------------------------------------------------------------------


 

Deductions for a Company Fiscal Year equals the excess, if any, of the net
increase, if any, in the amount of Company Minimum Gain during that Fiscal Year
(determined under Section 1.704-2(d) of the Regulations) over the aggregate
amount of any distributions during that Fiscal Year of proceeds of a Nonrecourse
Liability that are allocable to an increase in Company Minimum Gain ( determined
under Section 1.704-2(h) of the Regulations).

 

“Nonrecourse Liability” has the meaning set forth in Section 1.704-2(b)(3) of
the Regulations.

 

“Notifying Member” shall have the meaning set forth in Section 10.4(b).

 

“Percentage Interest” with respect to any Member as of any date, means the
aggregate Capital Contributions made to the Company by such Member divided by
the sum of the aggregate Capital Contributions made to the Company by all the
Members, expressed as a percentage.  The initial Percentage Interests of the
Members are as set forth on Exhibit A attached hereto.  The Percentage Interests
of the Members shall be adjusted from time to time as necessary, to reflect
Capital Contributions made by them.

 

“Person” means a natural person, or a corporation, association, limited
liability company, partnership, joint stock company, trust or unincorporated
organization or other entity that has independent legal status.

 

“Preferred Return” means either or both of the Class 1 Preferred Return, the MCG
Preferred Return and/or the Supplemental Preferred Return, as the context
requires.

 

“Prime Rate” means the “prime rate” as published in The Wall Street Journal
(Eastern Edition) under its “Money Rates” column and specified as “[t]he base
rate on corporate loans at large U.S. commercial banks.”  If The Wall Street
Journal (Eastern Edition) publishes more than one “Prime Rate” under its “Money
Rates” column, then the Prime Rate shall be the average of such rates.  If The
Wall Street Journal (Eastern Edition) is not published on a date when Prime Rate
is to be determined, then Prime Rate shall be the Prime Rate published on the
date which first precedes the date on which Prime Rate is to be determined.

 

“Pro Rata” means, for a Member, (x) an amount equal to such Member’s unreturned
Capital Contributions plus the accrued and undistributed Preferred Return
thereon, divided by (y) the aggregate unreturned Capital Contributions plus the
aggregate accrued and undistributed Preferred Return thereon, of all Members.

 

“Project” means the operation, managing, renting, maintaining and development of
and, if applicable, selling or otherwise disposing of, the real property located
at:

 

[TO BE INCLUDED IN EACH JOINT VENTURE AGREEMENT AS APPLICABLE:

 

(a)                                 150 Monument Road, Bala Cynwyd,
Pennsylvania;

 

(b)                                 Five Westlakes, 1000 Westlakes Drive,
Westlakes Office Park, Berwyn, Pennsylvania;

 

7

--------------------------------------------------------------------------------


 

(c)                                  One Westlakes, 1235 Westlakes Drive,
Westlakes Office Park, Berwyn, Pennsylvania;

 

(d)                                 Three Westlakes, 1055 Westlakes Drive,
Westlakes Office Park, Berwyn, Pennsylvania;

 

(e)                                  Two Westlakes, 1205 Westlakes Drive,
Westlakes Office Park, Berwyn, Pennsylvania;

 

(f)                                   4 Sentry Park, Blue Bell, Pennsylvania;

 

(g)                                  Five Sentry Park East, Blue Bell,
Pennsylvania;

 

(h)                                 Five Sentry Park West, Blue Bell,
Pennsylvania;

 

(i)                                     100 Stevens Drive, Airport Business
Center, Lester, Pennsylvania;

 

(j)                                    200 Stevens Drive, Airport Business
Center, Lester, Pennsylvania;

 

(k)                                 300 Stevens Drive, Airport Business Center,
Lester, Pennsylvania;

 

(l)                                     1000 Madison Avenue, Lower Providence,
Pennsylvania;

 

(m)                             1400 North Providence Road, Building I, Rose
Tree Corporate Center, Media, Pennsylvania;

 

(n)                                 1400 North Providence Road, Building II,
Rose Tree Corporate Center, Media, Pennsylvania; and

 

(o)                                 One Plymouth Meeting, 502 West Germantown
Pike, Plymouth Meeting, Pennsylvania]

 

including undertaking such activities through any subsidiary of the Company that
owns and/or manages the Project.

 

“Purchase Agreement” means the Agreement of Sale and Purchase, dated as of
July [DATE], 2013, by and between the entities listed in Schedule 1A attached
thereto, which are affiliates of Mack-Cali Realty Corporation, as Seller, and
the entities listed in Schedule 1B attached thereto, which are affiliates of
Keystone Property Group, as Buyer.

 

“Receiving Member” shall have the meaning set forth in Section 10.4(b).

 

“Regulations” means the Federal Income Tax Regulations, including Temporary
Regulations, promulgated under the Code, as such regulations may be amended from
time to time (including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” shall have the meaning set forth in Section 8.2(g).

 

“REIT” shall have the meaning set forth in Section 9.5(a).

 

8

--------------------------------------------------------------------------------


 

“REIT Requirements” shall have the meaning set forth in Section 9.5(a).

 

“Reserves” means funds set aside or amounts allocated to reserves which shall be
maintained, in amounts reasonably determined by the Manager, to be appropriate
for (i) working capital and to pay taxes, insurance, debt service or other costs
or expenses incident to the ownership of the Company’s assets or operation of
the Company’s business, including under any financing, or (ii) capital expenses
which have been approved by the Manager.

 

“Specified Valuation Amount” shall have the meaning set forth in
Section 10.4(b).

 

“Successor” shall have the meaning set forth in Section 11.1(c).

 

“Supplemental Capital Contribution(s)” shall mean the Capital Contributions made
by the Members to the Company pursuant to Section 6.2.

 

“Supplemental Capital Contribution Account” means an account maintained for each
Member equal to (i) the Supplemental Capital Contributions actually made to the
Company by such Member pursuant to Section 6.2, less (ii) the aggregate
distributions to such Member pursuant to Section 7.1(b).

 

“Supplemental Preferred Return” means a twelve percent (12%) Internal Rate of
Return on such Member’s Supplemental Capital Contribution Account, calculated
from the date hereof.

 

“Supplemental Preferred Return Account” means an account maintained for each
Member equal to the Supplemental Preferred Return accrued for such Member less
the aggregate amount of distributions made to each Member pursuant to
Section 7.1(a).

 

“Tax Payment Loan” shall have the meaning set forth in Section 7.3.

 

“30 Day Period” shall have the meaning set forth in Section 10.4(c).

 

“Transfer” shall mean, with respect to a Membership Interest, to sell, assign,
give, hypothecate, pledge, encumber or otherwise transfer such Membership
Interest.

 

“TRS” shall have the meaning set forth in Section 9.5(c).

 

“Withdrawal” shall have the meaning set forth in Section 11.1(a)(i).

 

“Withholding Tax Act” shall have the meaning set forth in Section 7.3.

 

SECTION 2
NAME; TERM

 

2.1.                            Name.  The Members shall conduct the business of
the Company under the name “[JOINT VENTURE].”

 

2.2.                            Term.  The term of the Company commenced on the
date the Certificate of Organization was filed with the Secretary of State of
the Commonwealth of Pennsylvania and

 

9

--------------------------------------------------------------------------------


 

shall continue in existence perpetually unless the Company is dissolved and its
affairs wound up in accordance with the Act or this Agreement.

 

SECTION 3
ORGANIZATION AND LOCATION

 

3.1.                            Formation.  Pursuant to the provisions of the
Act, the Company was formed by filing the Certificate of Organization with the
Secretary of State of the Commonwealth of Pennsylvania on [DATE], 2013.

 

3.2.                            Principal Office.  The principal office of the
Company shall be at c/o Keystone Property Group, One Presidential Blvd.,
Suite 300, Bala Cynwyd, Pennsylvania 19004, or such other location as the
Manager may determine with notice to the Members.

 

3.3.                            Registered Office and Registered Agent.  The
Company’s registered office shall be c/o Keystone Property Group, One
Presidential Blvd., Suite 300, Bala Cynwyd, Pennsylvania 19004.  The initial
registered agent for service of process on the Company shall be Keystone
Property Group, L.P.  The registered office and registered agent may be changed
by the Manager from time to time in accordance with the Act and with notice to
the Members.

 

SECTION 4
PURPOSE

 

The business of the Company shall be the operation, managing, renting,
maintaining and development of and, if applicable, selling or otherwise
disposing of, the Project, and engaging in all activities necessary, incidental,
or appropriate in connection therewith.

 

SECTION 5
MEMBER INFORMATION

 

5.1.                            Generally.  The name, address, Capital
Contributions and Percentage Interest of each Member is as set forth on
Exhibit A.

 

5.2.                            No Fiduciary Obligations of Members. The Members
expressly agree that, with respect to decisions made or actions taken by a
Member, such Member shall not have any fiduciary duty whatsoever (to the extent
permitted by law) to the other Members or to any other Person and such Member
may take actions, grant consents or refuse to grant consents under this
Agreement for the sole benefit of the Member, as determined in its sole
discretion.

 

SECTION 6
CONTRIBUTION TO CAPITAL AND STATUS OF MEMBERS

 

6.1.                            Initial Capital Contributions.  The initial
Class 1 Capital Contribution or MCG Class 2 Capital Contribution (as applicable)
of each Member, as of the date of this Agreement, is set forth on Exhibit A.

 

6.2.                            Additional Capital Contributions.  If the
Manager determines that funds, in addition to those contributed pursuant to
Section 6.1, are necessary or appropriate in order to

 

10

--------------------------------------------------------------------------------


 

operate the business of the Company, the Manager shall present such request to
MCG as a Major Decision pursuant to Section 9.1(d).  If the Manager’s request is
approved as a Major Decision, then the Manager may request that the Keystone
Investor and/or MCG fund such amount pursuant to this Section 6.2, in such
amounts and in such percentages for each Member as are determined pursuant to
Section 9.1(d).  The approved amount shall be funded within ten (10) days of
written notice from the Manager (after the amount is approved as a Major
Decision) and shall be treated as a Supplemental Capital Contribution for each
funding Member for all purposes under this Agreement.  For the purpose of
clarity, no Member shall be obligated to make any Supplemental Capital
Contributions without its consent.

 

6.3.                            Limited Liability of a Member.  The Members, in
their capacity as such, shall not be liable for the debts, liabilities,
contracts or any other obligations of the Company.  Furthermore: (i) except as
otherwise provided for herein, the Members shall not be obligated to make
additional Capital Contributions to the capital of the Company; and (ii) no
Member shall be required to pay to any other Member or the Company any deficit
or negative balance which may exist from time to time in such Member’s Capital
Account (including upon and after dissolution of the Company).  The failure of
the Company to observe any formalities or requirements relating to the exercise
of its powers or management of its business or affairs under this Agreement or
the Act shall not be grounds for imposing personal liability on the Members for
liabilities of the Company.

 

6.4.                            Capital Accounts.

 

(a)                                 A separate “Capital Account” shall be
established and maintained for each Member in accordance with the rules set
forth in Section 1.704-l(b) of the Regulations.  Subject to the foregoing,
generally the Capital Account of each Member shall be credited with the sum of
(i) all cash and the Book Value of any property (net of liabilities assumed by
the Company and liabilities to which such property is subject) contributed to
the Company by such Member as provided in this Agreement, (ii) all Net Profits
of the Company allocated to such Member pursuant to Section 8, (iii) all items
of income and gain specially allocated to such Member pursuant to Section 8.2
and (iv) all items of gain resulting from a Capital Event, and shall be debited
with the sum of (u) all Net Losses of the Company allocated to such Member
pursuant to Section 8, (v) such Member’s distributive share of expenditures of
the Company described in Section 705(a)(2)(B) of the Code, (w) all items of
expense and losses specially allocated to such Member pursuant to Section 8.2,
(x) all items of loss resulting from a Capital Event and (y) all cash and the
Book Value of any property (net of liabilities assumed by such Member and the
liabilities to which such property is subject) distributed by the Company to
such Member pursuant to Section 7.  Any references in any Section or subsection
of this Agreement to the Capital Account of a Member shall be deemed to refer to
such Capital Account as the same may be credited or debited from time to time as
set forth above.

 

(b)                                 The following additional rules shall apply
in maintaining Capital Accounts:

 

(i)                                     Amounts described in Section 709 of the
Code (other than amounts with respect to which an election is in effect under
Section 709(b) of the Code) shall be treated as described in
Section 705(a)(2)(B) of the Code.

 

11

--------------------------------------------------------------------------------


 

(ii)                                  In the case of a contribution to the
Company of a promissory note (other than a note that is readily tradable on an
established securities market), the Capital Account of the Member contributing
such note shall not be increased until (a) the Company makes a taxable
disposition of such note, or (b) principal payments are made on such note.

 

(iii)                               If property is contributed to the Company,
Capital Accounts shall be adjusted in accordance with Treasury Regulation
Section 1.704-l(b)(2)(iv)(d) and 1.704-l(b)(2)(iv)(g).

 

(iv)                              If, in any Fiscal Year of the Company, the
Company has in effect an election under Section 754 of the Code, Capital
Accounts shall be adjusted in accordance with Treasury Regulation
Section 1.704-l(b)(2)(iv)(m).

 

(c)                                  It is the intention of the Members to
satisfy the Capital Account maintenance requirements of Regulation
Section 1.704-l(b)(2)(iv), and the foregoing provisions defining Capital
Accounts are intended to comply with such provisions.  If the Manager determines
that adjustments to Capital Accounts are necessary to comply with such
Regulations, then the adjustments shall be made, provided it does not materially
impact upon the manner in which property is distributed to the Members in
liquidation of the Company.

 

(d)                                 Except as may otherwise be provided in this
Agreement, whenever it is necessary to determine the Capital Account of a
Member, the Capital Account of such Member shall be determined after giving
effect to all allocations and distributions for transactions effected prior to
the time as of which such determination is to be made.  Any Member, including
any substituted Member, who shall acquire a Membership Interest or whose
interest shall be increased by means of a Transfer to him of all or part of the
interest of another Member, shall have a Capital Account which reflects such
Transfer.

 

6.5.                            Withdrawal and Return of Capital.  Although the
Company may make distributions to the Members from time to time in return of
their Capital Contributions, the Members shall not have the right to withdraw or
demand a return of any of their Capital Contributions or Capital Account without
the consent of all Members except upon dissolution or liquidation of the
Company.

 

6.6.                            Interest on Capital.  Except as otherwise
specifically provided in this Agreement, no interest shall be payable on any
Capital Contributions made to the Company.

 

SECTION 7
DISTRIBUTIONS TO MEMBERS

 

7.1.                            Distributions.  Available Cash shall be paid or
distributed as follows:

 

[DISTRIBUTION WATERFALL FOR THE “AIRPORT” PROPERTY:]

 

(a)                                 First, to the Members, in proportion to
their respective Supplemental Preferred Return Account balances, until their
Supplemental Preferred Return Account balances are reduced to zero;

 

12

--------------------------------------------------------------------------------


 

(b)                                 Second, to the Members, in proportion to
their respective Supplemental Capital Contribution Account balances, until their
respective Supplemental Capital Contribution Account balances are reduced to
zero;

 

(c)                                  Third, to the Keystone Investor until its
Class 1 Preferred Return Account balance has been reduced to zero;

 

(d)                                 Fourth, to the Keystone Investor until its
Class 1 Capital Contribution Account balance has been reduced to zero; and

 

(e)                                  Thereafter, (x) fifty percent (50%) to the
Keystone Investor and (y) fifty percent (50%) to MCG.

 

[DISTRIBUTION WATERFALL FOR THE “NON-AIRPORT” PROPERTIES:]

 

(a)                                 First, to the Members, in proportion to
their respective Supplemental Preferred Return Account balances, until their
Supplemental Preferred Return Account balances are reduced to zero;

 

(b)                                 Second, to the Members, in proportion to
their respective Supplemental Capital Contribution Account balances, until their
respective Supplemental Capital Contribution Account balances are reduced to
zero;

 

(c)                                  Third, to the Keystone Investor until its
Class 1 Preferred Return Account balance has been reduced to zero;

 

(d)                                 Fourth, to the Keystone Investor until its
Class 1 Capital Contribution Account balance has been reduced to zero;

 

(e)                                  Fifth, to MCG until its MCG Preferred
Return Account balance has been reduced to zero;

 

(f)                                   Sixth, to MCG until its MCG Class 2
Capital Contribution Account balance has been reduced to zero; and

 

(g)                                  Thereafter, (x) fifty percent (50%) to the
Keystone Investor and (y) fifty percent (50%) to MCG.

 

7.2.                            Timing of Distributions.  Distributions of
Available Cash shall be at such times and in such amounts as the Manager shall
reasonably determine; provided, that the Manager shall distribute Available Cash
at least once per calendar quarter unless the applicable credit agreement or
loan document to which the Company or its subsidiaries are a party prohibits
such distribution, in which case the Manager shall immediately distribute all
amounts that were not distributed on account of such prohibition as soon as
permissible under the applicable credit agreement or loan document.

 

7.3.                            Taxes Withheld.  Unless treated as a Tax Payment
Loan (as hereinafter defined), any amount paid by the Company for or with
respect to any Member on account of any

 

13

--------------------------------------------------------------------------------


 

withholding tax or other tax payable with respect to the income, profits or
distributions of the Company pursuant to the Code, the Regulations, or any state
or local statute, regulation or ordinance requiring such payment (a “Withholding
Tax Act”) shall be treated as a distribution to such Member for all purposes of
this Agreement, consistent with the character or source of the income, profits
or cash which gave rise to the payment or withholding obligation.  To the extent
that the amount required to be remitted by the Company under the Withholding Tax
Act exceeds the amount then otherwise distributable to such Member, the excess
shall constitute a loan from the Company to such Member (a “Tax Payment Loan”)
which shall be payable upon demand and shall bear interest, from the date that
the Company makes the payment to the relevant taxing authority, at the Prime
Rate plus one percent (1.00%), compounded monthly.  The Manager shall give
prompt written notice to such Member of such loan.  So long as any Tax Payment
Loan or the interest thereon remains unpaid, the Company shall make future
distributions due to such Member under this Agreement by applying the amount of
any such distribution first to the payment of any unpaid interest on all Tax
Payment Loans of such Member and then to the repayment of the principal of all
Tax Payment Loans of such Member.  The Manager shall have the authority to take
all actions necessary to enable the Company to comply with the provisions of any
Withholding Tax Act applicable to the Company and to carry out the provisions of
this Section.  Nothing in this Section shall create any obligation on the
Manager to advance funds to the Company or to borrow funds from third parties in
order to make any payments on account of any liability of the Company under a
Withholding Tax Act.

 

7.4.                            Offset for MCG Liabilities Under the Purchase
Agreement.  To the extent that the Keystone Investor or its Affiliates (each, a
“Damaged Party”) receive a decision by a court of competent jurisdiction, in a
final adjudication,  which  has determined that the Damaged Party has incurred
any claim, demand, controversy, dispute, cost, loss, damage, expense, judgment,
or loss (collectively, “Damages”), for which such Persons are entitled to
indemnification from MCG pursuant to the provisions of the Purchase Agreement,
the Manager may, in its sole discretion, withhold distributions from MCG and
instead pay them to the Damaged Party for application against the unpaid balance
remaining of such Damages.

 

SECTION 8
ALLOCATION OF PROFITS AND LOSSES

 

8.1.                            Net Profits and Net Losses.

 

(a)                                 In General.  Net Profits and Net Losses of
the Company shall be determined and allocated with respect to each Fiscal Year
or other period of the Company as of the end of such year or other period.  An
allocation to a Member of a share of Net Profits and Net Losses shall be treated
as an allocation of the same share of each item of income, gain, loss and
deduction that is taken into account in computing Net Profits and Net Losses. 
For purposes of applying Section 8.1(d), after making the Special Allocations in
Section 8.2 for the Fiscal Year or other period, if any, a Member’s Capital
Account balance shall be deemed to be increased by such Member’s share of
Company Minimum Gain and Member Minimum Gain determined as of the end of such
Fiscal Year or other period, and such other amount a Member is deemed to be
obligated to restore under Treasury Regulation §1.704-1(b)(2)(iii)(c).

 

14

--------------------------------------------------------------------------------


 

(b)                                 Allocations.  Net Profits or Net Losses for
any Fiscal Year or other period shall be allocated to the Members as follows:

 

(i)                                     Net Profits shall first be allocated to
the Members in an amount sufficient to reverse, on a cumulative basis, the
cumulative amount of any Net Losses (exclusive of any amounts previously offset
against Net Profits) allocated to the Members in the current and all prior
Fiscal Years pursuant to Section 8.1(b)(iii), allocated to each Member in the
reverse order and in proportion to the allocation of such Net Losses to such
Member;

 

(ii)                                  Then, Net Profits shall be allocated to
the Members in proportion to the amounts actually received by each Member
pursuant to Section 7.1(a)-[(d) / (f)] for each Fiscal Year with respect to such
Fiscal Year until such time as distributions are made pursuant to
Section 7.1[(e) / (g)] and at that time fifty percent (50%) to the Keystone
Investor and fifty percent (50%) to MCG; provided, that, in the event that no
amounts are actually distributed pursuant to Section 7.1 in any Fiscal Year, Net
Profits for such Fiscal Year shall be allocated to the Members in the manner
that such Net Profits would have been allocated had an amount of cash equal to
the Net Profits for such Fiscal Year been distributed pursuant to Section 7.1 in
such Fiscal Year.

 

(iii)                               Net Losses shall be allocated to the Members
in reverse order in which Net Profits were previously allocated pursuant to
Section 8.1(b)(ii), and thereafter, fifty percent (50%) to the Keystone Investor
and fifty percent (50%) to MCG.

 

(c)                                  Net Losses allocated to a Member pursuant
to Section 8.1(b) shall not exceed the maximum amount of Net Losses which can be
so allocated without causing any Member to have a deficit in his or her Adjusted
Capital Account at the end of any Fiscal Year or other period.  The portion of
Net Losses that would be allocated to a Member but for the limitation of the
prior sentence shall be allocated among the other Members having positive
balances in their Adjusted Capital Accounts in proportion to and to the extent
of such positive balances and, thereafter, in accordance with the Members’
respective economic risk of loss with respect to any indebtedness to which the
remaining Net Losses (or an item thereof), if any, is attributable.

 

(d)                                 Gain and loss from a Capital Event shall be
allocated (other than a Capital Event that is a sale pursuant to Section 10.5):

 

(i)                                     first to those Members with Adjusted
Capital Account deficits, until all such Adjusted Capital Account balances are
equal to zero;

 

(ii)                                  then, among all Members in the amount
necessary for the Adjusted Capital Account balances of each Member (as
determined after a hypothetical distribution of all cash proceeds in accordance
with Section 7.1) to equal zero, and

 

(iii)                               thereafter, fifty percent (50%) to the
Keystone Investor and fifty percent (50%) to MCG;

 

provided, that, to the extent necessary to bring the Adjusted Capital Account
balances of the Members to equal zero in Section 8.1(d)(i) and
Section 8.1(d)(ii) of this Agreement, if there are

 

15

--------------------------------------------------------------------------------


 

insufficient gains from the Capital Event, items of gross income shall be
allocated as necessary to so adjust the Adjusted Capital Account balances.

 

(e)                                  Gain and loss from a sale pursuant to
Section 10.5 shall be allocated:

 

(i)                                     first to those Members with Adjusted
Capital Account deficits, until all such Adjusted Capital Account balances are
equal to zero;

 

(ii)                                  then, among all Members in the amount
necessary for the Adjusted Capital Account balances of each Member (as
determined after a hypothetical distribution of all cash proceeds in accordance
with Section 10.6) to equal zero, and

 

(iii)                               thereafter, on a Pro Rata basis to the
Keystone Investor and to MCG;

 

provided, that, to the extent necessary to bring the Adjusted Capital Account
balances of the Members to equal zero in Section 8.1(e)(i) and
Section 8.1(e)(ii) of this Agreement, if there are insufficient gains from the
Capital Event, items of gross income shall be allocated as necessary to so
adjust the Adjusted Capital Account balances.

 

8.2.                            Special Allocations.  The following special
allocations shall be made in the following order:

 

(a)                                 Minimum Gain Chargeback.  Except as
otherwise provided in Section 1.704-2(f) of the Regulations, in the event there
is a net decrease in Company Minimum Gain during a Company taxable year, each
Member shall be allocated (before any other allocation is made pursuant to this
Section 8) items of income and gain for such year (and, if necessary, for
subsequent years) equal to that Member’s share of the net decrease in Company
Minimum Gain.

 

(i)                                     The determination of a Member’s share of
the net decrease in Company Minimum Gain shall be determined in accordance with
Regulation Section 1.704-2(g).

 

(ii)                                  The items to be specially allocated to the
Members in accordance with this Section 8.2(a) shall be determined in accordance
with Regulation Section 1.704-2(f)(6).

 

(iii)                               This Section 8.2(a) is intended to comply
with the Minimum Gain chargeback requirement set forth in Section 1.704-2(f) of
the Regulations and shall be interpreted consistently therewith.

 

(b)                                 Member Minimum Gain Chargeback:  Except as
otherwise provided in Section 1.704-2(i)(4), in the event there is a net
decrease in Member Minimum Gain during a Company taxable year, each Member who
has a share of that Member Minimum Gain as of the beginning of the year, to the
extent required by Regulation Section 1.704-2(i)(4) shall be specially allocated
items of Company income and gain for such year (and, if necessary, subsequent
years) equal to that Member’s share of the net decrease in Member Minimum Gain. 
Allocations pursuant to this subparagraph (b) shall be made in accordance with
Regulation Section 1.704-2(i)(4).  This Section 8.2(b) is intended to comply
with the requirement set forth in Regulation Section 1.704-2(i)(4) and shall be
interpreted consistently therewith.

 

16

--------------------------------------------------------------------------------


 

(c)                                  Qualified Income Offset Allocation.  In the
event any Member unexpectedly receives any adjustments, allocations or
distributions described in Treasury Regulation Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), or 1.704-1(b)(2)(ii)(d)(6) which would cause the
negative balance in such Member’s Capital Account to exceed the sum of (i) his
obligation to restore a Capital Account deficit upon liquidation of the Company,
plus (ii) his share of Company Minimum Gain determined pursuant to Regulation
Section 1.704-2(g)(1), plus (iii) such Member’s share of Member Minimum Gain
determined pursuant to Regulation Section 1.704-2(i)(5), items of Company income
and gain shall be specially allocated to such Member in an amount and manner
sufficient to eliminate such excess negative balance in his Capital Account as
quickly as possible.  This Section 8.2(c) is intended to comply with the
alternative test for economic effect set forth in Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.

 

(d)                                 Gross Income Allocation.  In the event any
Member has a deficit Capital Account at the end of any Company Fiscal Year which
is in excess of the sum of (i) any amounts such Member is obligated to restore
pursuant to this Agreement, plus (ii) such Member’s distributive share of
Company Minimum Gain as of such date determined pursuant to Regulations
Section 1.704-2(g)(1), plus (iii) such Member’s share of Member Minimum Gain
determined pursuant to Regulations Section 1.704-2(i)(5), each such Member shall
be specially allocated items of Company income and gain in the amount of such
excess as quickly as possible, provided that an allocation pursuant to this
Section 8.2(d) shall be made only if and to the extent that such Member would
have a deficit Capital Account in excess of such sum after all other allocations
provided for in this Section 8 have been made, except assuming that
Section 8.2(c), and this Section 8.2(d) were not contained in this Agreement.

 

(e)                                  Allocation of Nonrecourse Deductions. 
Nonrecourse Deductions shall be allocated to the Members in accordance with
their respective Percentage Interests.

 

(f)                                   Allocation of Member Nonrecourse
Deductions.  Member Nonrecourse Deductions  specially allocated to the Member
who bears the economic risk of loss with respect to the Member Nonrecourse Debt
to which such Member Nonrecourse Deductions are attributable in accordance with
Section 1.704-2(i)(1) of the Regulations.

 

(g)                                  Curative Allocations.  The allocations set
forth in Sections 8.2(a)-(f) and Section 8.1(c) (also “Regulatory Allocations”)
are intended to comply with certain requirements of Regulations Sections
1.704-1(b) and 1.704-2.  Notwithstanding any other provisions of this Section 8
(other than the Regulatory Allocations), the Regulatory Allocations shall be
taken into account in allocating subsequent Net Profits, Net Losses and items of
income, gain, loss and deduction among the Members so that, to the extent
possible, the net amount of such allocations of subsequent Net Profits, Net
Losses and other items and the Regulatory Allocations to each Member shall be
equal to the net amount that would have been allocated to each such Member
pursuant to the provisions of this Section 8 if the Regulatory Allocations had
not occurred.  For purposes of applying the foregoing sentence, allocations
pursuant to this Section 8.2(g) shall be made:  (i) by taking into account
Regulatory Allocations which, although not made yet, are likely to be made in
the future; and (ii) only to the extent the Manager reasonably determines that
such curative allocations are appropriate in order to realize the intended
economic agreement among the Members.

 

17

--------------------------------------------------------------------------------


 

8.3.                            Built-In Gain or Loss/Code Section 704(c) Tax
Allocations.  In the event that the Capital Accounts of the Members are credited
with or adjusted to reflect the fair market value of the Company’s property and
assets, the Members’ distributive shares of depreciation, depletion,
amortization, and gain or loss, as computed for tax purposes, with respect to
such property, shall be determined pursuant to Section 704(c) of the Code and
the Regulations thereunder, so as to take account of the variation between the
adjusted tax basis and book value of such property.  Any deductions, income,
gain or loss specially allocated pursuant to this Section 8.3 shall not be taken
into account for purposes of determining Net Profits or Net Losses or for
purposes of adjusting a Member’s Capital Account.

 

8.4.                            Tax Allocations.  Except as otherwise provided
in Section 8.3, items of income, gain, loss and deduction of the Company to be
allocated for income tax purposes shall be allocated among the Members on the
same basis as the corresponding book items were allocated under Sections 8.1
through 8.2.

 

SECTION 9
MANAGEMENT OF THE COMPANY

 

9.1.                            Powers and Duties of the Manager.

 

(a)                                 The Manager shall have the exclusive right
and power to manage, and be responsible for the operation of, the Company’s and
Project’s business, and shall have the authority under the Act and this
Agreement to do all things, that they determine, in their sole discretion to be
in furtherance of the purposes of the Company and shall have all rights, powers
and privileges available to a “Manager” under the Act.  Without limiting the
foregoing, the Manager shall have the power and authority:

 

(i)                                     To purchase and sell Company assets
including, without limitation, selling or otherwise disposing of the Project.

 

(ii)                                  To enter into any kind of activity and to
perform and carry out contracts of any kind necessary to, or in connection with,
or incidental to the accomplishment of the purposes of the Company, including,
without limitation, construction, leasing, management and similar agreements.

 

(iii)                               To borrow money and issue evidences of
indebtedness to pledge the Company’s assets, or to confess judgment on behalf of
the Company, in connection with the operation of the Company and to secure the
same by deed of trust, mortgage, security interest, pledge or other lien or
encumbrance on the assets of the Company.

 

(iv)                              To repay in whole or in part, negotiate,
refinance, recast, increase, renew, modify or extend any secured or other
indebtedness affecting the assets of the Company and in connection therewith to
execute any extensions, renewals or modifications of any evidences of
indebtedness secured by deeds of trust, mortgages, security interests, pledges
or other encumbrances covering the Project.

 

(v)                                 To employ agents, attorneys, brokers,
managing agents, architects, contractors, subcontractors and accountants on
behalf of the Company.

 

18

--------------------------------------------------------------------------------


 

(vi)                              To bring or defend, pay, collect, compromise,
arbitrate, resort to legal action, or otherwise adjust claims or demands of or
against the Company.

 

(vii)                           To enter into any kind of activity and to
perform and carry out contracts of any kind necessary to, or in connection with,
or incidental to the accomplishment of the stated purposes of the Company, so
long as said activities and contracts may be lawfully carried on or performed by
a limited Company under applicable laws and regulations.

 

(viii)                        To form subsidiaries to hold and/or manage the
Project; provided, that the Manager may not undertake any activity with respect
to such subsidiaries that the Manager would not be permitted to undertake under
the terms and conditions of this Agreement as if the Project was directly owned
by the Company.

 

(b)                                 The Manager shall have the right to enter
into and execute all contracts, documents and other agreements on behalf of the
Company and shall thereby fully bind the Company.  Persons dealing with the
Company are entitled to rely conclusively on the power and authority of the
Manager as set forth in this Agreement.

 

(c)                                  Except as provided in this Agreement, no
Member who is not the Manager, in its capacity as such, shall take any part in
the control of the affairs of the Company, undertake any transactions on behalf
of the Company or have any power to sign for or to bind the Company.

 

(d)                                 Notwithstanding anything contained in this
Section 9.1 to the contrary, the Manager shall not, without the prior consent of
MCG, make any Major Decision (hereinafter defined) with respect to the Company,
a Project or other Company business.  Each time the consent of MCG is required
under this Section 9.1(d), the Manager shall notify MCG in writing (which may be
by e-mail).  The notice shall include reasonably sufficient detail to permit MCG
to make a decision on the matter.  MCG shall respond within seven (7) Business
Days after the date it is notified of the need for such consent or action;
provided, that, if the Manager reasonably determines that the matter is an
emergency or otherwise must be decided within a shorter time period, the Manager
may indicate in the notice the need for an expedited decision and MCG shall have
three (3) Business Days to respond to the request for consent or action.  If MCG
does not respond within such seven (7) or three (3) Business Day period, then
such matter or action requested shall be deemed approved by MCG.  A “Major
Decision” as used in this Agreement means any decision (or action) with respect
to the following matters:

 

(i)                                     (x) Purchasing additional Company assets
outside of the ordinary course of business or any additional real property, or
(y) selling the Project;

 

(ii)                                  Changing the purpose of the Company or
entering into businesses that are not consistent with the Company’s purpose, and
establishing or making a material amendment to the business plan for the
Project;

 

(iii)                               The Initial Financing, and any refinancing
of the Initial Financing (other than extensions of the Initial Financing in
accordance with its terms), or entering into additional financings, mortgage
financing or other credit facilities in addition to the Initial Financing;

 

19

--------------------------------------------------------------------------------


 

(iv)                              Making capital calls for Supplemental Capital
Contributions (or any Capital Contributions other than those contributed
pursuant to Section 6.1).  Requests for additional Capital Contributions shall
be subject to the following procedures: The Manager shall request Supplemental
Capital Contributions only for significant capital projects, tenant improvements
and other legitimate business purposes that the Manager reasonably believes
cannot reasonably be funded from Project revenue.  In approving the Major
Decision, MCG and the Keystone Investor shall indicate the portion of such
Supplemental Capital Contribution that each shall fund (provided, that each
shall have the right to fund fifty percent (50%) of such Supplemental Capital
Contribution and if one of them does not desire to fund its pro rata share of
the Supplemental Capital Contribution, the other may fund the remainder).  When
the Manager and Members have reached a decision on whether to approve the
funding of the Supplemental Capital Contribution and the percentage that each
Member would fund, the Manager shall issue a capital call for such amount in
accordance with Section 6.2.

 

(v)                                 Settling or compromising any claims or
causes of action against the Company, or agreeing on behalf of the Company to
pay any disputed claims or causes of action, if payments by the Company pursuant
to such settlements, compromises, or agreements would exceed Two Hundred Fifty
Thousand Dollars ($250,000);

 

(vi)                              Forming Company subsidiaries other than as
contemplated by this Agreement, the Company’s business plan or financing
agreements approved by MCG;

 

(vii)                           Electing to restore or reconstruct the Project
after a condemnation or casualty, or reinvesting insurance or condemnation
proceeds after such an event;

 

(viii)                        Engaging in any of the following actions in a
manner that is a material deviation from the business plan for the Project:
exchanging or subdividing, or granting options with respect to, all or any
portion of the Project; acquiring any option with respect to the purchase of any
real property;  granting or relocating of easements benefiting or burdening the
Project; adjusting the boundary lines of the Project; granting road and other
right-of-ways and similar dispositions of interests in the Project; or changing
the zoning or any restrictive covenants applicable to the Project;

 

(ix)                              Selecting the Company’s auditors; provided,
that Mayer Hoffman McCann P.C. shall be deemed acceptable auditors by the
Members;

 

(x)                                 (x) Making tax elections, (y) establishing
tax or accounting policies, including policies for the depreciation of Company
property, or resolving accounting matters that affect M-C Corp’s compliance with
any rules or regulations promulgated by the Securities Exchange Commission, or
(z) settling disputes with tax authorities, in each case in a manner that would
affect M-C Corp.’s REIT status or ability to comply with REIT Requirements;

 

(xi)                              Establishing leasing guidelines for the
Project, or entering into a lease with tenants at the Project that does not
comply with the leasing guidelines; provided, that MCG shall not have the right
to approve such leases or amendments to the leasing guidelines if a

 

20

--------------------------------------------------------------------------------


 

lender to the Company or its subsidiaries approves such leases or amendments to
leasing guidelines in accordance with its loan documents;

 

(xii)                           Commingling Company funds with the funds of any
other Person;

 

(xiii)                        Admitting, including by assignment of economic
rights or permitting encumbrances of interests, any Member other than a Transfer
permitted pursuant to Section 10;

 

(xiv)                       Merging or consolidating the Company with or into
another entity, invest in or acquire an interest in any other entity, reorganize
the Company, or make a binding commitment to do any of the foregoing;

 

(xv)                          Filing any voluntary petition for the Company
under Title 11 of the United States Code, the Bankruptcy Act, seek the
protection of any other federal or state bankruptcy or insolvency law, fail to
contest a bankruptcy proceeding; or seek or permit a receivership or make an
assignment for the benefit of its creditors;

 

(xvi)                       Voluntarily dissolving or liquidating the Company;

 

(xvii)                    Entering into, amending, modifying (including making
price adjustments), replacing, waiving the provisions of, or granting consents
under, any of the terms and conditions of any agreement or other arrangement
with the Manager or its Affiliates or paying fees or other compensation to the
Manager or its Affiliates (except for the agreements with, and payments of fees
to, the Manager and its Affiliates specifically provided for in this Agreement),
or terminating any such agreement (but the foregoing shall not imply that any
such agreement can be amended or modified without the written consent of all
parties to such agreement); and

 

(xviii)                 Causing the Company to loan Company funds to any Person.

 

(e)                                  If the Manager and MCG disagree with
respect to a Major Decision, they shall attempt to resolve such disagreement in
good faith for ten (10) Business Days following MCG’s notice to Manager of such
disagreement.  If such disagreement is not resolved within ten (10) Business
Days, then either MCG, on the one hand, or the Manager and the Keystone Investor
(acting together), on the other hand, may initiate the buy-sell procedures under
Section 10.4.

 

(f)                                   Budget Approval.

 

(i)                                     The initial budget of the Company (the
“Initial Budget”) is attached to this Agreement as Exhibit B, which budget has
been approved by the Manager and MCG.  At least sixty (60) days prior to the
commencement of each Fiscal Year of the Company (beginning for the Fiscal Year
2014), the Manager shall cause to be prepared and shall submit to MCG a budget
in reasonable detail for such Fiscal Year.  At the request of MCG, the Manager
will meet with MCG, at a time and place reasonably agreed to by the parties, to
discuss each proposed budget.  At such meetings, the Manager shall provide to
MCG back-up materials that MCG may reasonably request regarding each proposed
budget.  MCG shall consider such budget

 

21

--------------------------------------------------------------------------------


 

and shall, at least thirty (30) days prior to the commencement of the upcoming
Fiscal Year, approve or reject such budget.  If MCG rejects a budget, the
Manager and MCG shall use diligent efforts to revise the proposed budget in form
and substance satisfactory to both the Manager and MCG in their reasonable
judgment.  Each budget approved by MCG pursuant to this Section 9.1(f),
including the Initial Budget, is hereafter called the “Approved Budget.”  If the
Manager and MCG cannot agree on an Approved Budget for a Fiscal Year prior to
January 31 of such Fiscal Year, then either MCG, on the one hand, or the Manager
and the Keystone Investor (acting together), on the other hand, may initiate the
buy-sell procedures under Section 10.4.

 

(ii)                                  The Manager may make the expenditures
provided for in and otherwise implement the Approved Budget, and may expend
amounts in excess of the Approved Budget provided that overall expenditures for
a Fiscal Year do  not exceed the Approved Budget by more than ten percent
(10%).  If the Manager desires to expend amounts in excess of such amount, then
it shall be a “Major Decision” subject to the procedures of Section 9.1(d).

 

(iii)                               Until final approval of an Approved Budget
by MCG, the Manager shall be authorized to operate the Project on the basis of
the previous Fiscal Year’s Approved Budget, together with an increase in such
Approved Budget equal to the actual increase in expenses associated with real
estate taxes and assessments, insurance premiums, debt service and utilities
relating to the Project.  Any and all projections contained in any Approved
Budget or prior version provided by the Manager are simply estimates and
assessments and do not constitute any guaranty of performance whatsoever.

 

(iv)                              Notwithstanding the approval rights of MCG in
this Section 9.1(f), a budget shall be deemed to be an “Approved Budget,” and
MCG shall not have the right to approve it, if a lender to the Company or its
subsidiaries approves such budget in accordance with its loan documents.  In
addition, any expenditure that MCG would have the right to approve under
Section 9.1(f)(ii) shall be deemed approved if a lender to the Company or its
subsidiaries approves such expenditure in accordance with its loan documents.

 

9.2.                            Other Activities.  Any Member (including the
Manager) and Affiliates of any of them may act as general, limited or managing
members for other companies or managers or members of other limited liability
companies engaged in businesses similar to those conducted hereunder, even if
competitive with the business of the Company.  Nothing herein shall limit any
Member, or Affiliates of any of them, from engaging in any other business
activities, and the Members and their Affiliates shall not incur any obligation,
fiduciary or otherwise, to disclose, grant or offer any interest in such
activities to any party hereto.

 

9.3.                            Indemnification.  Each Member (including the
Manager), its members, managers, agents, employees and representatives shall be
indemnified by the Company to the fullest extent permitted by law, against any
losses, judgments, liabilities, expenses and amounts paid in settlement of any
claims sustained by it or any of them in connection with the Company, provided
that such liability or loss was not the result of fraud or willful misconduct on
the part of such Member or such person.  Without limiting the foregoing, the
Company shall indemnify MCG and M-C Corp., M-C LP, and their Affiliates to the
fullest extent permitted by law, against any losses, judgments, liabilities,
expenses (including reasonable attorneys’ fees) and amounts paid in settlement
of any claims sustained by it or any of them in connection with the Initial

 

22

--------------------------------------------------------------------------------


 

Financing and any other funds borrowed by the Company, provided that such
liability or loss was not the result of fraud, willful misconduct or gross
negligence on the part of such indemnified Persons.  All rights to
indemnification permitted herein and payment of associated expenses shall not be
affected by the dissolution or other cessation of the existence of the Member,
or the withdrawal, adjudication of bankruptcy or insolvency of the Member. 
Expenses incurred in defending a threatened or pending civil, administrative or
criminal action, suit or proceeding against any Person who may be entitled to
indemnification pursuant to this Section 9.3 may be paid by the Company in
advance of the final disposition of such action, suit or proceeding, if such
Person undertakes to repay the advanced funds to the Company in cases in which
it is not entitled to indemnification under this Section 9.3.

 

9.4.                            Agreements with, and Fees to, the Manager or its
Affiliates.  The Manager or its Affiliates may enter into any contract or
agreement with the Company or the Project for the provision of services to the
Company or the Project, including, without limitation, providing property
management, leasing, development, brokerage, construction, financing and
accounting services for the Project, if such contract or agreement is necessary
or desirable for the Company’s or Project’s business.  Without the consent of
MCG, (i) contracts to provide leasing, development, property and asset
management services shall be on customary terms and may provide for the payment
of fees to the Project, the Company or its Affiliates at rates that do not
exceed market rates, and (ii) salaries and other costs of the Manager’s or its
Affiliates’ employees who perform property-level services may be paid by the
Project at rates that do not exceed market rates, in each case as determined by
the Manager in its reasonable discretion.  If the Manager or its Affiliates
enter into any such contracts or pay any such fees, such fees will be paid as
follows: (i) eighty percent (80%) to the Manager or its designated Affiliate;
and (ii) twenty percent (20%) to MCG or its designated Affiliate.

 

9.5.                            REIT Provisions.

 

(a)                                 Notwithstanding anything herein to the
contrary, the Members hereby acknowledge the status of M-C Corp. as a real
estate investment trust (a “REIT”). The Members further agree that the Company
(and any subsidiaries) and the Project shall be managed in a manner so that: 
(a) the Company’s gross income meets the tests provided in Section 856(c)(2) and
(3) of the Code as if the Company were a REIT; (b) the Company’s assets meet the
tests provided in Section 856(c)(4) of the Code as if the Company were a REIT;
and (c) the Company minimizes federal, state and local income and excise taxes
that may be incurred by M-C Corp or any of its affiliates, including taxes under
Code Sections 857(b), 860(c) or 4981 (collectively and together with other REIT
provisions of the Code or Regulations, the “REIT Requirements”) provided that
such minimization does not unreasonably increase taxes or costs for the other
Members.  The Members hereby acknowledge, agree and accept that, pursuant to
this Section 9.5(a), the Company (or any of its subsidiaries) may be precluded
from taking, or may be required to take, an action which it would not have
otherwise taken, even though the taking or not taking of such action might
otherwise be advantageous to the Company (or any of its subsidiaries) and/or to
one or more of the Members (or one or more of their subsidiaries or affiliates).

 

(b)                                 Notwithstanding any other provision of this
Agreement to the contrary, neither the Manager nor any Member will require the
Company to take any material action

 

23

--------------------------------------------------------------------------------


 

which may, in the reasonable opinion of MCG’s tax advisors or legal counsel,
result in the loss of M-C Corp.’s status as a REIT.  Furthermore, the Manager
shall take reasonable steps to structure the Company’s (or any subsidiary’s)
transactions to eliminate any prohibited transactions tax or other taxes that
may be applicable to MCG and/or M-C Corp to the extent such actions do not
impose an unreasonable cost or tax on other Members.

 

(c)                                  If MCG’s counsel reasonably determines that
a taxable REIT subsidiary (as described in Section 856(l) of the Code) (a “TRS”)
should be established to hold MCG’s Membership Interest, or to provide services
at the Project, then M-C Corp., MCG or the Members (or any of their affiliates),
as applicable, may form, or cause to be formed, such TRS only if it (i) provides
at least five (5) days prior written notice thereof to the Members and
(ii) prepares forms for election under Section 856(l)(l)(B) of the Code (in
accordance with guidance issued by the Internal Revenue Service) for M-C Corp.
and causes the TRS to execute such election form and forwards it to the Company,
and each Member for execution and filing by M-C Corp. if it so chooses.  Each
Member shall reasonably cooperate with the formation of any TRS and execute any
documents deemed reasonably necessary by M-C Corp. or MCG in connection
therewith.  The Members shall reasonably cooperate in structuring ownership in
the TRS favorably for all Members.

 

(d)                                 Without limiting the provisions of this
Section 9.5, the Manager shall:

 

(i)                                     distribute sufficient cash to allow M-C
Corp. to make all distributions attributable to its investment in the Company
that are required due to its REIT status; provided, that, no cash shall be
required to be distributed pursuant to this Section 9.5(d)(i) to the extent
that: (y) the amounts required to be distributed by M-C Corp. are due solely to
allocations of Net Profits or gain made to MCG pursuant to Section 8.1(b)(i),
Section 8.1(d) (provided that all proceeds resulting from the Capital Event that
are available for distribution are distributed pursuant to Section 7.1 within 5
Business Days of the Capital Event) or Section 8.1(e) (provided that all
proceeds resulting from the sale pursuant to Section 10.5 that are available for
distribution are distributed pursuant to Section 10.6 within 5 Business Days of
the sale); or (z) such distribution is prohibited under an applicable credit
agreement or loan document to which the Company or its subsidiaries are a party,
provided that all amounts that were not distributed due to this
Section 9.5(d)(i)(z) are immediately distributed as soon as permissible under
the applicable credit agreement or loan document;

 

(ii)                                  promptly deliver to MCG, following any
request made by MCG from time to time, financial information demonstrating that
the Company is in compliance with the REIT Requirements;

 

(iii)                               deliver no later than twenty (20) days after
the end of each fiscal quarter of each Fiscal Year, except for the fourth fiscal
quarter, and thirty (30) days after the end of the fourth fiscal quarter of each
Fiscal Year, certification that the Company is in compliance with the REIT
Requirements;

 

(iv)                              permit MCG to review any new leases and
material modifications to existing leases (including renewals) for 2 Business
Days prior to Company signing such new leases, provided that if MCG raises no
issues with the lease, Company may enter into it, and

 

24

--------------------------------------------------------------------------------


 

MCG shall only request changes to the lease to the extent that a lease is
reasonably likely to cause the Company to not comply with the requirements of
Sections 9.5(a) and/or (b) of this Agreement;

 

(v)                                 request MCG’s permission prior to purchasing
any interest in another entity or real property, provided that such permission
may only be withheld by MCG if such investment would cause the Company to
violate the requirements of Section 9.5(a) and/or (b) of this Agreement;

 

(vi)                              request MCG’s permission before beginning to
offer any new services at the Project, provided that such permission may only be
withheld by MCG if offering such services was reasonably likely to cause the
Company to violate the requirements of Section 9.5(a) and/or (b) of this
Agreement.  In the event that providing such service would cause problems in
complying with the REIT Requirements, Manager and an MCG will work together to
structure offering such services under 9.5(c);

 

(vii)                           request MCG’s permission before depositing or
investing cash in any manner other than in US dollars in a checking or money
market account at a bank, or a money market fund, in the United States, provided
that such permission may only be withheld by MCG if such investment of cash
would cause the Company to violate the requirements of Section 9.5(a) and/or
(b) of this Agreement;

 

(viii)                        request MCG’s permission prior to selling or
beginning to market the Project for sale or any assets thereof prior to 2 years
after the acquisition of the Project provided that such permission may only be
withheld by MCG if the marketing or sale of the Project or any assets thereof
was reasonably likely to cause the Company to violate the requirements of
Section 9.5(a) and/or (b) of this Agreement; and

 

(ix)                              restructure the offering of services at the
Project in accordance with MCG’s advice, if such advice is to prevent the
Company from violating the requirements of Section 9.5(a), (b) and/or (c) of
this Agreement.

 

9.6.                            Loan Documents.  Notwithstanding anything to the
contrary contained in this Section 9 or the other provisions of this Agreement,
the Members agree not to do anything, or cause, permit or suffer anything to be
done which is prohibited by, or contrary to, the terms of the loan documents for
the Initial Financing or any other loan documents entered into by the Company or
its subsidiaries in connection with the financing of the Project.

 

SECTION 10
TRANSFERABILITY OF MEMBERSHIP INTERESTS

 

10.1.                     Transfers.

 

(a)                                 A Member (other than the Manager) may not
withdraw or Transfer all or any part of its Membership Interest without the
prior written consent of the Manager; provided, that any Member may Transfer its
Membership Interest, in whole but not in part, to an Affiliate without the
consent of the Manager (provided, further, that, in the case of the Keystone
Investor, such Affiliate must be controlled by William Glazer).  In addition, a
merger involving M-C

 

25

--------------------------------------------------------------------------------


 

Corp. or M-C LP, or the sale of all or substantially all of the assets of M-C
Corp. or M-C LP shall not be deemed a Transfer by MCG.

 

(b)                                 The Manager may not Transfer all or any part
of its Membership Interest without the consent of all of the Members; provided,
that the Manager may Transfer its Membership Interest, in whole but not in part,
to an Affiliate that is controlled by William Glazer without the consent of the
Members.

 

(c)                                  Notwithstanding the other provisions of
this Section 10.1, no Transfer may occur without the consent of all Members if
such Transfer would (i) result in the Company being treated as a “publicly
traded partnership” within the meaning of Section 7704 of the Code, (ii) violate
any securities or other laws or (iii) materially increase the regulatory
compliance burden on the Company or any of its Members or the Manager.

 

10.2.                     Substitution of Assignees.

 

(a)                                 No assignee of the Membership Interest of
any Member shall have the right to be admitted to the Company as a Member unless
all of the following conditions are satisfied:

 

(i)                                     the fully executed and acknowledged
written instrument of assignment which has been filed with the Manager and sets
forth the intention of the assignor that the assignee become a Member in its
place;

 

(ii)                                  the assignor and assignee execute and
acknowledge such other instruments as the Manager and, in the case of transfers
by the Manager to non-Affiliates, the other Members, may deem necessary or
desirable to effect such admission, including the written acceptance and
adoption by the assignee of the provisions of this Agreement and the assumption
by the assignee of all obligations of the assignor under this Agreement arising
from and after the date of such transfer;

 

(iii)                               if requested by the Manager, counsel
satisfactory to the Manager shall have provided advice (which need not be an
opinion, but which must be reasonably satisfactory to the requesting party) that
(A) such transaction may be effected without registration under the Securities
Act of 1933, as amended, or violation of applicable state securities laws,
(B) the Company will not be required to register under the Investment Company
Act of 1940, as in effect at the time of rendering such opinion as a result of
such transfer and (C) will not change the tax status of the Company, including,
but not limited to, causing the Company to be a “publicly traded partnership”
within the meaning of Section 7704 of the Code or (D) otherwise subject the
Company or its Members to increased regulatory burden; and

 

(iv)                              the assignee has paid all reasonable expenses
incurred by the Company (including its legal fees) as a result of such transfer,
the cost of the preparation, filing and publishing of any amendment to the
Company’s Certificate of Organization or any amendments of filings under
fictitious name registration statutes.

 

(b)                                 Once the above conditions have been
satisfied, the assignee shall become a Member on the first day of the next
following calendar month.  The Company shall, upon

 

26

--------------------------------------------------------------------------------


 

substitution, thereafter make all further distributions on account of the
Membership Interests so assigned to the assignee for such time as the Membership
Interests are transferred on its books in accordance with the above provisions. 
Any person so admitted to the Company as a Member shall be subject to all
provisions of this Agreement as if originally a party hereto.

 

10.3.                     Compliance with Securities Laws.  The Members
acknowledge and confirm that their respective Membership Interests constitute a
security which has not been registered under any federal or state securities
laws by virtue of exemptions from the registration provisions thereof and
consequently cannot be sold except pursuant to appropriate registration or
exemption from registration as applicable.  No Transfer or assignment of all or
any part of a Membership Interest (except a Transfer upon the death, incapacity
or bankruptcy of a Member to his personal representative and beneficiaries),
including, without limitation, any Transfer of a right to distributions, profits
and/or losses to a Person who does not become a Member, may be made unless, if
requested pursuant to Section 10.2(a)(iii), the Company is provided with
satisfactory advice of counsel to the effect that such Transfer or assignment
(a) may be effected without registration under the Securities Act of 1933, as
amended, or the Investment Company Act of 1940, as amended, (b) does not violate
any applicable federal or state securities laws (including any investment
suitability standards) applicable to the Company or the Members, (c) does not
materially increase the regulatory burdens applicable to the Company or the
Members, and (d) does not alter the Company’s status as a partnership for
taxation purposes.

 

10.4.                     Buy/Sell.

 

(a)                                 Either MCG, on the one hand, or the Manager
and the Keystone Investor (acting together), on the other hand, shall have the
right and the option to implement the buy/sell procedure as set forth in this
Section 10.4 if permitted to do so under Section 9.1(e).  For the purposes of
this Section 10.4, the Manager and Keystone Investor shall be considered one
Member.

 

(b)                                 Any Member which intends to exercise its
buy/sell option hereunder (the “Notifying Member”) shall first give notice of
its intent to the other Member (the “Buy/Sell Notice”) which Buy/Sell Notice
shall (1) contain a statement of irrevocable intent to utilize this
Section 10.4, (2) contain a statement of the aggregate dollar amount which the
Notifying Member is willing to pay in cash for all of the assets of the Company,
free and clear of all liabilities and obligations relating thereto (the
“Specified Valuation Amount”) as of the date of the Buy/Sell Notice,
(3) disclose all material liabilities and potential material liabilities of the
Company actually known to the Notifying Member and (4) disclose the terms and
details of any discussion, offer, contract, similar agreement or documents that
the Notifying Member has negotiated or discussed during the 180 days preceding
the delivery of the Buy/Sell Notice with any potential purchaser or equity
provider (but not debt financier) of or with respect to the Project (or any
portion thereof).  The other Member, after receiving the Buy/Sell Notice
(“Receiving Member”), shall have the option to either:  (A) sell its entire
Membership Interest to the Notifying Member for an amount equal to the amount
the Receiving Member would be entitled to receive if the Company sold all of its
assets for the Specified Valuation Amount on the date of the Buy/Sell Notice and
immediately thereafter the Company paid all liabilities and obligations of the
Company (whether or not such liabilities and/or obligations were listed in the
Buy/Sell Notice), and deducted customary closing costs (excluding brokerage fees
and

 

27

--------------------------------------------------------------------------------


 

commissions) that would be associated with a third party sale, and, subject to
Section 10.6, distributed the net proceeds and any other Company assets to each
Member in liquidation of the Company pursuant to Section 11 (any disputes
regarding such amounts shall be resolved by the Approved Accountants);
(B) purchase the entire Membership Interest of the Notifying Member for an
amount equal to the amount the Notifying Member would be entitled to receive if
the Company sold all of its assets for the Specified Valuation Amount on the
date of the Buy/Sell Notice and immediately thereafter the Company paid all
liabilities and obligations of the Company (whether or not such liabilities
and/or obligations were listed in the Buy/Sell Notice), and deducted customary
closing costs that would be associated with a third party sale, and, subject to
Section 10.6, distributed the net proceeds and any other Company assets to each
Member in liquidation of the Company pursuant to Section 11 (any disputes
regarding such amounts shall be resolved by the Approved Accountants); or
(C) implement the listing procedures described in Section 10.5, in which case
the additional buy/sell procedures described in the remaining provisions of this
Section 10.4 shall no longer apply unless and until the buy/sell procedures are
re-initiated in accordance with Sections 10.4 and 10.5.  If the Receiving Member
disputes the Notifying Member’s statement of the amount payable to each Member
based on the Specified Valuation Amount (there shall be no right to challenge
the Specified Valuation Amount itself), it shall promptly provide notice of such
dispute to the Notifying Member and to the Approved Accountants, which dispute
the Approved Accountants shall resolve within thirty (30) days of the Buy/Sell
Notice (which resolution shall include a written report delivered to all Members
specifying the calculations and assumptions underlying such resolution, and
shall be binding).  Any such dispute shall stay the time periods set forth in
this Section 10.4(b) from the date on which notice of such dispute is given to
the Notifying Member through and including the date on which the Approved
Accountants provide a written report of the resolution of such dispute.

 

(c)                                  The Receiving Member shall give written
notice (the “Election Notice”) to the Notifying Member of its election under
Section 10.4(b) within thirty (30) days after receiving such Buy/Sell Notice
(the “30 Day Period”).  If the Receiving Member does not send its Election
Notice within such 30 Day Period, such Receiving Member(s) shall be deemed
conclusively to have elected to sell its entire Membership Interest.  The Member
obligated to purchase under this Section 10.4(c) shall fix a closing date not
later than sixty (60) days following the earlier of the date of the delivery of
the Election Notice and the expiration of such 30 Day Period (which period may
be extended if lender approval, if required, has not been obtained by such date)
and shall deposit five percent (5%) of the purchase price (the “Deposit”) in the
escrow established for the closing of the sale.  At such closing, the selling
Member shall Transfer to the buying Member (or the buying Member’s nominee(s))
its entire Membership Interest free and clear of all liens and competing claims
and shall deliver to the buying Member (or the buying Member’s nominee(s)) such
instruments of transfer and such evidence of due authorization, execution, and
delivery, and of the absence of any such liens or competing claims, as the
buying Member (or the buying Member’s nominee(s)) shall reasonably request.  If
the Membership Interest of any Member is purchased pursuant to this
Section 10.4(c), then, effective as of the closing for such purchase, the
selling Member shall withdraw as a Member and, if applicable, Manager, of the
Company.  In connection with any such withdrawal of the selling Member, the
buying Member may cause any nominee designated in the sole and absolute
discretion of the buying Member to be admitted as a substituted Member of the
Company.  In addition, it shall be a condition of such sale that the purchasing
Member either (i) cause the selling Member to be released from any

 

28

--------------------------------------------------------------------------------


 

guarantees or indemnities entered into by the selling Member in connection with
the Project or other Company business pursuant to releases reasonably acceptable
to the selling Member or (ii) cause a creditworthy affiliate of the purchasing
Member (in the selling Member’s reasonable judgment) to indemnify and hold
harmless the selling Member from and against any and all liabilities under such
guarantees and indemnities occurring on or after the date of the sale pursuant
to an indemnification agreement reasonably acceptable to the selling Member. 
Each Member shall pay its own legal, accounting and other consultant fees and
expenses in connection with consummating a transaction under this
Section 10.4(c), and all other closing costs shall be allocated equally between
the Members. Each Member shall pay its own legal, accounting and other
consultant fees and expenses in connection with consummating a transaction under
this Section 10.4(c), and all other closing costs shall be allocated 50% to the
selling Member and 50% to the purchasing Member.

 

(d)                                 The selling Member hereby irrevocably
constitutes and appoints the purchasing Member as its attorney-in-fact to
execute, acknowledge and deliver such instruments as may be necessary or
appropriate to carry out and enforce the provisions of this Section 10.4
following the failure of the selling Member to execute, acknowledge and deliver
such instruments as and when required herein, after written request to do so. 
If the purchasing Member defaults in the performance of its obligations under
this Section 10.4, the selling Member may, as its exclusive remedy (except for
the purchasing Member’s loss of rights described below), either (i) retain the
Deposit as liquidated damages or (ii) acquire the purchasing Member’s Membership
Interest at a ten percent (10%) discount to the price that would otherwise have
been applicable to an acquisition of such Member’s Membership Interest under
this Section 10.4 and with an extra sixty (60) days (from the time of default)
to make such decision, and an extra sixty (60) days (from the time of such
election) to close, but otherwise on the terms described in this Section 10.4. 
If the selling Member defaults, the purchasing Member may enforce its rights by
specific performance (and damages incidental to a specific performance action
which are allowed as part of such action as well as a dollar amount equal to the
Deposit), as its exclusive remedy.

 

(e)                                  Notwithstanding anything to the contrary in
this Section 10.4, the amount to be paid for the selling Member’s Membership
Interest in the Company shall be adjusted as follows:  There shall be
determined, as of the date of the closing: (i) the aggregate amount of all
Capital Contributions made by the selling Member between the date of the
Buy/Sell Notice and the date of the Closing, and (ii) the aggregate amount of
all distributions of capital made to the selling Member during such period
pursuant to Section 7.  If (A) the amount determined under (i) exceeds the
amount determined under (ii), then the amount to be received by the selling
Member shall be increased by the amount of such excess, and (B) if the amount
determined under (ii) exceeds the amount determined under (i), then the amount
to be received by the selling Member shall be decreased by the amount of such
excess.

 

10.5.                     Listing Procedures.  If Receiving Member in response
to a Buy/Sell Notice elects to implement the listing procedures described in
this Section 10.5, then promptly after the Receiving Member delivers its
Election Notice (and in any event within 10 days thereafter), the Receiving
Member shall provide the other Member with the names of three (3) real estate
brokers that the Receiving Member would like to engage for the purpose of
listing the Project for sale and the other Member shall, within seven (7) days
of receiving the proposed real estate

 

29

--------------------------------------------------------------------------------


 

brokers, select one of the three (3) brokers to act as the listing agent for the
Project.  Thereafter, the Members and the listing agent shall cooperate
diligently and in good faith to effectively market the Project for sale for an
aggregate purchase price no less than 103% of the Specified Valuation Amount set
forth in the Buy/Sell Notice that led to the implementation of these listing
procedures and otherwise on customary and reasonable terms for property sales
similar to a sale of the Project (such terms to include, without limitation,
customary representations and warranties, a customary survival period for
representation and warranties, customary liability limits for breaches of
representations and warranties, customary proration provisions and customary
cost allocations) (collectively, the “Acceptable Terms”).  If, in the course of
marketing the Project, the Company receives multiple purchase offers, then,
except as set forth below and, otherwise, absent clear differences in the
ability of the purchaser to close or in the potential post-closing liability of
the Company as seller, the Company shall accept the offer that would result in
the highest cash purchase price to the Company and shall thereafter diligently
proceed to a closing of the sale of the Project.  Subject to the requirement to
maximize the aggregate cash purchase price to the Company in accordance with the
preceding terms of this Section 10.5, the Company shall not reject (and the
Members are hereby conclusively deemed to have approved) any offer to purchase
the Project for 103% of the Specified Valuation Amount if such offer is
otherwise on Acceptable Terms.  If the Company, despite its good faith efforts,
is unable, during the six (6) months following the Election Notice that
triggered these listing procedures (the “Listing Period”), to enter into a
purchase and sale agreement on Acceptable Terms providing for the sale of the
Project for a purchase price of at least 103% of the Specified Valuation Amount,
then the Members may attempt to agree upon a reduced Specified Valuation Amount
for purposes of these listing procedures, or, alternatively, any Member may
re-initiate the buy/sell procedures described in Section 10.4.  Under no
circumstance shall a Member, or their respective Affiliates, be permitted to
purchase the Project pursuant to this Section 10.5 without the prior written
consent of the other Member.

 

10.6.                     Payments / Distributions in Connection with the
Buy/Sell and Listing Procedures. Notwithstanding any other provision of
Section 10.4 or Section 10.5, if (i) the sale of a Member’s Membership Interest
is undertaken pursuant to Section 10.4, or if the Project is sold and the
proceeds of such sale are distributed pursuant to Section 10.5, and the
Specified Valuation Amount would result in a Member, as selling Member (under
Section 10.4), or both Members (under Section 10.5), not receiving an amount
equal to at least such Member’s unreturned Capital Contributions, plus the
accrued and undistributed Preferred Return thereon, then, (i) in the case of
Section 10.4, the sale price will be determined as if the Specified Valuation
Amount was distributed Pro Rata or, (ii) in the case of Section 10.5,
distributions will be made Pro Rata.  In addition, to the extent the Company or
its subsidiary must pay a  prepayment penalty or other fee or penalty as a
result of the exercise of the buy/sell provisions of Section 10.4 or the listing
procedures provisions of Section 10.5, the Notifying Member will be solely
responsible for paying such fee or penalty.

 

30

--------------------------------------------------------------------------------


 

SECTION 11
TERMINATION OF THE COMPANY

 

11.1.                     Dissolution.

 

(a)                                 The Company shall be dissolved upon the
happening of any of the following events:

 

(i)                                     the bankruptcy, insolvency, dissolution,
death, resignation, withdrawal, retirement, insanity or adjudication of
incompetency (collectively “Withdrawal”) of the Manager, unless the Keystone
Investor elects to continue the Company and designate a substitute Manager to
continue the business of the Company and such substitute Manager agrees in
writing to accept such election;

 

(ii)                                  the sale or other disposition of all or
substantially all of the assets of the Company (except under circumstances
where: (x) all or a portion of the purchase price is payable after the closing
of the sale or other disposition; (y) the Company retains a material economic or
ownership interest in the entity to which all or substantially all of its assets
are transferred; or (z) the Members decide to continue the Company); or

 

(iii)                               subject to Section 9.1(d), a determination
by the Manager, in its reasonable discretion, that the Company should be
dissolved.

 

In the event of the Manager’s Withdrawal under Section 11.1(a)(i) above or
otherwise, the Manager shall be converted to a special Member which shall have
the same financial interests in the Company as it had as Manager but shall have
no consent rights and no right to participate in management of the Company.

 

(b)                                 Dissolution of the Company shall be
effective on the day on which the event occurs giving rise to the dissolution,
but the Company shall not terminate until the Company’s Certificate of
Organization shall have been canceled and the assets of the Company shall have
been distributed as provided below.  Notwithstanding the dissolution of the
Company prior to the termination of the Company, as aforesaid, the business of
the Company and the affairs of the Members, as such, shall continue to be
governed by this Agreement.

 

(c)                                  The bankruptcy, death, dissolution,
liquidation, termination or adjudication of incompetency of a Member shall not
cause the termination or dissolution of the Company and the business of the
Company shall continue.  Upon any such occurrence, the trustee, receiver,
executor, administrator, committee, guardian or conservator of such Member (such
Member’s “Successor”) shall have all the rights of such Member for the purpose
of settling or managing its estate or property, subject to satisfying conditions
precedent to the admission of such assignee as a substitute Member. The Transfer
by such trustee, receiver, executor, administrator, committee, guardian or
conservator of any Membership Interest shall be subject to all of the
restrictions, hereunder to which such Transfer would have been subject if such
Transfer had been made by such bankrupt, deceased, dissolved, liquidated,
terminated or incompetent Member.  In the event of any other withdrawal of a
Member, such Member shall only be entitled to Company distributions
distributable to him but not actually paid to him prior to such withdrawal and
shall not have any right to have his Membership Interest purchased or paid for.

 

31

--------------------------------------------------------------------------------


 

11.2.                     Liquidation.

 

(a)                                 Except as otherwise provided in Section 11.1
above, upon dissolution of the Company, the Manager shall liquidate the assets
of the Company, apply and distribute the proceeds thereof as contemplated by
this Agreement and cause the cancellation of the Company’s Certificate of
Organization.  As soon as possible after the dissolution of the Company, a full
account of the assets and liabilities of the Company shall be taken, and a
statement shall be prepared by the independent accountants then acting for the
Company setting forth the assets and liabilities of the Company.  A copy of such
statement shall be furnished to each of the Members within ninety (90) days
after such dissolution.  Thereafter, the assets shall be liquidated as promptly
as possible and the proceeds thereof shall be applied in the following order:

 

(i)                                     the expenses of liquidation and the
debts of the Company, other than the debts owing to the Members, shall be paid;

 

(ii)                                  any reserves shall be established or
continued by the Manager necessary for any contingent or unforeseen liabilities
or obligations of the Company or its liquidation.  Such reserves shall be held
by the Company for the payment of any of the aforementioned contingencies, and
at the expiration of such period as the Manager shall deem advisable, the
Company shall distribute the balance to pay debts owing to the Members, with any
remaining balance being distributed pursuant to clause (iii); and

 

(iii)                               the balance shall be distributed in
accordance with the priorities set forth in Section 7.1; provided, that, after
the Capital Contributions of the other Members have been returned,  the Capital
Contribution of the Manager shall be returned to the extent it was not
previously returned to the Manager.

 

(b)                                 Upon dissolution of the Company, the Members
shall look solely to the assets of the Company for the return of its investment,
and if the Company’s assets remaining after payment and discharge of debts and
liabilities of the Company, including any debts and liabilities owed to any one
or more of the Members, are not sufficient to satisfy the rights of the a
Member, it shall have no recourse or further right or claim against any of the
other Members.

 

(c)                                  If any assets of the Company are to be
distributed in kind (which shall require approval of (i) the Manager and
(ii) all of the Members), such assets shall be distributed on the basis of the
Book Value thereof and any Member entitled to any interest in such assets shall
receive such interest therein as a tenant-in-common with all other Members so
entitled.  The Book Value of such assets shall be determined by an independent
appraiser to be selected by the Company’s accountants and approved by (i) the
Manager and (ii) all of the Members.

 

SECTION 12
COMPANY PROPERTY

 

12.1.                     Bank Accounts.  All receipts, funds and income of the
Company and subsidiaries shall be deposited in the name of the Company or
subsidiary (as applicable) in such nationally-recognized banks or other
financial institutions as are determined or approved by the Manager.

 

32

--------------------------------------------------------------------------------


 

12.2.                     Title to Company Property.  All property owned by the
Company shall be owned by the Company as an entity and, insofar as permitted by
applicable law, no Member shall have any ownership interest in any Company
property in its individual name or right, and each Member’s interest in the
Company shall be personal property for all purposes.

 

SECTION 13
BOOKS AND RECORDS: REPORTS

 

13.1.                     Books and Records.  The Company shall keep adequate
books and records at the principal place of business of the Company and on the
premises of the Project, setting forth a true and accurate account of all
business transactions arising out of and in connection with the conduct of the
Company.  Such books and records shall be open to the inspection and examination
of all Members or their duly authorized representatives at any reasonable time.

 

13.2.                     Accounting Method.  The accounting basis on which the
books of the Company are kept shall be the generally accepted accounting
principles (GAAP) as applied in the United States method.  The “Fiscal Year” of
the Company shall be the calendar year.

 

13.3.                     Reports.

 

(a)                                 The Manager shall cause the Company to
prepare and deliver to all Members annual audited financial statements no later
than sixty (60) days after the end of each Fiscal Year.  In addition, the
Manager shall provide the Members with unaudited quarterly financial statements
no later than twenty (20) days after the end of each fiscal quarter other than
the fourth fiscal quarter, and thirty (30) days after the end of the fourth
fiscal quarter, of each Fiscal Year.  Such financial statements shall be
prepared in accordance with generally accepted accounting principles (GAAP),
consistently applied, and include an income statement, a cash flow statement, a
statement of equity and a balance sheet for the Company, for the stipulated
period and as of the end of such fiscal period.  The Company shall pay for the
audit.

 

(b)                                 As early as practicable, but in no event
later than ninety (90) days after the end of each Fiscal Year, the Company shall
deliver to each Member of the Company at any time during such Fiscal Year a
Schedule K-1 and such other information with respect to the Company as may be
necessary for the preparation of (i) such Member’s U.S. federal income tax
returns, including a statement showing each Member’s share of income, loss,
deductions, gain and credits for such Fiscal Year for U.S. federal income tax
purposes, and (ii) such state and local income tax returns as are required to be
filed by such Member as a result of the Company’s activities in such
jurisdiction.

 

13.4.                     Controversies with Internal Revenue Service.  The
Manager is hereby designated as the “tax matters partner” of the Company
pursuant to Section 6231(a)(7) of the Code.  In the event of any controversy
with the Internal Revenue Service or any other taxing authority involving the
Company or any Member, the outcome of which may adversely affect the Company,
directly or indirectly, or the amount of allocation of profits, gains, credits
or losses of the Company to an individual Member, the Manager may incur expenses
it deems necessary or advisable in the interest of, the Company in connection
with any such controversy, including, without limitation, attorneys and
accountants’ fees.

 

33

--------------------------------------------------------------------------------


 

SECTION 14
WAIVER OF PARTITION

 

The Members hereby waive any right of partition or any right to take any other
action which otherwise might be available to them for the purpose of severing
their relationship with the Company or their interest in assets held by the
Company from the interest of the other Members.

 

SECTION 15
GENERAL PROVISIONS

 

15.1.                     Amendments.  No alteration, modification or amendment
of this Agreement shall be made unless in writing and signed (in counterpart or
otherwise) by the Manager and all Members.

 

15.2.                     Notices.  All notices, demands, approvals, reports and
other communications provided for in this Agreement shall be in writing, shall
be given by a method prescribed below in this Section 15.2 and shall be given to
the party to whom it is addressed at the address set forth below, or at such
other address(es) as such party hereto may hereafter specify by at least fifteen
(15) days prior written notice to the Company.

 

To the Manager or the Keystone Investor:

 

c/o Keystone Property Group, L.P.
One Presidential Blvd., Suite 300
Bala Cynwyd, PA 19004
Attn: William Glazer

 

 

 

With a copy to:

 

Klehr Harrison Harvey Branzburg LLP
1835 Market Street, Suite 1400
Philadelphia, PA  19103
Facsimile: (215) 568-6603
Attn: Bradley A. Krouse, Esq.

 

 

 

To MCG :

 

c/o Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837
Facsimile: (732) 205-9040
Attn.: Mitchell E. Hersh,
President and Chief Executive Officer

 

 

 

With a copy to:

 

Mack-Cali Realty Corporation
343 Thornall Street
Edison, New Jersey 08837
Facsimile: (732) 205-9015
Attn.: Roger W. Thomas,
General Counsel and Executive Vice President

 

34

--------------------------------------------------------------------------------


 

Any such notice demand, approval, report or other communication may be delivered
by hand, mailed by United States certified mail, return receipt requested,
postage prepaid, deposited in a United States Post Office or a depository for
the receipt of mail regularly maintained by the United States Post Office, or
delivered by local or nationally recognized overnight courier which maintains
evidence of receipt.  Any notices, demands, approvals or other communications
shall be deemed given and effective when received at the address for which such
party has given notice in accordance with the provisions hereof. 
Notwithstanding the foregoing, no notice or other communication shall be deemed
ineffective because of refusal of delivery to the address specified for the
giving of such notice in accordance herewith.  Any notice delivered by facsimile
transmission shall be as a courtesy copy only and shall not constitute notice
hereunder unless agreed in writing by the receiving party.  Any notice which is
intended to initiate a response period set forth in this Agreement shall be
effective to do so only if it specifically references such response period and
the Section of this Agreement containing such response period.  Any Member may
change the address to which notices will be sent by giving notice of such change
to the Company, and to other Members, in conformity with the provisions of this
Section 15.2 for the giving of notice.  A notice to a party designated to
receive a “copy” shall not in and of itself constitute notice to the primary
notice party.

 

15.3.                     Governing Law.  This Agreement shall be governed by,
and construed in accordance with, the laws, of the Commonwealth of Pennsylvania,
notwithstanding any conflict-of-law doctrines of such state or other
jurisdiction to the contrary.

 

15.4.                     Binding Nature of Agreement.  Except as otherwise
provided, this Agreement shall be binding upon and inure to the benefit of the
Members and their personal representatives, successors and assigns.

 

15.5.                     Validity.  In the event that all or any portion of any
provision of this Agreement shall be held to be invalid, the same shall not
affect in any respect whatsoever the validity of the remainder of this
Agreement.

 

15.6.                     Entire Agreement.  This Agreement, together with all
the exhibits, documents, instruments and materials defined herein or which are
referred to herein, constitutes the entire understanding and agreement among the
parties hereto with respect to the subject matter hereof, and supersedes all
prior and contemporaneous agreements and understanding, inducements or
conditions, express or implied, oral or written, except as herein contained.

 

15.7.                     Indulgences, Etc.  Neither the failure nor any delay
on the part of any party hereto to exercise any right, remedy, power or
privilege under this Agreement shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege preclude any
other or further exercise of the same or any other right, remedy, power or
privilege; nor shall any waiver of any right, remedy, power or privilege with
respect to any occurrence be construed as a waiver of such right, remedy, power
or privilege with respect to any other occurrence.  No waiver shall be effective
unless it is in writing and signed by the party asserted to have granted such
waiver.

 

15.8.                     Execution in Counterparts.  This Agreement may be
executed in any number of counterparts, all of which together shall constitute a
single contract, and each of such

 

35

--------------------------------------------------------------------------------


 

counterparts shall for all purposes be deemed to be an original.  This Agreement
may be executed and delivered by facsimile; any original signatures that are
initially delivered by fax shall be physically delivered with reasonable
promptness thereafter.  This Agreement shall become binding when one or more
counterparts hereof, individually or taken together, shall bear the signatures
of all of the parties reflected hereon as the signatories.

 

15.9.                     Interpretation.  No provision of this Agreement is to
be interpreted for or against either party because that party or that party’s
legal representative drafted such provision

 

15.10.              Access; Confidentiality.  By executing this Agreement, each
Member expressly agrees, at all times during the term of the Company and
thereafter and whether or not at the time a Member of the Company (a) not to
issue any press release or advertisement or take any similar action concerning
the Company’s business or affairs without first obtaining consent of the
Manager, which consent shall not be unreasonably withheld, conditioned or
delayed, (b) not to publicize detailed financial information concerning the
Company and (c) not to disclose the Company’s affairs generally; provided that
the foregoing shall not restrict any Member from disclosing information
concerning such Member’s investment in the Company to its officers, directors,
employees, agents, legal counsel, accountants, other professional advisors,
limited partners, members and Affiliates, or to prospective or existing
investors of such Member or its Affiliates or to prospective or existing lenders
to such Member or its Affiliates.  Nothing herein shall restrict any Member from
disclosing information that: (i) is in the public domain (except where such
information entered the public domain in violation of this Section 15.10);
(ii) was made available or becomes available to a Member on a non-confidential
basis prior to its disclosure by the Company; (iii) was available or becomes
available to a Member on a non-confidential basis from a Person other than the
Company who is not otherwise bound by a confidentiality agreement with the
Company or its representatives, or is not otherwise prohibited from transmitting
the information to the Member; (iv) is developed independently by the Member;
(v) is required to be disclosed by applicable law, rule or regulation (provided
that prior to any such required disclosure, the disclosing party shall, to the
extent possible, consult with the other Members and use best efforts to
incorporate any reasonable comments of the other Members prior to such
disclosure) or is necessary to be disclosed in connection with customary or
required financial reporting of any Member or its Affiliates; or (vi) is
expressly approved in writing by the Members.  The provisions of this
Section shall survive the termination of the Company.

 

15.11.              Equitable Relief.  The Members hereby confirm that damages
at law may be an inadequate remedy for a breach or threatened breach of this
Agreement and agree that, in the event of a breach or threatened breach of any
provision hereof, the respective rights and obligations hereunder shall be
enforceable by specific performance, injunction or other equitable remedy, but,
nothing herein contained is intended to, nor shall it, limit or affect any right
or rights at law or by statute or otherwise of a Member aggrieved as against the
other for a breach or threatened breach of any provision hereof, it being the
intention by this Section 15.11 to make clear the agreement of the Members that
the respective rights and obligations of the Members hereunder shall be
enforceable in equity as well as at law or otherwise and that the mention herein
of any particular remedy shall not preclude a Member from any other remedy it or
he might have, either in law or in equity.

 

36

--------------------------------------------------------------------------------


 

15.12.              Representations and Covenants by the Members.

 

(a)                                 Each Member represents, warrants, covenants,
acknowledges and agrees that:

 

(i)                                     It is a corporation, limited liability
company or partnership, as applicable, duly organized or formed and validly
existing and in good standing under the laws of the state of its organization or
formation; it has all requisite power and authority to enter into this
Agreement, to acquire and hold its Membership Interest and to perform its
obligations hereunder; and the execution, delivery and performance of this
Agreement has been duly authorized.

 

(ii)                                  This Agreement and all agreements,
instruments and documents herein provided to be executed or caused to be
executed by it are duly authorized, executed and delivered by and are and will
be binding and enforceable against it.

 

(iii)                               Its execution and delivery of this Agreement
and the performance of its obligations hereunder will not conflict with, result
in a breach of or constitute a default (or any event that, with notice or lapse
of time, or both, would constitute a default) or result in the acceleration of
any obligation under any of the terms, conditions or provisions of any other
agreement or instrument to which it is a party or by which it is bound or to
which any of its property or assets are subject, conflict with or violate any of
the provisions of its organizational documents, or violate any statute or any
order, rule or regulation of any governmental authority, that would materially
and adversely affect the performance of its duties hereunder; such Member has
obtained any consent, approval, authorization or order of any governmental
authority required for the execution, delivery and performance by such Member of
its obligations hereunder.

 

(iv)                              There is no action, suit or proceeding pending
or, to its knowledge, threatened against it in any court or by or before any
other governmental authority that would prohibit its entry into or performance
of this Agreement.

 

(v)                                 This Agreement is a binding agreement on the
part of such Member enforceable in accordance with its terms against such
Member.

 

(vi)                              It has been advised to engage, and has
engaged, its own counsel (whether in-house or external) and any other advisors
it deems necessary and appropriate.  By reason of its business or financial
experience, or by reason of the business or financial experience of its own
attorneys, accountants and financial advisors (which advisors, attorneys and
accountants are not Affiliates of the Company or any other Member), it is
capable of evaluating the risks and merits of an investment in the Membership
Interest and of protecting its own interests in connection with this
investment.  Nothing in this Agreement should or may be construed to allow any
Member to rely upon the advice of counsel acting for another Member or to create
an attorney-client relationship between a Member and counsel for another Member.

 

(vii)                           It is acquiring the Membership Interest for
investment purposes for its own account only and not with a view to, or for sale
in connection with, any distribution of all or a part of the Membership
Interest.

 

37

--------------------------------------------------------------------------------


 

(viii)                        It is familiar with the definition of “accredited
investor” in Rule 501(a) of Regulation D of the Securities Act of 1933, as
amended, and it represents that it is an “accredited investor” within the
meaning of that rule.

 

(ix)                              It is not required to register as an
“investment company” within the meaning ascribed to such term by the Investment
Company Act of 1940, as amended, and covenants that it shall at no time while it
is a Member of the Company conduct its business in a manner that requires it to
register as an “investment company”.

 

(x)                                 (i) each Person owning a ten percent (10%)
or greater interest in such Member (A) is not currently identified on the
“Specially Designated Nationals and Blocked Persons List” maintained by the
Office of Foreign Assets Control, Department of the Treasury (or any other
similar list maintained by the Office of Foreign Assets Control pursuant to any
authorizing statute, executive order or regulation) and (B) is not a Person with
whom a citizen of the United States is prohibited to engage in transactions by
any trade embargo, economic sanction, or other prohibition of U.S. law,
regulation, or executive order of the President of the United States, and
(ii) such Member has implemented procedures, and will consistently apply those
procedures, to ensure the foregoing representations and warranties remain true
and correct at all times.  This Section 15.12(j) shall not apply to any Person
to the extent that such Person’s interest in the Member is through either (x) a
Person (other than an individual) whose securities are listed on a national
securities exchange, or quoted on an automated quotation system, in the United
States, or a wholly-owned subsidiary of such a Person or (y) an “employee
pension benefit plan” or “pension plan” as defined in Section 3(2) of the U.S.
Employee Retirement Income Security Act of 1974, as amended.

 

(xi)                              It shall comply with all requirements of law
relating to money laundering, anti-terrorism, trade embargos and economic
sanctions, now or hereafter in effect and shall immediately notify the other
Members in writing if it becomes aware that any of the foregoing
representations, warranties or covenants are no longer true or have been
breached or if the Member has a reasonable basis to believe that they may no
longer be true or have been breached.

 

(xii)                           No Member or its Affiliates, has dealt with any
broker or finder in connection with its entering into this Agreement and shall
indemnify the other Members for all costs, damages and expenses (including
reasonable attorneys’ fees) which may arise out of a breach of the aforesaid
representation and warranty.

 

(xiii)                        No broker or finder has been engaged by it in
connection with any of the transactions contemplated by this Agreement or to its
knowledge is in any way connected with any of such transactions.  In the event
of a claim for a broker’s or finder’s fee or commission in connection herewith,
then each Member shall, to the fullest extent permitted by applicable law,
indemnify, protect, defend and hold the other Member, the Company, each
subsidiary, and their respective assets harmless from and against the same if it
shall be based upon any statement or agreement alleged to have been made by it
or its Affiliates.

 

(b)                                 The Manager represents and warrants to MCG
that the Company was formed solely for the purpose of entering into the
transactions contemplated by the Purchase

 

38

--------------------------------------------------------------------------------


 

Agreement and Section 4, and has incurred no costs or expenses or liability or
obligations prior to the date of this Agreement and, (i) except as provided in
this Agreement or another agreement between the Manager or its affiliates and
MCG or its affiliates, MCG shall not be liable for any cost, expense, liability
or obligation of the Company incurred prior to the date of this Agreement and
(ii) the Manager and the Keystone Investor, jointly and severally, shall
indemnify, defend and hold MCG harmless from and against any loss or liability
incurred by MCG arising from a breach by the Manager of its representations and
warranties made in this Section 15.12(b).

 

15.13.              No Third Party Beneficiaries.  Notwithstanding anything to
the contrary contained herein, no provision of this Agreement is intended to
benefit any party other than the Members hereto and their successors and assigns
in the Company and no provision hereof shall be enforceable by any other
Person.  Without limiting the foregoing, no creditor of, or other Person doing
business with, the Company or the Project shall be a beneficiary of, or have the
right to enforce, any of the provisions of this Agreement.

 

15.14.              Waiver of Trial by Jury.  With respect to any dispute
arising under or in connection with this Agreement or any related agreement,
each Member hereby irrevocably waives all rights it may have to demand a jury
trial. This waiver is knowingly, intentionally and voluntarily made by the
members and each Member acknowledges that none of the other Members nor any
person acting on behalf of the other parties has made any  representation of
fact to induce this waiver of trial by jury or in any way to modify or nullify
its effect. Each Member further acknowledges that it has been represented (or
has had the opportunity to be represented) in the signing of this agreement and
in the making of this waiver by independent legal counsel, selected of its own
free will, and that it has had the opportunity to discuss this waiver with
counsel.  Each of the Members further acknowledges that it has read and
understands the meaning and significations of this waiver provision.

 

15.15.              Taxation as Partnership.  The Members intend and agree that
the Company will be treated as a partnership for United States federal, state
and local income tax purposes.  Each Member and the Company agrees that it will
not cause or permit the Company to: (i) be excluded from the provisions of
Subchapter K of the Code, under Code Section 761, or otherwise, (ii) file the
election under Regulations Section 301.7701-3 (or any successor provision) which
would result in the Company being treated as an entity taxable as a corporation
for federal, state or local tax purposes or (iii) do anything that would result
in the Company not being treated as a “partnership” for United States federal
and, as applicable, foreign, state and local income tax purposes.  Each Member
and the Company shall file all tax returns and shall otherwise take all tax and
financial reporting positions in a manner consistent with such treatment.

 

[Remainder of page intentionally left blank]

 

39

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have set their hands as of the date first
above written.

 

 

K-III SPW MANAGER, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[MACK-CALI INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[KEYSTONE INVESTOR]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Schedule of Members

 

(as of [DATE], 2013)

 

Name

 

Capital Contributions

 

Percentage Interest

 

 

 

 

 

 

 

K-III SPW Manager, LLC

c/o Keystone Property Group, L.P.

One Presidential Blvd., Suite 300

Bala Cynwyd, PA 19004

Attn: William Glazer

 

$500.00

 

0.0000

%

 

 

 

 

 

 

[MACK-CALI INVESTOR]

c/o Mack-Cali Realty Corporation

343 Thornall Street

Edison, New Jersey 08837

Attn.: Mitchell E. Hersh,

President and Chief Executive Officer

 

$[AMOUNT]* MCG Class 2 Capital Contribution

 

$0.00 Supplemental Capital Contribution

 

50.0000

%

 

 

 

 

 

 

[KEYSTONE INVESTOR]

c/o Keystone Property Group, L.P.

One Presidential Blvd., Suite 300

Bala Cynwyd, PA 19004

Attn: William Glazer

 

$[AMOUNT] Class 1 Capital Contribution

 

$0.00 Supplemental Capital Contribution

 

50.0000

%

 

 

 

 

 

 

TOTAL:

 

$[AMOUNT]

 

100.0000

%

 

--------------------------------------------------------------------------------

*  The MCG Class 2 Capital Contribution for each joint venture will be:

 

150 Monument Road, Bala Cynwyd, PA - $2,100,000.00

 

1000 — 1235 Westlakes Drive (Westlakes Office Park), Berwyn, PA - $8,435,000.00

 

4 Sentry Park, Five Sentry Park East & West (4 -5 Sentry Park), Blue Bell, PA -
$4,090,000.00

 

100 — 300 Stevens Drive (Airport Business Center), Lester, PA - $0.00

 

1000 Madison Avenue, Lower Providence, PA - $2,000,000.00

 

1400 North Providence Road (Rosetree 1 & 2), Media, PA - $2,980,000.00

 

502 West Germantown Pike, Plymouth Meeting, PA - $2,610,000.00

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Budget

 

[Attached]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.3

 

PURCHASERS, SELLERS AND PROPERTIES

 

Property

 

Acreage

 

Parcel No.

 

County

 

Seller

 

Purchaser

Westlakes Office Park
Five Westlakes
1000 Westlakes Drive
Berwyn, PA

 

4.36

 

43-10-40

 

Chester

 

Mack-Cali Pennsylvania Realty Associates, L.P.

 

Westlakes KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Westlakes Office Park
One Westlakes
1235 Westlakes Drive
Berwyn, PA

 

11.94

 

43-10-35

 

Chester

 

Mack-Cali Pennsylvania Realty Associates, L.P.

 

Same as above

 

 

 

 

 

 

 

 

 

 

 

Westlakes Office Park
Three Westlakes
1055 Westlakes Drive
Berwyn, PA

 

13.26

 

43-10-36

 

Chester

 

Mack-Cali Pennsylvania Realty Associates, L.P.

 

Same as above

 

 

 

 

 

 

 

 

 

 

 

Westlakes Office Park
Two Westlakes
1205 Westlakes Drive
Berwyn, PA

 

11.14

 

43-10-39

 

Chester

 

Mack-Cali Pennsylvania Realty Associates, L.P.

 

Same as above

 

--------------------------------------------------------------------------------


 

Property

 

Acreage

 

Parcel No.

 

County

 

Seller

 

Purchaser

Westlakes Office Park Land
1205 W. Swedesford Road
Berwyn, PA (Land)

 

21,200 sq.ft.

 

43-10-5

 

Chester

 

Mack-Cali Pennsylvania Realty Associates, L.P.

 

Same as above

 

 

 

 

 

 

 

 

 

 

 

Westlakes Office Park Land
1005 Westlakes Drive
Berwyn, PA (Land)

 

12.30

 

43-10-37

 

Chester

 

Mack-Cali Pennsylvania Realty Associates, L.P.

 

Westlakes Land KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Airport Business Center
100 Stevens Drive
Lester, PA

 

12.67

 

45-00-00504-01

 

Delaware

 

Mack-Cali Airport Realty Associates L.P.

 

100 Airport KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Airport Business Center
200 Stevens Drive
Lester, PA

 

12.97 (13.44)

 

45-00-00504-02

 

Delaware

 

Mack-Cali Airport Realty Associates L.P.

 

200 Airport KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Airport Business Center
300 Stevens Drive
Lester, PA

 

4.48

 

45-00-00504-03

 

Delaware

 

Mack-Cali Airport Realty Associates L.P.

 

300 Airport KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Airport Business Center Land
400 Stevens Drive
Lester, PA

 

12.78

 

45-00-00504-04

 

Delaware

 

Stevens Airport Realty Associates L.P.

 

Airport Land KPG III, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

Property

 

Acreage

 

Parcel No.

 

County

 

Seller

 

Purchaser

Rosetree Corporate Center
1400 N. Providence Road, Building I Media, PA

 

4.54

 

35-00-01807-02

 

Delaware

 

M-C Rosetree Realty Associates L.P.

 

Rosetree KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

Rosetree Corporate Center
1400 N. Providence Road, Building II Media, PA

 

6.05

 

35-00-11465-00

 

Delaware

 

M-C Rosetree Realty Associates L.P.

 

Same as Rosetree Corporate Center (Building 1) above

 

 

 

 

 

 

 

 

 

 

 

Rosetree Corporate Center Land
N. Providence Road
Media, PA

 

2.92

 

35-00-00807-01

 

Delaware

 

M-C Rosetree Realty Associates L.P.

 

Rosetree Land KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

150 Monument Road
150 Monument Road
Bala Cynwyd, PA

 

7.74

 

40-00-40804-00-7

 

Montgomery

 

Monument 150 Realty L.L.C.

 

Monument KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

1000 Madison Avenue
1000 Madison Avenue
Lower Providence, PA

 

8.64

 

43-00-15127-00-4

 

Montgomery

 

Mack-Cali Property Trust

 

1000 Madison KPG III, LLC, a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

One Plymouth Meeting
502 W. Germantown Pk.
Plymouth Meeting, PA

 

6.00

 

49-00-04120-01-6

 

Montgomery

 

Mack-Cali-R Company No. 1 L.P.

 

Plymouth Meeting KPG III, LLC, a Delaware limited liability company

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(f)(i)

 

TERMINATION NOTICES

 

Four Sentry Parkway

 

None

 

Five Sentry Parkway

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.1(f)(ii)

 

TENANT ALLOWANCES AND LEASING COMMISSIONS

 

FOUR SENTRY PARKWAY

 

Tenant Improvements

 

Tenant

 

Amount

 

 

 

 

 

Bank of America

 

Turn-Key

 

 

 

 

 

Anexinet/Virtus*

 

Turn-Key

 

 

Leasing Commissions

 

Tenant

 

Broker

 

Amount

 

 

 

 

 

 

 

Anexinet Corp/Virtus*

 

C&W

 

$

42,990.98

 

 

--------------------------------------------------------------------------------

*To be paid by Purchaser (does not represent full amount de by Purchaser)

 

FIVE SENTRY PARKWAY

 

Tenant Improvements

 

None

 

Leasing Commissions

 

Tenant

 

Broker

 

Amount

 

 

 

 

 

 

 

RGN-Blue Bell I LLC

 

CBRE

 

$

32,392.68

 

 

--------------------------------------------------------------------------------